Exhibit 10.35

Execution Version

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[**]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

LICENSE AND COLLABORATION AGREEMENT

This LICENSE AND COLLABORATION AGREEMENT (this “Agreement”), is entered into as
of July 8, 2007 (the “Execution Date”), by and among F. Hoffmann-La Roche Ltd, a
Swiss corporation (“Roche Basel”), having a place of business at
Grenzacherstrasse 124, CH-4070 Basel, Switzerland, and Hoffmann-La Roche Inc., a
New Jersey corporation (“Roche Nutley”), having a place of business at 340
Kingsland Street, Nutley, New Jersey 07110, U.S.A. (Roche Basel and Roche
Nutley, collectively, “Licensee”), and Alnylam Pharmaceuticals, Inc., a Delaware
corporation, having a place of business at 300 Third Street, 3rd Floor,
Cambridge, Massachusetts 02142, U.S.A. (“Alnylam”), and, solely for the purposes
set forth in Section 9.15 of this Agreement, Alnylam Europe AG, a German stock
corporation, with a registered office in Kulmbach, Germany (“Alnylam Europe
AG”).

INTRODUCTION

1. Licensee is engaged in the business of Discovering, Developing,
Commercializing and Manufacturing therapeutic products (each as defined below).

2. Alnylam has developed, acquired and licensed technology useful for the
Discovery, Development, Manufacture, characterization and use of therapeutic
products that function through the mechanism of RNA interference (“RNAi”).

3. Alnylam desires to grant licenses to such technology to Licensee, and the
Parties desire to collaborate on certain research and development activities, in
each case upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Alnylam and Licensee
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. For the purpose of this Agreement, the following terms, whether
used in singular or plural form, shall have the respective meanings set forth
below:

“Accounting Period” shall have the meaning set forth in Section 5.8.

 

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

“Additional Field” shall mean the treatment or prophylaxis of all Indications in
any Supplemental Therapeutic Area, where such treatment or prophylaxis comprises
an RNAi Compound complementary to, and functional in mediating the RNAi of, a
Target known or believed to be primarily implicated in such Supplemental
Therapeutic Area.

“Affiliate” shall mean any Person who directly or indirectly controls or is
controlled by or is under common control with another Person. For purposes of
this definition, “control” or “controlled” shall mean ownership directly or
through one or more Affiliates, of fifty percent (50%) or more of the shares of
stock entitled to vote for the election of directors, in the case of a
corporation, or fifty percent (50%) or more of the equity interest in the case
of any other type of legal entity, status as a general partner in any
partnership, or any other arrangement whereby a Party controls or has the right
to control the Board of Directors or equivalent governing body of a corporation
or other entity, or the ability to direct the management or policies of a
corporation or other entity. The Parties acknowledge that in the case of certain
entities organized under the laws of certain countries outside of the United
States, the maximum percentage ownership permitted by law for a foreign investor
may be less than fifty percent (50%), and that in such case such lower
percentage shall be substituted in the preceding sentence, provided that such
foreign investor has the power to direct the management and policies of such
entity. For purposes of this Agreement, [**], each shall not be deemed an
“Affiliate” of Licensee; provided, however, that if Licensee were to assume
day-to-day control of either [**], then Licensee shall have the right, at its
sole option, to designate [**], as applicable, to be an Affiliate. For purposes
of Sections 6.1, 6.2, 9.8, 9.12 (the second sentence only), and 9.14, Alnylam’s
Affiliates shall not include [**], any Affiliates of [**] (other than Alnylam
and Persons “controlled” by Alnylam on the Execution Date) or any Person that
becomes an Affiliate of Alnylam as a result of a [**].

“Agreement” shall have the meaning set forth in the Preamble, and shall include,
for the avoidance of doubt, all Exhibits and Schedules attached hereto.

“Alnylam Change of Control” shall be deemed to occur upon the closing of (a) a
merger, reorganization or consolidation involving Alnylam in which its
shareholders immediately prior to such transaction would hold less than fifty
percent (50%) of the securities or other ownership or voting interests
representing the equity of the surviving entity immediately after such merger,
reorganization or consolidation, or (b) a sale to a Third Party of all or
substantially all of Alnylam’s assets or business relating to this Agreement.

“Alnylam Third Party Obligations” shall mean (a) Alnylam’s obligations to, and
the rights of, Pre-Existing Alliance Parties and Listed Counterparties with
respect to the Licensed Intellectual Property under Pre-Existing Alliance
Agreements and Listed Alnylam Third Party Agreements, respectively, and
(b) Alnylam Europe AG’s obligations to, and the rights of, Max Planck with
respect to certain Architecture and Chemistry Patent Rights under the Max Planck
European License Agreement; including without limitation Listed Alnylam Third
Party Payment obligations.

“Annual Net Sales” shall mean, with respect to a Licensed Product, the Net Sales
of such Licensed Product during a calendar year.

 

2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

“Architecture and Chemistry Intellectual Property” shall mean Architecture and
Chemistry Know-How and Architecture and Chemistry Patent Rights.

“Architecture and Chemistry Know-How” shall mean Know-How Controlled by Alnylam
as of the Effective Date that relates to (a) the general structure,
architecture, or design of double-stranded oligonucleotide molecules which
engage RNAi mechanisms in a cell; (b) chemical modifications of double-stranded
oligonucleotides (including any modification to the base, sugar or
internucleoside linkage, nucleotide mimetics, and any end modifications) which
do not abolish the RNAi activity of the double-stranded oligonucleotides in (a);
(c) manufacturing techniques for the double-stranded oligonucleotide molecules
or chemical modifications of (a) and (b); or (d) all uses or applications of
double-stranded oligonucleotide molecules or chemical modifications in (a) or
(b); but excluding (i) Know-How to the extent specifically related to Blocked
Targets, and (ii) Delivery Know-How.

“Architecture and Chemistry Patent Rights” shall mean the Patent Rights listed
on Schedule C Controlled by Alnylam or, solely in the case of Patent Rights
licensed under the Max Planck European License Agreement, by Alnylam Europe AG,
each as of the Effective Date, together with any future Patent Rights that claim
priority to or common priority with any of the aforementioned Patent Rights,
that Cover (a) the general structure, architecture, or design of double-stranded
oligonucleotide molecules which engage RNAi mechanisms in a cell; (b) chemical
modifications of double-stranded oligonucleotides (including any modification to
the base, sugar or internucleoside linkage, nucleotide mimetics, and any end
modifications) which do not abolish the RNAi activity of the double-stranded
oligonucleotides in (a); (c) manufacturing techniques for the double-stranded
oligonucleotide molecules or chemical modifications of (a) and (b); or (d) all
uses or applications of double-stranded oligonucleotide molecules or chemical
modifications in (a) or (b); but excluding (i) Patent Rights which specifically
relate to Blocked Targets, and (ii) Delivery Patent Rights. Notwithstanding
anything in this Agreement to the contrary, should it be reasonably determined
after the Effective Date that (x) any omitted Patent Rights which Alnylam
Controlled as of the Effective Date disclose any Valid Claims that Cover any of
clause (a) through (d) above, but excluding any Patent Rights which specifically
relate to Blocked Targets and Patent Rights licensed under the [**] Agreement
(except as set forth in Section 2.3(b)(ii)), or (y) in the course of prosecution
of any Valid Claims under any of the Patent Rights listed on Schedule C, any
such Valid Claim either no longer Covers any of clause (a) through (d) above or
specifically relates to Blocked Targets, Schedule C shall be amended to reflect
the inclusion or deletion, as the case may be, of such Patent Right, to the
extent that it does not conflict with the terms of any Listed Alnylam Third
Party Agreement or Pre-Existing Alliance Agreement to do so. For the avoidance
of doubt, any Patent Rights which are subsequently included on Schedule C
pursuant to clause (x) above shall be deemed “Architecture and Chemistry Patent
Rights” for all purposes hereunder.

“Blocked Target” shall mean any Target that is subject to a contractual
obligation of a Pre-Existing Alliance Agreement that would be breached by the
inclusion of such Target as a Designated Target under this Agreement.

“Blocked Target List” shall mean a list of Blocked Targets maintained by the
Gatekeeper, as such list may be updated from time to time.

 

3

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

“Business Day” shall mean a day on which banking institutions in Boston,
Massachusetts are open for business.

“[**] Agreement” shall have the meaning set forth in Section 2.3(b)(ii).

“Collaboration Target” shall have the meaning set forth in Section 4.1.

“Combination Product” shall mean a Licensed Product combined with any other
clinically active therapeutic or prophylactic ingredient, mechanism or device.

“Commercialization” or “Commercialize” shall mean any and all activities
directed to marketing, promoting, detailing, distributing, importing, having
imported, exporting, having exported, selling or offering to sell, or seeking to
obtain reimbursement for, a product, whether before or after Regulatory Approval
for such product has been obtained.

“Common Stock Purchase Agreement” shall mean the Common Stock Purchase Agreement
entered into by Licensee and Alnylam on the Execution Date.

“Confidential Information” shall mean the terms of this Agreement and all
Know-How or other information, including proprietary information and materials
(whether or not patentable) regarding a Party’s technology, products, business
information or objectives, that is treated as confidential by the disclosing
Party in the regular course of business or is otherwise designated as
confidential by the disclosing Party. For the avoidance of doubt, the identity
of any Designated Targets, Submitted Targets and Blocked Targets shall be deemed
the Confidential Information of both Parties.

“Control” or “Controlled” shall mean, with respect to any intellectual property
right or other intangible property, the possession by a Party (whether by
ownership or license) (other than a license granted pursuant to this Agreement),
or “control” (as defined in the definition of “Affiliate” above) over an
Affiliate having possession (by ownership or license), of the ability to grant
access to, or a license or sublicense of, such rights or property as
contemplated under this Agreement.

“Cover”, “Covered” or “Covering” shall mean, with respect to a Patent Right,
that, in the absence of a license granted to a Person under a Valid Claim
included in such Patent Right, the practice by such Person of an invention
claimed in such Patent Right would infringe such Valid Claim (or, in the case of
a Patent Right that is a patent application, would infringe a Valid Claim in
such patent application if it were to issue as a patent).

“Delivery Intellectual Property” shall mean Delivery Know-How and Delivery
Patent Rights.

“Delivery Know-How” shall mean Know-How Controlled by Alnylam as of the
Effective Date that relates to (a) delivery technologies which may be necessary
or useful for delivery of double-stranded oligonucleotide molecules; or
(b) manufacturing techniques for the delivery technologies of (a); but excluding
Know-How to the extent specifically related to Blocked Targets.

 

4

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

“Delivery Patent Rights” shall mean Patent Rights listed on Schedule C
Controlled by Alnylam as of the Effective Date (or, solely with respect to the
Patent Rights covered by any option under Section 2.3(b)(ii) below, as of the
effective date of Licensee’s exercise of such option), together with any future
Patent Rights that claim priority to or common priority with any of the
aforementioned Patent Rights, that Cover (a) delivery technologies necessary or
useful for delivery of double-stranded oligonucleotide molecules; or
(b) manufacturing techniques for the delivery technologies of (a); but excluding
Patent Rights which relate specifically to Blocked Targets. Notwithstanding
anything in this Agreement to the contrary, should it be reasonably determined
after the Effective Date that (x) any omitted Patent Rights which Alnylam
Controlled as of the Effective Date disclose any Valid Claims that Cover any of
clause (a) through (b) above, but excluding any Patent Rights which specifically
relate to Blocked Targets and Patent Rights licensed under the [**] Agreement
(except as set forth in Section 2.3(b)(ii)), or (y) in the course of prosecution
of any Valid Claims under any of the Patent Rights listed on Schedule C, any
such Valid Claim either no longer Covers any of clause (a) through (b) above or
specifically relates to Blocked Targets, Schedule C shall be amended to reflect
the inclusion or deletion, as the case may be, of such Patent Right, to the
extent that it does not conflict with the terms of any Listed Alnylam Third
Party Agreement or Pre-Existing Alliance Agreement to do so. For the avoidance
of doubt, any Patent Rights which are subsequently included on Schedule C
pursuant to clause (x) above shall be deemed “Delivery Patent Rights” for all
purposes hereunder.

“Designated Target” shall mean (a) at any time during the Novartis Exclusivity
Term, any Target which is (i) selected by Licensee pursuant to Section 2.4(a) of
this Agreement which is not a Blocked Target, (ii) submitted to Novartis
pursuant to Licensee’s exercise of the Designated Target Option pursuant to
Section 2.6 of this Agreement, and (iii) rejected or waived by Novartis, as
evidenced by Alnylam’s written notice to Licensee pursuant to Section 2.6 of
this Agreement; and (b) at any time following the end of the Novartis
Exclusivity Term, any Target selected by Licensee pursuant to Section 2.4(a) of
this Agreement which is not a Blocked Target. For the avoidance of doubt, (x) if
Licensee selects any Target prior to the end of the Novartis Exclusivity Term
for submission to Novartis, but such Target is not submitted to Novartis until
after the end of the Novartis Exclusivity Term, or (y) if Licensee selects any
Target prior to the end of the Novartis Exclusivity Term for submission to
Novartis and such Target is submitted to Novartis prior to the end of the
Novartis Exclusivity Term, but the time period during which Novartis is
obligated to reply does not end until after the end of the Novartis Exclusivity
Term, then such Target shall not be deemed a “Designated Target” hereunder until
such Target has been rejected or waived by Novartis pursuant to the terms of the
Novartis Agreement.

“Designated Target Option” shall have the meaning set forth in Section 2.6.

“[**]” shall have the meaning set forth in Section 5.5.

“Develop” or “Development” shall mean any and all preclinical and clinical drug
development activities, including test method development and stability testing,
toxicology, animal efficacy studies, formulation, quality assurance/quality
control development, statistical analysis, clinical studies, clinical trials and
testing, regulatory affairs, product approval and registration, chemical
development and Manufacturing development, packaging development and
Manufacturing and development documentation efforts in support of development
activities anywhere in the world.

 

5

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

“Discover” or “Discovery” shall mean any and all research or discovery
activities.

“Discovery Collaboration” shall mean collaboration between the Parties regarding
the Discovery and/or Development of potential RNAi Compounds directed to a
Designated Target [**], pursuant to the terms of Article IV.

“Discovery Collaboration Opportunity” shall have the meaning set forth in
Section 4.1.

“Effective Date” shall mean the latest of (a) HSR Clearance Date, (b) if no
filing is to be made pursuant to the HSR Act, the Execution Date, and (c) the
Closing Date as defined in the Share Purchase Agreement (such date being
referred to as the “Scheduled Date”), it being understood that the Closing Date
of the Share Purchase Agreement and the Effective Date of this Agreement shall
occur simultaneously; provided, however, that if between the Execution Date and
the Scheduled Date there occurs an event or series of events that result in a
material adverse impact upon the Licensed Patent Rights, taken as a whole,
(including, for example, the termination of any of the Listed Alnylam Third
Party Agreements, or Alnylam’s receipt of written notice of termination from a
party to a Listed Alnylam Third Party Agreement (i) that has not been cured
prior to the Scheduled Date, or (ii) cannot be cured within the applicable cure
period under the Listed Alnylam Third Party Agreement), then Licensee shall have
the unilateral right to cause this Agreement not to become effective resulting
in no Effective Date; provided, further, that, notwithstanding anything in the
parenthetical above to the contrary, if between the Execution Date and the
Scheduled Date, Alnylam receives a written notice of termination from a party to
a Listed Alnylam Third Party Agreement that results in a material adverse impact
upon the Licensed Patent Rights, taken as a whole, and such notice of
termination can be cured within the applicable cure period under such Listed
Alnylam Third Party Agreement, but such cure period ends after the Scheduled
Date, then Licensee shall have the unilateral right (x) to delay the
effectiveness of this Agreement until Alnylam has effected the cure, at which
time the Effective Date shall be deemed to have occurred, or (y) if the
applicable cure period has lapsed without a cure having been effected, to cause
this Agreement not to become effective following the end of such cure period,
resulting in no Effective Date.

“Execution Date” shall have the meaning set forth in the preamble to this
Agreement.

“FDA” shall mean the United States Food and Drug Administration or any successor
agency thereto.

“Field” shall mean the Primary Field and, subject to the exercise by Licensee of
a Field Option with respect to any Additional Field(s) pursuant to Section 2.5,
any such Additional Field(s).

“Field Definition Panel” shall have the meaning set forth in Section 2.5(a)(iv).

“Field Extension Opportunity” shall have the meaning set forth in
Section 2.5(b)(i).

“Field Option” shall have the meaning set forth in Section 2.5(b)(ii).

“Field Option Fee” shall have the meaning set forth in Section 5.6.

 

6

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

“First Commercial Sale” shall mean the first sale of a Licensed Product by or on
behalf of Licensee or any of its Affiliates or Licensee Partners to a Third
Party in a country following Regulatory Approval of such Licensed Product in
that country or, if no such Regulatory Approval or similar marketing approval is
required, the date upon which such Licensed Product is first commercially
launched in such country.

“Future Technology Patent Rights” shall mean Patent Rights Controlled by a Party
after the Effective Date that Cover (a) delivery technologies which may be
necessary or useful for delivery of double-stranded oligonucleotide molecules;
or (b) manufacturing techniques for the delivery technologies of (a); but
excluding (i) Patent Rights which specifically relate to Blocked Targets, and
(ii) Licensed Patent Rights.

“Gatekeeper” shall have the meaning set forth in Section 2.4(b).

“GLP Toxicology Study” shall mean a toxicology study that is conducted in
compliance with GLP and is required to meet the requirements for filing an IND.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (15 U.S.C. Sec. 18a), and the rules and regulations promulgated
thereunder.

“HSR Clearance Date” shall mean the earlier of (a) the second Business Day after
the date on which the United States Federal Trade Commission shall notify
Licensee and Alnylam of early termination of the applicable waiting period under
the HSR Act, or (b) the second Business Day after the date on which the
applicable waiting period under the HSR Act expires.

“IND” shall mean an application submitted to a Regulatory Authority to initiate
human clinical trials, including (a) an Investigational New Drug application or
any successor application or procedure filed with the FDA, or any foreign
equivalent thereof, and (b) all supplements and amendments that may be filed
with respect to the foregoing.

“IND-Enabling Studies” shall mean pharmacokinetic and toxicology studies
required to meet the requirements for filing an IND, including without
limitation any GLP Toxicology Study.

“Indication” shall mean any disease or condition, or sign or symptom of a
disease or condition.

“Initial Discovery Collaboration Opportunity Period” shall have the meaning set
forth in Section 4.1.

“Joint Future Technology Committee” shall have the meaning set forth in
Section 3.2.

“Know-How” shall mean any information, inventions, trade secrets or technology,
whether or not proprietary or patentable and whether stored or transmitted in
oral, documentary, electronic or other form. Know-How shall include ideas,
concepts, formulas, methods, procedures, designs, compositions, plans,
documents, data, discoveries, developments, techniques, protocols,
specifications, works of authorship, biological materials, and any information
relating to research and development plans, experiments, results, compounds,

 

7

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

therapeutic leads, candidates and products, clinical and preclinical data,
clinical trial results, and Manufacturing information and plans (but excluding
any scientific, regulatory, pre-clinical or clinical information or data
regarding specific Indications and any marketing, financial, commercial,
personnel and other business information and plans).

“Kulmbach Facility” shall have the meaning set forth in Section 3.1(a).

“Law” shall mean any law, statute, rule, regulation, ordinance or other
pronouncement having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

“Licensed Collaboration Product” shall mean any Licensed Product directed to a
Designated Target for which the Parties have entered into a Discovery
Collaboration pursuant to Article IV.

“Licensed Intellectual Property” shall mean the Licensed Know-How and Licensed
Patent Rights.

“Licensed Know-How” shall mean (a) the Architecture and Chemistry Know-How, and
(b) the Delivery Know-How.

“Licensed Patent Rights” shall mean (a) the Architecture and Chemistry Patent
Rights, and (b) the Delivery Patent Rights.

“Licensed Product” shall mean any RNAi Product (a) whose manufacture, use or
sale would, but for the licenses granted pursuant to this Agreement, infringe
one or more Valid Claims of the Licensed Patent Rights, or (b) which embodies
Licensed Know-How. All references to Licensed Product in this Agreement shall be
deemed to include Combination Product, to the extent applicable.

“Licensee Partner” shall mean any Third Party to which a sublicense is granted
by Licensee in accordance with Section 2.1(b), including without limitation
Third Party distributor whose obligations to Licensee or its Affiliates include
responsibility for sales, marketing and/or distribution efforts in a country on
behalf of Licensee or its Affiliates, excluding wholesale distributors who
purchase Licensed Products from Licensee or its Affiliates in an arm’s length
transaction and who have no other obligation to Licensee or its Affiliates.

“Listed Alnylam Third Party Agreement” shall mean an agreement listed on
Schedule D-1.

“Listed Alnylam Third Party Payment” shall have the meaning set forth in
Section 5.4(d).

“Listed Counterparties” shall mean the Third Party counterparties to Listed
Alnylam Third Party Agreements and their respective successors in interest.

“Major Market Countries” shall have the meaning set forth in Section 2.1(b).

 

8

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

“Manufacture” or “Manufacturing” shall mean any and all activities and
operations involved in or relating to the manufacturing, quality control testing
(including in-process, release and stability testing), releasing or packaging,
for pre-clinical, clinical or commercial purposes.

“Max Planck” shall mean Max Planck Innovation GmbH (formerly Garching Innovation
GmbH).

“Max Planck European License Agreement” shall mean Co-Exclusive License
Agreement between Max Planck and Alnylam Europe AG (formerly Ribopharma AG),
dated July 30, 2003, as amended by the Requirement Amendment effective June 15,
2005.

“NDA” shall mean an application submitted to a Regulatory Authority for
marketing approval of a product, including (a) a New Drug Application, Product
License Application or Biologics License Application filed with FDA or any
successor applications or procedures, or any foreign equivalent thereof, and
(b) all supplements and amendments that may be filed with respect to the
foregoing.

“Net Sales” shall mean the amount calculated by subtracting from the amount of
Adjusted Gross Sales (as defined below) the following:

(a) With respect to Net Sales in the United States, a lump sum deduction of [**]
percent ([**]%) of Adjusted Gross Sales in lieu of those sales-related
deductions which are not accounted for by Licensee, its Affiliates and Licensee
Partners on a product-by-product basis (e.g. outward freights, postage charges,
transportation insurance, packaging materials for dispatch of goods, custom
duties, bad debt expense, discounts granted later than at the time of
invoicing);

(b) With respect to Net Sales in the Major Market Countries (other than the
U.S.) and Canada, a lump sum deduction of [**] percent ([**]%) of Adjusted Gross
Sales in lieu of those sales-related deductions which are not accounted for by
Licensee, its Affiliates and Licensee Partners on a product-by-product basis
(e.g. outward freights, postage charges, transportation insurance, packaging
materials for dispatch of goods, custom duties, bad debt expense, discounts
granted later than at the time of invoicing); and

(c) With respect to Net Sales in all territories other than those set forth in
subsections (a) and (b) above, a lump sum deduction of [**] percent ([**]%) of
Adjusted Gross Sales in lieu of those sales-related deductions which are not
accounted for by Licensee, its Affiliates and Licensee Partners on a
product-by-product basis (e.g. outward freights, postage charges, transportation
insurance, packaging materials for dispatch of goods, custom duties, bad debt
expense, discounts granted later than at the time of invoicing).

For purposes of this definition of “Net Sales”, “Adjusted Gross Sales” shall
mean the amount of gross sales of the Licensed Product invoiced by Licensee, its
Affiliates and its Licensee Partners to Third Parties less deductions of returns
and return reserves (including allowances actually given for spoiled, damaged,
out-dated, rejected, returned Licensed Product sold, withdrawals and recalls),
rebates and rebate reserves (to the extent consistently applied by Licensee to
its products), price reductions, rebates to managed care organizations or social
and

 

9

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

welfare systems, charge backs or reserves for chargebacks, cash sales incentives
(but only to the extent it is a sales related deduction which is accounted for
within Licensee on a product-by-product basis), cash discounts, government
mandated rebates and similar types of rebates (e.g., Pharmaceutical Price
Regulation Scheme, Medicaid, each as consistently applied by Licensee to its
products), volume (quantity) discounts, taxes (value added or sales taxes,
government mandated exceptional taxes and other taxes directly linked to the
gross sales amount).

In the case where a Licensed Product is a Combination Product, the Parties shall
meet approximately [**] prior to commercial launch of such Combination Product
to negotiate in good faith and agree to an appropriate adjustment to Net Sales
to reflect the relative significance of the RNAi Compound and the other
pharmaceutically active agent(s) contained in the Combination Product. If the
Parties are unable to agree upon such adjustment to Net Sales, royalties with
respect to a Combination Product in a country shall be equal to the rates set
forth in Section 5.4(a), multiplied by a fraction whose numerator is Licensee’s
published sales price in such country for an equivalent dosage of RNAi Compound
contained in a given Combination Product, and whose denominator is Licensee’s
published sale prices in such country for an equivalent dosage of all active
pharmaceutical ingredients contained therein. If the numerator or denominator
cannot be determined in the manner set forth above within ninety (90) days
following the meeting between the Parties described in the first sentence of
this paragraph, then such matter shall be determined by binding arbitration
conducted by one (1) arbitrator in accordance with the rules of Judicial
Arbitration and Mediation Services, Inc. (JAMS). The arbitration shall be held
in the State of Delaware and shall not last for a period longer than six
(6) months. In such arbitration, the arbitrator shall be an independent expert
in worldwide marketing in the pharmaceutical industry mutually acceptable to the
Parties or, if the Parties are unable to agree upon such arbitrator, shall be
selected by the President of the JAMS office located in the State of Delaware.

“Novartis” shall mean Novartis Institutes for BioMedical Research, Inc.

“Novartis Agreement” shall mean the Research Collaboration and License
Agreement, effective as of October 12, 2005, by and between Alnylam and
Novartis, as amended by the Addendum Re: Influenza Program effective as of
December 13, 2005, Amendment No. 1 to such Addendum effective as of March 14,
2006, and Amendment No. 2 to such Addendum effective as of May 5, 2006, and as
the same may be amended from time to time after the Execution Date in accordance
with Section 2.7(c).

“Novartis Exclusivity Term” shall mean the “Exclusivity Term” as defined in the
Novartis Agreement.

“[**]” shall have the meaning set forth in Section 2.7(b).

“[**]” shall have the meaning set forth in Section 2.7(b)(ii).

“Option Term” shall mean the period commencing on the Effective Date and ending
on the fifth (5th) anniversary thereof.

 

10

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

“Other Transaction Documents” shall mean (a) the Common Stock Purchase
Agreement, and (b) the Share Purchase Agreement.

“Party” shall mean Alnylam or Licensee, as the case may be; “Parties” shall mean
both Alnylam and Licensee.

“Patent Rights” shall mean all patents (including all reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, invalidations,
supplementary protection certificates and patents of addition) and patent
applications (including all provisional applications, continuations,
continuations-in-part and divisionals), and foreign equivalents of any of the
foregoing.

“Person” shall mean any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

“Phase I Study” shall mean a human clinical trial in any country that would
satisfy the requirements of 21 C.F.R. § 312.21(a), as amended from time to time,
and the foreign equivalent thereof.

“Phase II Study” shall mean a human clinical trial, for which the primary
endpoints include a determination of dose ranges and/or a preliminary
determination of efficacy in patients being studied as described in 21 C.F.R. §
312.21(b), or similar clinical study in a country other than the United States.

“Phase III Study” shall mean a human clinical trial that is prospectively
designed to demonstrate statistically whether a product is safe and effective
for use in humans in a manner sufficient to obtain regulatory approval to market
such product in patients having the disease or condition being studied as
described in 21 C.F.R. § 312.21(c), or a similar clinical study in a country
other than the United States.

“Pre-Existing Alliance Agreements” shall mean the agreements set forth on
Schedule E.

“Pre-Existing Alliance Parties” shall mean the Third Party counterparties to
Pre-Existing Alliance Agreements and their respective successors in interest.

“Primary Field” shall mean the treatment or prophylaxis of all Indications in
the Primary Therapeutic Areas, where such treatment or prophylaxis comprises an
RNAi Compound complementary to, and functional in mediating the RNAi of, a
Target known or believed to be primarily implicated in one or more Primary
Therapeutic Areas.

“Primary Therapeutic Area” shall mean each of the disease area fields set forth
on Schedule A to this Agreement.

“Product Liability Claim” shall mean, with respect to a product, any Third Party
claim, suit, action, proceeding, liability or obligation involving any actual or
alleged death or bodily injury arising out of or resulting from the use of such
product.

 

11

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

“Regulatory Approval” shall mean, with respect to a product in a country, the
approval of the applicable Regulatory Authority necessary for the marketing and
sale of such product in such country.

“Regulatory Authority” shall mean any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the marketing, pricing or sale of a pharmaceutical
product in a country, including the FDA.

“Required Third Party Payments” shall mean royalty payments to a Third Party
made by Licensee under Third Party agreements (other than Listed Alnylam Third
Party Agreements or Pre-Existing Alliance Agreements) to license Patent Rights
Covering such Third Party’s technology if, in the absence of such license, the
licensed use by Licensee of the Licensed Patent Rights licensed by Alnylam under
Section 2.1(a) would infringe such Patent Rights; provided, however, that
Required Third Party Payments shall not include any royalties or other amounts
payable to obtain access to (a) a specific Target or Targets so that such Target
or Targets can be the subject of research and development efforts, or (b) Third
Party delivery technologies (other than Delivery Patent Rights) which may be
necessary or useful for delivery of double-stranded oligonucleotide molecules,
or manufacturing techniques for such delivery technologies.

“RNAi Compound” shall mean any compound that, in vitro or otherwise, functions
through the mechanism of RNAi and consists of or encodes double-stranded
oligonucleotides, and which double-stranded oligonucleotides optionally may be
chemically modified to contain modified nucleotide bases or non-RNA nucleotides,
and optionally may be administered in conjunction with a delivery vehicle or
vector.

“RNAi Product” shall mean any product that contains one or more RNAi Compounds
as an active ingredient.

“Royalty Term” shall mean, separately with respect to each Licensed Product in
each country, the period commencing on the First Commercial Sale of such
Licensed Product in such country (provided that either (x) such Licensed Product
is Covered by a Valid Claim of a Licensed Patent Right in such country at the
time of such First Commercial Sale in such country, or (y) the Manufacture of
such Licensed Product is Covered by a Valid Claim of a Licensed Patent Right in
the country or countries in which such Licensed Product is Manufactured) and
concluding on the expiration of the later of (a) the last to expire Licensed
Patent Right containing a Valid Claim Covering the Development,
Commercialization or Manufacture of such Licensed Product in that country,
(b) the last to expire Licensed Patent Right containing a Valid Claim Covering
the Manufacture of such Licensed Product in the country or countries in which
such Licensed Product was Manufactured, or (c) ten (10) years from the date of
First Commercial Sale of such Licensed Product in such country. For the
avoidance of doubt, if (x) a Licensed Product is not Covered by a Valid Claim of
a Licensed Patent Right in a country at the time of such First Commercial Sale
in such country, and (y) the Manufacture of such Licensed Product is not Covered
by a Valid Claim of a Licensed Patent Right in the country or countries in which
such Licensed Product is Manufactured at the time of First Commercial Sale, but
at any time following First Commercial Sale, the Licensed Product, or the
Manufacture thereof, is Covered by a Valid Claim of any patent under the
Licensed Patent Rights that issues following the time of such First Commercial
Sale, then the Royalty Term shall commence with respect to such Licensed Product
at the time of such issuance.

 

12

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

“Share Purchase Agreement” shall mean the Share Purchase Agreement entered into
by and among Licensee, Licensee’s Affiliate, Alnylam and Alnylam Europe AG on
the Execution Date.

“Submitted Target” shall have the meaning set forth in Section 2.6.

“Supplemental Therapeutic Area” shall mean each of the disease area fields set
forth on Schedule B to this Agreement.

“Target” shall mean (a) a polypeptide or entity comprising a combination of at
least one polypeptide and other macromolecules, that is a site or potential site
of therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide; (b) variants of a polypeptide
(including any splice variant thereof), cellular entity or nucleic acid
described in clause (a); or (c) a defined non-peptide entity, including a
microorganism, virus, bacterium or single cell parasite; provided that the
entire genome of a virus shall be regarded as a single Target.

“Technology Transfer Period” shall have the meaning set forth in Section 3.1(a).

“Technology Transfer Plan” shall have the meaning set forth in Section 3.1(a).

“Terminated Patent Rights” shall have the meaning set forth in Section 5.4(f).

“Third Party” shall mean any Person other than Alnylam or Licensee and their
respective Affiliates.

“Third Party Infringement Claim” shall have the meaning set forth in
Section 2.8(a)(i).

“UBC” shall mean the University of British Columbia.

“UBC Sublicense Agreement” shall mean the Sublicense Agreement between Tekmira
Pharmaceuticals Corporation (formerly INEX Pharmaceuticals Corporation) and
Alnylam Pharmaceuticals, Inc., dated January 8, 2007.

“Valid Claim” shall mean a claim (a) of any issued, unexpired patent that has
not been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, or (b) of any patent
application that has not been cancelled, withdrawn or abandoned, or been pending
for more than [**] from the earliest priority date for such patent application.

 

13

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF RIGHTS

INTELLECTUAL PROPERTY MATTERS

2.1 License Grants.

(a) License Grants to Licensee.

(i) Alnylam hereby grants to Licensee and its Affiliates a non-exclusive,
worldwide, perpetual, irrevocable, royalty-bearing right and license, subject to
the terms and conditions of this Agreement and to Alnylam Third Party
Obligations, under the Licensed Intellectual Property to engage in any and all
Discovery, Development, Commercialization and Manufacturing activities in the
Field (and, to the extent expressly permitted in Section 2.5(a), any Additional
Field), including to make, have made, use, offer for sale, sell and import
Licensed Products in the Field (and, to the extent expressly permitted in
Section 2.5(a), any Additional Field).

(ii) Alnylam Europe AG hereby grants to Licensee and its Affiliates a
non-exclusive, worldwide, perpetual, irrevocable, royalty-bearing right and
license, subject to the terms and conditions of this Agreement and to Alnylam
Third Party Obligations, under Alnylam Europe AG’s rights to the Architecture
and Chemistry Patent Rights licensed to Alnylam Europe AG pursuant to the terms
of the Max Planck European License Agreement, to engage in any and all
Discovery, Development, Commercialization and Manufacturing activities in the
Field (and, to the extent expressly permitted in Section 2.5(a), any Additional
Field), including to make, have made, use, offer for sale, sell and import
Licensed Products in the Field (and, to the extent expressly permitted in
Section 2.5(a), any Additional Field).

(b) Sublicense Rights. Subject to Alnylam Third Party Obligations, Licensee
shall have the right to grant sublicenses within the scope of the licenses
granted to it in Section 2.1(a), on a Licensed Product-by-Licensed Product
basis, to a Third Party in the Field (and, to the extent expressly permitted in
Section 2.5(a), any Additional Field) solely for purposes of Developing and/or
Commercializing a Licensed Product which has achieved the appropriate stage of
Development (as determined by Licensee using its reasonable business judgment in
the management of such Licensed Product within its portfolio of products, but in
no event [**] other than to Third Party contractors, including contract research
organizations, contract employees, consultants, contract manufacturers and the
like in connection with the licensed activities); provided, however, that in no
event shall Licensee grant any sublicense of any right granted to Licensee under
Section 2.1(a) for the Development and/or Commercialization of any Third Party
product unless such product is licensed by Licensee from such Third Party and
Licensee and such Third Party are collaborating on the Development and/or
Commercialization of such Third Party product. Each such sublicense agreement
shall be consistent with the terms and conditions of this Agreement. Licensee
shall remain liable to Alnylam and Alnylam Europe AG for each of its
sublicensees’ failure to comply with all applicable restrictions, limitations
and obligations

 

14

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

under the sublicense agreement and this Agreement. No sublicense granted by
Licensee hereunder may be assigned, transferred or further sublicensed to any
Third Party without the prior written consent of Alnylam or Alnylam Europe AG,
as the case may be. Licensee shall provide a redacted copy of such sublicense
agreement to Alnylam (such redactions to exclude only the financial terms of
such sublicense and other information normally redacted from a document filed
with the U.S. Securities and Exchange Commission), (x) if such sublicense
impacts upon one or more of the following countries: USA, Germany, France,
United Kingdom, Italy, Spain, and Japan (“Major Market Countries”), and (y) upon
request by Alnylam, in any country other than those listed under clause
(x) above.

2.2 No Other Rights. Only the licenses granted to Licensee under Section 2.1(a)
hereof shall be of legal force and effect and are limited to the scope expressly
granted. Accordingly, except for the rights expressly granted under
Section 2.1(a) hereof, no license, right, title or interest of any nature
whatsoever is granted hereunder by implication, estoppel, reliance or otherwise,
by Alnylam or Alnylam Europe AG to Licensee, and any of Alnylam’s or Alnylam
Europe AG’s rights to Licensed Intellectual Property not specifically licensed
to Licensee under Section 2.1(a) hereof shall be retained by Alnylam or Alnylam
Europe AG, as the case may be. For purposes of clarity, nothing contained in
this Agreement shall prevent or restrict Alnylam or Alnylam Europe AG from
(a) granting to any Third Party any non-exclusive licenses under Alnylam’s or
Alnylam Europe AG’s rights, as the case may be, in any Licensed Intellectual
Property, or (b) subject to the provisions of Section 2.5(b)(i), granting to any
Third Party any exclusive licenses under Alnylam’s or Alnylam Europe AG’s rights
in any Licensed Intellectual Property outside of the then-current Field.

2.3 Certain License Limitations.

(a) Pre-Existing Alliance Agreements.

(i) The grants by Alnylam and Alnylam Europe AG under Licensed Intellectual
Property set forth in Section 2.1(a) are subject to, and are limited to the
extent of, the rights that Alnylam has previously granted and is required to
grant under Licensed Intellectual Property to Pre-Existing Alliance Parties
under the terms of the Pre-Existing Alliance Agreements. As and to the extent
that such rights previously granted to Pre-Existing Alliance Parties under
Licensed Intellectual Property (whether such rights are previously or
subsequently exercised) lapse, terminate or otherwise revert to Alnylam, they
shall be automatically included in the non-exclusive rights under Licensed
Intellectual Property granted to Licensee in the Field under Section 2.1(a).

(ii) Licensee acknowledges that a Pre-Existing Alliance Party may from time to
time request rights under Licensed Intellectual Property with respect to a
particular Target that Alnylam is required, pursuant to the terms of a
Pre-Existing Alliance Agreement, to grant such rights to such Pre-Existing
Alliance Party with respect to such Target.

 

15

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(b) Contractual Obligations under Listed Alnylam Third Party Agreements.

(i) For the avoidance of doubt, the grants by Alnylam under Licensed
Intellectual Property set forth in Section 2.1(a) include, subject to
Section 2.3(b)(ii), the sublicense of Licensed Intellectual Property that is not
owned by Alnylam or Alnylam Europe AG. Licensee’s rights and licenses under such
Licensed Intellectual Property are limited to the rights granted by Listed
Counterparties to Alnylam under the Listed Alnylam Third Party Agreements and by
Max Planck to Alnylam Europe AG under the Max Planck European License Agreement,
and Licensee shall comply, and cause its Affiliates and Licensee Partners to
comply, with those restrictions and other terms applicable to sublicensees under
such agreements, certain of which restrictions and terms are summarized on
Schedule D-2. Without limiting the generality of the foregoing, Licensee
acknowledges that certain obligations are imposed on sublicensees of certain of
the sublicensed Licensed Intellectual Property, and agrees to comply (to the
extent access to obligations and requirements have been made available to
Licensee in unredacted form), and to require its Affiliates and Licensee
Partners to comply, with such obligations and requirements. Notwithstanding the
above, at the request of Licensee, which request shall be made within the [**]
period prior to First Commercial Sale of the first Licensed Product, Alnylam
shall use commercially reasonable efforts to seek to harmonize the accounting
and royalty reporting provisions under the Listed Third Party Agreements with
the accounting and royalty reporting provisions set forth in this Agreement.

(ii) Notwithstanding anything to the contrary herein, the licenses to Licensed
Patent Rights hereunder initially shall not include licenses to Patent Rights
licensed by Alnylam or its Affiliates under the Non-Exclusive License Agreement
between [**] and Alnylam, dated [**] (the “[**] Agreement”), which Patent Rights
Licensee shall have the option, exercisable upon written notice to Alnylam
hereunder, to license, on a Licensed Collaboration Product-by-Licensed
Collaboration Product basis, upon commencement of a Discovery Collaboration
hereunder. Upon such election, (x) the license granted to Licensee under
Alnylam’s rights to Delivery Patent Rights pursuant to Section 2.1(a) shall
include such Patent Rights with respect to the designated Licensed Collaboration
Product(s), (y) Schedule C shall be amended to include such Patent Rights, and
(z) the [**] Agreement shall be deemed a Listed Alnylam Third Party Agreement
and Schedule D-1 and Schedule D-2 shall be amended accordingly.

2.4 Blocked Targets; Gatekeeper.

(a) Blocked Targets.

(i) From time to time during the term of this Agreement but no more frequently
than [**] (except as set forth in clause (ii) of this Section 2.4(a)), following
an affirmative decision by Licensee to initiate a program directed to the
Discovery, Development or Commercialization of RNAi Compounds directed to a
particular Target, Licensee may inquire of the Gatekeeper in writing whether or
not such Target is on the Blocked Target List by virtue of being subject to a
then-current exclusive or co-exclusive grant, option, right of first refusal or
similar right under a Pre-Existing Alliance Agreement. The Gatekeeper shall,
within [**] days following the Gatekeeper’s receipt of such complete written
request from Licensee, notify Licensee in writing whether or not such Target is
on the Blocked Target List; provided, however, that in no event will the
Gatekeeper directly or indirectly notify or communicate to any other Alnylam
employee or consultant or any Alnylam Affiliate or Third Party the contents or
the existence of Licensee’s inquiry hereunder without Licensee’s prior written
consent, which may be withheld at Licensee’s sole discretion.

 

16

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(ii) If Alnylam becomes aware of the removal of any Target from the Blocked
Target List, Alnylam shall notify Licensee of such removal (but not the identity
of the Target which was removed) and Licensee shall have the right to inquire of
the Gatekeeper pursuant to, and in compliance with, clause (i) above whether or
not a Target is on the Blocked Target List; provided, however, that the [**]
limit set forth in clause (i) above on the frequency of inquiries which may be
made of the Gatekeeper shall not apply with respect to an inquiry made under
this Section 2.4(a)(ii), nor shall an inquiry made under this Section 2.4(a)(ii)
be counted towards such [**] limit.

(iii) Notwithstanding the foregoing, the Parties acknowledge that a Pre-Existing
Alliance Party may subsequently request exclusive or co-exclusive rights from
Alnylam with respect to a particular Target as described in Section 2.3(a)(ii)
and the provisions of Section 2.3(a)(ii) shall control.

(b) Gatekeeper. Subject to the provisions of Section 2.7(b), the inquiries and
responses made by one Party to the other in connection with Section 2.4(a) shall
be made in writing to the attention of a designated employee of Alnylam mutually
agreeable to both Parties (the “Gatekeeper”) who will be bound by
confidentiality obligations to both Parties. Each Party agrees to provide the
Gatekeeper with full and complete copies of all records and information
(including un-redacted copies of the relevant Third Party agreements) that are
necessary for the Gatekeeper to render his or her determination.

2.5 Additional Fields; Field Option.

(a) Additional Fields.

(i) Licensee shall initially conduct Discovery, Development, Commercialization
and Manufacturing activities directed to Targets only with respect to
Indications in the Field. After Licensee’s completion of a Phase II Study with
respect to any Licensed Product directed to a specific Target in the Field,
Licensee may engage in Discovery, Development, and/or Manufacturing activities
directed to such Target for any Indication (each, an “Additional Indication”) in
any Additional Field (if such Additional Field has not been the subject of
Licensee’s exercise of a Field Option) without having to pay a Field Option Fee;
provided, however, that (A) Licensee shall notify Alnylam of its extension of
Discovery, Development and/or Manufacturing activities directed to such Target
for such Additional Indication in such Additional Field, and (B) Licensee shall
pay Alnylam the following amounts (which shall be in addition to any event
payments which may be owed under Section 5.3 below and except as provided in
clause (ii) below) upon achievement of the following events by Licensee, its
Affiliates or Licensee Partners with respect to each such Additional Indication:

 

Development Event:

   Payment for
Licensed Products
(in [**]):  

Initiation of Phase III for each Additional Indication

   $ [**]   

Filing of an NDA for each Additional Indication

   $ [**]   

Regulatory Approval for each Additional Indication

   $ [**]   

 

17

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing provisions of clause (i) above, Licensee
shall pay Alnylam the following amounts (which shall be in addition to any event
payments which may be owed under Section 5.3 below and in lieu of any amounts
which may otherwise be owed under clause (i) above) upon achievement of the
following events by Licensee, its Affiliates or Licensee Partners solely with
respect to a Licensed Product with respect to which Licensee extends its
activities for the first time to an Additional Indication in a given Additional
Field:

 

Development Event:

   Payment for
Licensed Products
(in [**]):  

Initiation of Phase III for a Licensed Product for the first Additional
Indication in a given Additional Field

   $ [**]   

Filing of an NDA for a Licensed Product for the first Additional Indication in a
given Additional Field

   $ [**]   

Regulatory Approval for a Licensed Product for the first Additional Indication
in a given Additional Field

   $ [**]   

(iii) The amounts paid under subsections (i) and (ii) of this Section 2.5(a) for
Additional Indications within a given Additional Field shall be fully creditable
against Field Option Fees which may be paid by Licensee pursuant to Section 5.6
for such Additional Field. In no event shall the total event payments made under
this provision exceed $[**] for a given Additional Field.

(iv) For the avoidance of doubt, in no event shall Licensee conduct Discovery,
Development, Commercialization and Manufacturing activities directed to any
Target in any Additional Field other than as permitted in this Section 2.5. In
the event that the Parties are unable to agree on whether or not Licensee’s
activities fall within or outside the Primary Field or any Additional Field in a
manner prohibited by this Agreement, the Parties shall submit such dispute to a
panel (the “Field Definition Panel”) consisting of three (3) independent experts
in clinical development, with each Party having the right to select a single
expert and the two (2) selected experts selecting the third expert by mutual
agreement. Such third expert shall serve as the chairperson of the Field
Definition Panel. The selection of the experts for the Field Definition Panel
shall occur within thirty (30) days following the Parties’ decision to submit
such dispute to such a panel, and the Parties shall consult with such Field
Definition Panel for a period not to exceed thirty (30) days from the selection
of such experts. The Field Definition Panel shall render a decision with respect
to such dispute, based on a majority vote, with each expert having one (1) vote,
within ten (10) days following the end of such consultation period, which

 

18

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

decision shall be binding on the Parties. In the event that the Field Definition
Panel determines that Licensee’s Discovery, Development, Commercialization or
Manufacturing activities are being conducted in any Additional Field in a manner
which is prohibited hereunder, Licensee shall, within ten (10) Business Days
after such determination by the Field Definition Panel, cease such proscribed
activity.

(b) Field Option.

(i) During the Option Term, if Alnylam intends to grant to any Third Party
(other than Listed Counterparties or Pre-Existing Alliance Parties, subject to
the terms of the applicable Listed Alnylam Third Party Agreements or
Pre-Existing Alliance Agreements, as the case may be) an exclusive license to
any Additional Field(s) which is not included in the then-current Field, Alnylam
shall notify Licensee thereof (“Field Extension Opportunity”). Licensee shall
have the right to extend the licenses granted under Section 2.1(a) to include
the Additional Field(s) covered by such Field Extension Opportunity by notifying
Alnylam in writing of such intent within sixty (60) days after Alnylam’s notice
and paying the Field Option Fee for each such Additional Field pursuant to
Section 5.6. For the avoidance of doubt, Alnylam and Alnylam Europe AG shall
have the right to grant to any Third Party any exclusive licenses under
Alnylam’s or Alnylam Europe AG’s rights, as the case may be, in any Licensed
Intellectual Property in any Additional Field to which Licensee has not extended
its licenses granted under Section 2.1(a) pursuant to Licensee’s exercise of the
Field Option under this Section 2.5(b).

(ii) From time to time during the Option Term, Licensee shall have the right,
upon written notice to Alnylam, to request the extension of the license granted
under Section 2.1(a) to include one or more Additional Field(s) (“Field Option”)
in which Licensee has a good faith intention to seek to Discover, Develop,
Commercialize and Manufacture RNAi Compounds or RNAi Products, which right shall
be subject to any agreement which Alnylam may have entered into with a Third
Party with respect to such Additional Field(s) following Licensee’s rejection
of, or failure to pay the Field Option Fee for, any Field Extension Opportunity
pursuant to clause (i) above. Upon Licensee’s payment of the Field Option Fee
for each such Additional Field pursuant to Section 5.6, the licenses granted to
Licensee under Section 2.1(a) shall include such Additional Field(s).

2.6 Designated Target Option. From time to time during the Novartis Exclusivity
Term, Licensee shall have the right, upon written notice to Alnylam, to select
any Target in the Field which is not a Blocked Target for submission by Alnylam
to Novartis pursuant to the terms of the Novartis Agreement (a “Submitted
Target”). Alnylam shall promptly provide notice to Novartis of the Submitted
Target(s) in accordance with the provisions of the Novartis Agreement, and
Licensee shall cooperate with Alnylam in providing any information reasonably
requested by Novartis (but not the identity of Licensee or any of Licensee’s
RNAi Compounds) in order for Novartis to determine whether or not to pursue
Discovery, Development and/or Commercialization activities directed to such
Submitted Target. If Novartis notifies Alnylam that it wishes (as such term is
used in the Novartis Agreement) to pursue Discovery, Development and/or
Commercialization activities directed to such Submitted Target, then Alnylam
shall so notify Licensee promptly upon Alnylam’s receipt of such notification,
and such Target shall be deemed a Blocked Target for purposes of this Agreement.
If Alnylam receives notice from Novartis that Novartis has no interest in
pursuing Discovery, Development and/or

 

19

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Commercialization activities directed to such Submitted Target, or if Novartis
otherwise waives its right to such Submitted Target under the terms of the
Novartis Agreement, then Alnylam shall notify Licensee promptly upon Alnylam’s
receipt of such notification or waiver. In such event, such rejected or waived
Submitted Target shall be deemed a “Designated Target” for all purposes under
this Agreement, Licensee shall be deemed to have exercised its option with
respect to such Submitted Target (each, a “Designated Target Option”), and
Licensee shall be free, upon [**] pursuant to Section 5.5, to Discover, Develop,
Commercialize or Manufacture RNAi Compounds and RNAi Products directed to such
Designated Target in accordance with the terms hereof without further risk of
such Target becoming a Blocked Target.

2.7 Special Provisions Relating to Novartis.

(a) Compliance with Novartis Agreement. It is the intent of the Parties that
this Agreement be construed in a manner which is consistent with and in
compliance with the terms of the Novartis Agreement in all respects.

(b) Alnylam Change of Control. In the event that, at any time during the [**],
an Alnylam Change of Control occurs in which [**] (other than [**] or any
controlled [**]) is the acquiring entity (a “[**]”), it shall be a condition
precedent to such [**] that:

(i) Section 2.4(b) of this Agreement shall be amended to provide that the
“Gatekeeper” shall not be a designated employee of Alnylam but instead (A) shall
be a Third Party who shall have no material relationship (other than as
Gatekeeper) with Alnylam, [**], (B) shall be mutually agreeable to both Parties
and (C) shall be bound by confidentiality obligations to both Parties, and to
the extent that the consent of [**] shall be required for such amendment, such
consent shall have been obtained; and

(ii) [**], to the extent required, shall have agreed [**] that the[**] contained
therein (i.e., [**] thereof) shall terminate upon such [**] and that [**] as a
result of any obligations under the [**] or as a result of any other actions
[**] in connection with [**] hereunder after the date of the agreement providing
for such [**] or, if there is no [**], after the date of such [**]. Alnylam
agrees that the [**] shall include the consent of [**], as applicable, required
by clause (i) above and the agreement of [**], as applicable, to the amendment
required by clause (ii) above. If, notwithstanding the foregoing, the [**] shall
occur without the amendment and consent contemplated by clause (i) above or
without the agreement and amendment contemplated by clause (ii) above, then
(A) [**] and (B) Alnylam shall pay to Licensee an amount equal to [**]. Each
Party agrees that if the [**] shall occur without the amendment and consent
contemplated by clause (i) above or without the agreement and amendment
contemplated by clause (ii) above, the damages that Licensee and its Affiliates
would suffer would be irreparable and difficult to calculate with certainty but
in such event the amounts payable by Alnylam pursuant to the immediately
preceding sentence shall constitute fair and reasonable amounts and not
penalties.

(c) No Adverse Amendments. Alnylam agrees not to enter into any amendment or
modification to the [**] which would have an adverse impact on Licensee’s rights
under this Agreement, without the prior written consent of Licensee. Without
limiting the foregoing, the Parties acknowledge and agree that the following
amendments/modifications would have an adverse impact on Licensee’s rights under
this Agreement: [**]; (iv) any amendment that would require Alnylam to provide
to [**] any Confidential Information of Licensee; and (v) any provision that is
inconsistent with the obligations of Alnylam to Licensee hereunder.

 

20

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(d) Specific Performance. The Parties hereto agree that irreparable damage would
occur if any provision of this Section 2.7 were not performed in accordance with
the terms hereof and that Licensee shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any federal court located in
the State of Delaware or any Delaware state court, in addition to any other
remedy to which they are entitled at law or in equity.

2.8 Certain Intellectual Property Matters

(a) Claimed Infringement.

(i) In the event that a Third Party at any time asserts a claim, or brings an
action, suit or proceeding against a Party or any of its Affiliates or, with
respect to Licensee, Licensee Partners, claiming infringement of such Third
Party’s Patent Rights or unauthorized use or misappropriation of such Third
Party’s Know-How, based upon an assertion or claim arising out of any of the
activities taken in respect of the Discovery, Development, Commercialization or
Manufacture of Licensed Products, where such claim, action, suit or proceeding
and/or the defense thereof involves, or is likely to involve, the validity,
scope and/or enforceability of the Licensed Intellectual Property (“Third Party
Infringement Claim”), such Party shall promptly notify the other Party in
writing of the claim or the commencement of such action, suit or proceeding,
enclosing a copy of the claim and all papers served.

(ii) Within thirty (30) days after delivery of the notification required to be
delivered under clause (i) above, as between Alnylam and Licensee and subject to
Alnylam Third Party Obligations, Alnylam shall, upon written notice thereof to
Licensee, assume control of the defense of those aspects of any such Third Party
Infringement Claim which involve the validity, scope and/or enforceability of
Licensed Intellectual Property (either alone or in combination with any other
Patent Rights or Know-How), and Licensee shall, upon written notice thereof to
Alnylam, assume control of the defense of any other Third Party Infringement
Claim or aspect thereof, as the case may be. Licensee and Alnylam, subject to
Alnylam Third Party Obligations, shall keep the other Party advised of the
status of such action, suit, proceeding or claim and the defense thereof and
shall consider recommendations made by the other Party with respect thereto.

(iii) The Party controlling the action, suit, proceeding, claim or defense under
Section 2.8(a) shall not agree to any settlement of such action, suit,
proceeding, claim or defense without the prior written consent of the other
Party, which shall not be unreasonably withheld, conditioned or delayed;
provided, that Alnylam may settle or compromise any action, suit, proceeding,
claim or defense relating to Licensed Intellectual Property without the prior
written consent of Licensee.

 

21

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(b) Trademarks. Each Party and its Affiliates shall retain all right, title and
interest in and to its and their respective corporate names and logos. Licensee
shall not acquire any rights under this Agreement in any trademark, service mark
or Internet domain name including the word “Alnylam” or any other trademarks or
trade dress of Alnylam or its Affiliates, and Alnylam shall not acquire any
rights under this Agreement in any trademark, service mark or Internet domain
name including the word “Roche” or any other trademarks or trade dress of
Licensee or its Affiliates.

(c) Enforcement of Licensed Intellectual Property. Alnylam shall take reasonable
measures to protect and, to the extent Alnylam has such a right, to enforce the
Licensed Intellectual Property in the Field, consistent with prudent commercial
practices in the biotechnology industry.

(d) Notice of Changes. Within sixty (60) days after each anniversary of the
Effective Date, Alnylam shall provide to Licensee an updated Schedule C that
reflects any changes to the list of Licensed Patent Rights set forth on Schedule
C which have occurred during the prior year.

2.9 Obligation to Maintain Listed Alnylam Third Party Agreements. Alnylam shall
use commercially reasonable efforts to maintain the Listed Alnylam Third Party
Agreements in full force and effect as they relate to the Licensed Patent
Rights. If a Listed Alnylam Third Party Agreement provides Alnylam with the
opportunity to assume prosecution of any Licensed Patent Right or risk that such
right will be abandoned, then Alnylam shall take reasonable measures to
prosecute such Licensed Patent Right in the Field, consistent with prudent
commercial practices in the biotechnology industry.

ARTICLE III

TECHNOLOGY TRANSFER;

JOINT FUTURE TECHNOLOGY COMMITTEE

3.1 Technology Transfer.

(a) Initial Technology Transfer.

(i) Within a period of [**] months following the Effective Date (“Technology
Transfer Period”), Alnylam shall complete the activities assigned to Alnylam as
set forth on the technology transfer plan attached hereto as Schedule F (as it
may be amended from time to time by mutual agreement of the Parties, the
“Technology Transfer Plan”), at no additional cost to Licensee (subject to
subsection 3.1(d) below), to effect the transfer to Licensee (or its designated
Affiliate(s)) of Licensed Intellectual Property that is reasonably necessary for
the exercise of Licensee’s rights under the licenses granted pursuant to
Section 2.1(a) and for the operation of the facility in Kulmbach, Germany which
is being transferred to Licensee pursuant to the terms of the Share Purchase
Agreement (“Kulmbach Facility”). Alnylam shall make available to Licensee such
number of technical personnel as may be set forth in the Technology Transfer
Plan to answer any questions or provide instruction as reasonably requested by
Licensee concerning the items delivered pursuant to this Section 3.1(a), in
connection with Licensee’s Discovery, Development, Commercialization and
Manufacture of Licensed Products hereunder and the operation of the Kulmbach
Facility.

 

22

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(ii) During the Technology Transfer Period, Licensee shall conduct, and shall
cause Licensee’s applicable Affiliate(s) to conduct, the activities assigned to
Licensee (and/or its Affiliates) as set forth on the Technology Transfer Plan,
at no additional cost to Alnylam, to effect the transfer to Alnylam (or its
designated Affiliate(s)) of Know-How which is reasonably necessary to enable
Alnylam (or its Affiliate(s)) to transfer the performance of the activities
conducted at the Kulmbach Facility prior to the Effective Date to an alternate
facility in Cambridge, MA, U.S.A, designated by Alnylam.

(b) Technology Transfer to Alnylam After Technology Transfer Period. Without
limiting Licensee’s obligations under Section 3.1(a), following the end of the
Technology Transfer Period, Licensee shall conduct, and shall cause Licensee’s
applicable Affiliates to conduct, the activities assigned to Licensee and/or its
Affiliates as set forth in the Technology Transfer Plan, at no additional cost
to Alnylam, to effect the transfer to Alnylam (or its designated Affiliate(s))
of Know-How associated with, or arising from, the Discovery, Development,
Commercialization and/or Manufacturing activities performed by Licensee (and/or
its Affiliate(s)) and its or its Affiliates’ employees and subcontractors at the
Kulmbach Facility on behalf of Alnylam and/or its Affiliates before and/or
during the Transition Period (as defined in the Share Purchase Agreement).
Licensee shall make available to Alnylam such number of technical personnel as
may be set forth in the Technology Transfer Plan to answer any questions or
provide instruction as reasonably requested by Alnylam concerning the items
delivered pursuant to this Section 3.1(b).

(c) Management of Transition Activities. Each Party shall designate personnel to
the Joint Transition Team (as defined in the Share Purchase Agreement) who shall
be responsible for coordinating the technology transfer activities under the
Technology Transfer Plan. Each Party shall cooperate with the other Party in
such other Party’s conduct of technology transfer activities under the
Technology Transfer Plan.

(d) Additional Services. If Licensee desires that Alnylam continue to provide
technology transfer services with respect to Licensed Intellectual Property
(i) beyond the scope of the Technology Transfer Plan, or (ii) following the end
of the Technology Transfer Period, Alnylam shall, at its discretion and upon
mutual agreement of the Parties on the terms of such services (including, as
necessary, an amended Technology Transfer Plan), continue to provide such
services on terms to be agreed upon by the Parties.

3.2 Joint Future Technology Committee. Within thirty (30) days after the
Effective Date, the Parties shall establish a “Joint Future Technology
Committee”, comprised of at least one (1) representative from each of Licensee
and Alnylam, to exchange information and facilitate discussions concerning any
Future Technology Patent Rights which may arise during the Option Term. Unless
otherwise agreed by the Parties, the Joint Future Technology Committee shall
remain in effect during the Option Term and shall meet on a bi-annual basis, in
a manner and at a location mutually agreed by the Parties (including via
telephone). During the Option Term, either Party may notify the other Party of
its interest in obtaining a license under such other Party’s rights to any
Future Technology Patent Rights. Upon such notification and subject to any
rights of Third Parties to such Future Technology Patent Rights, the Parties
shall negotiate in good faith for a period not to exceed one hundred twenty
(120) days the terms of any license to such Future Technology Patent Rights,
provided that neither Party shall be obligated to grant any licenses to the
other Party. For the avoidance of doubt, the Joint Future Technology Committee
shall have no decision-making authority with respect to the acquisition or grant
of any licenses under any Future Technology Patent Rights.

 

23

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

ARTICLE IV

DISCOVERY COLLABORATION

4.1 Discovery Collaboration. Within [**] months following the Effective Date
during the Option Term (“Initial Discovery Collaboration Opportunity Period”),
Licensee shall propose to Alnylam at least [**] Targets which are not Blocked
Targets with respect to which Licensee has an interest in entering into a
Discovery Collaboration with Alnylam (“Discovery Collaboration Opportunity”),
and shall provide to Alnylam any available information concerning such Targets
which Licensee reasonably believes may be material to Alnylam in its evaluation
of such Discovery Collaboration Opportunity and the rationale for pursuing an
RNAi Compound directed to such Target. If Alnylam has an interest in pursuing
any such Discovery Collaboration Opportunity with Licensee with respect to one
or more of the proposed Targets (each, a “Collaboration Target”), then Alnylam
shall so respond within thirty (30) days of Licensee’s notice. If any such
Collaboration Target is not already a Designated Target at the time of
Licensee’s proposal of the Discovery Collaboration Opportunity directed to such
Collaboration Target, then Licensee shall submit such Collaboration Target(s) to
Novartis during the Novartis Exclusivity Term in accordance with Section 2.6
hereof. In the event that Novartis rejects or waives such Collaboration Target
and such Collaboration Target becomes a Designated Target hereunder, [**], and
the Parties shall negotiate in good faith, for a period not to exceed six
(6) months, the terms of a Discovery Collaboration Opportunity directed to such
Designated Target in accordance with Section 4.2. If the Parties are unable to
negotiate the terms of a Discovery Collaboration Opportunity within such six
(6) month period, the Parties shall refer the matter(s) under negotiation to the
Chief Executive Officer of Alnylam and the Global Head of Pharma Research of
Licensee, for discussion and resolution within a thirty (30) day period.
Licensee shall have no obligation to pursue more than [**]; provided, that, the
Parties shall enter into at least [**] directed to at least [**] within the
Option Term.

4.2 Minimum Terms. The terms of any Discovery Collaboration negotiated between
the Parties pursuant to Section 4.1 shall include, at a minimum, the following:
(a) each Party shall be responsible for the costs of its own employees who
perform work under the Discovery Collaboration, (b) Licensee shall pay to
Alnylam event payments and royalties with respect to Licensed Collaboration
Product(s) which shall be in addition to those which would have been payable by
Licensee with respect to such Licensed Collaboration Product(s) had Licensee
independently Discovered, Developed, Commercialized and/or Manufactured such
Licensed Collaboration Product(s) as Licensed Product(s) outside of any
Discovery Collaboration, which shall be commensurate with Alnylam’s
contributions to the Discovery Collaboration (taking into account, at a minimum,
the Patent Rights referred to in subsection (c) below which shall be licensed to
Licensee in connection with such Discovery Collaboration in addition to the
Licensed Patent Rights); (c) the grant of licenses under each Party’s rights to
Patent Rights and Know-How developed by such Party, its Affiliates
and/sublicensees, either individually or jointly with each other, during and in
the performance of the Discovery

 

24

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Collaboration; (d) the rights and obligations of each Party with respect to
prosecution, maintenance and enforcement of the intellectual property rights set
forth in the immediately preceding clause (c); and (e) termination rights. Upon
finalization of the terms of any Discovery Collaboration pursuant to this
Section 4.2, the Parties shall (x) develop a research plan in accordance with
which each Party shall perform activities specified under such Discovery
Collaboration, and (y) establish a joint steering committee made up of an equal
number of representatives from each Party to oversee, review and coordinate the
activities of the Parties under such Discovery Collaboration. Notwithstanding
the foregoing, if there is an Alnylam Change of Control, then Licensee shall
have the right not to (i) begin, or continue, to propose Discovery Collaboration
Opportunities pursuant to Section 4.1, (ii) begin, or continue to engage in, any
negotiations with Alnylam with respect to any such Discovery Collaboration
Opportunity, or (iii) continue with any ongoing Discovery Collaboration.

ARTICLE V

FINANCIAL PROVISIONS

5.1 Equity Investment. As of the Execution Date, the Parties have entered into
the Common Stock Purchase Agreement pursuant to which Licensee has agreed to
purchase shares of Alnylam’s Common Stock (as defined in the Common Stock
Purchase Agreement) for a total consideration of Forty-Two Million Four Hundred
Sixty-Two Thousand Five Hundred dollars ($42,462,500).

5.2 License Grant Consideration. In consideration of the rights granted to
Licensee under this Agreement as of the Effective Date, Licensee shall pay, or
cause to be paid, to Alnylam Two Hundred Seventy-Three Million Five Hundred Five
Thousand Five Hundred dollars ($273,505,500) within ten (10) Business Days
following the Effective Date.

5.3 Event Payments.

(a) Development Events. In connection with the Discovery and Development of
Licensed Products that are Covered by a Valid Claim of Licensed Patent Rights,
or the Manufacture of which Licensed Products is Covered by a Valid Claim of a
Licensed Patent Right, and directed against a given Target hereunder, Licensee
shall pay, or cause to be paid, to Alnylam the following payments upon the
achievement of the events set forth below:

 

Development Event:

   Payment for
Licensed Products
(in [**]):  

Initiation of GLP Toxicology Studies

   $ [**]   

Initiation of the first Phase I Study

   $ [**]   

Initiation of the first Phase II Study

   $ [**]   

 

25

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Initiation of the first Phase III Study for the first Indication

Initiation of first Phase III Study for a second Indication

First filing of an NDA in the U.S. for the first Indication

First filing of an NDA in the EU for the first Indication

First filing of an NDA in Japan for the first Indication

First filing of an NDA in the U.S. or EU for a second Indication

Regulatory Approval in the U.S. for the first Indication

Regulatory Approval in the EU for the first Indication

Regulatory Approval in Japan for the first Indication

Regulatory Approval in the U.S. or EU for a second Indication

(b) Sales Events. With respect to each Target, Licensee shall pay, or cause to
be paid, to Alnylam the following payments based on Net Sales of Licensed
Products that are Covered by a Valid Claim of Licensed Patent Rights, or the
Manufacture of which Licensed Products is Covered by a Valid Claim of a Licensed
Patent Right, upon the achievement of the events set forth below:

 

Development Event:

   Payment for
Licensed Products
(in [**]):  

Aggregate worldwide Annual Net Sales of all Licensed Product(s) directed to such
Target reach or exceed $[**] (>$[**])

   $ [ **] 

Aggregate worldwide Annual Net Sales of all Licensed Product(s) directed to such
Target reach or exceed $[**] (>$[**])

   $ [ **] 

(c) Achievement of Events. Licensee shall notify Alnylam within thirty (30) days
following achievement or occurrence of an event under Section 2.5(a) and this
Section 5.3, and Alnylam shall deliver to Licensee an invoice for such event.
Each event payment under Section 2.5(a) and this Section 5.3 shall be deemed
earned as of the achievement or occurrence of the related event and shall be
paid by Licensee within sixty (60) days following such achievement or
occurrence.

 

26

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(d) Event Payments Payable Only Once. Each event payment under this Section 5.3
shall be payable only once in relation to each Target. By way of example, in the
event that Licensee elects not to proceed with the Development or
Commercialization of a Licensed Product directed to a Target for which one or
more of the foregoing event payments have been paid, Licensee shall not be
required to make any event payments previously paid under this Section 5.3 with
respect to any back-up Licensed Product(s) directed at such Target. In addition,
if, with respect to the Development of a Licensed Product, Licensee satisfies an
event under this Section 5.3, Licensee shall pay to Alnylam all earlier event
payments under this Section 5.3 that have not otherwise been paid with respect
to such Target (regardless of whether such earlier events have been satisfied).

5.4 Royalties.

(a) Royalty Rate. Subject to subsections (b)-(g) of this Section 5.4, during
each relevant Royalty Term, Licensee shall pay, or cause to be paid, to Alnylam
the following royalties on Annual Net Sales of each Licensed Product:

 

Annual Net Sales of a Licensed Product (on a Target-by-Target basis)

during the applicable calendar year:

   Royalty Rate
Applicable to Such
Annual Net Sales of
Such Licensed
Product:  

Less than or equal to $[**]:

     [**]%   

Greater than $[**], but less than or equal to $[**]:

     [**]%   

Greater than $[**], but less than or equal to $[**]:

     [**]%   

Greater than $[**], but less than or equal to $[**]

     [**]%   

Greater than $[**], but less than or equal to $[**]:

     [**]%   

Greater than $[**], but less than or equal to $[**]

     [**]%   

Greater than $[**]:

     [**]%   

By way of example, if Annual Net Sales of a Licensed Product are [**] dollars
and no deductions were to apply under Sections 5.4(b)-(g), then the royalty
payable by Licensee to Alnylam would be as follows:

 

$[**] million at [**]%

     = $[**] million   

$[**] million at [**]%

     = $[**] million   

$[**] million at [**]%

     = $[**] million   

$[**] million at [**]%

     = $[**] million   

$[**] million at [**]%

     = $[**] million   

$[**] million at [**]%

     = $[**] million   

Total Royalty Due

     = $[**] million   

 

27

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

For the avoidance of doubt, Licensee’s obligation to pay royalties under this
Section 5.4 is imposed only once with respect to the same unit of Licensed
Product, including by reason of such Licensed Product being Covered by more than
one Valid Claim of Licensed Patent Rights.

(b) Expiration of Patent Coverage. If no Valid Claim of Licensed Patent Rights
Covers a Licensed Product in a given country, and the Manufacture of such
Licensed Product is not Covered by a Valid Claim of Licensed Patent Rights in
the country of manufacture, then the royalty rate applicable to such Licensed
Product in such country shall be reduced to [**] percent ([**]%) of the rate set
forth in Section 5.4(a) above for any remaining portion of the Royalty Term
which applies to such Licensed Product in such country.

(c) Royalty Stacking. Licensee shall be entitled to deduct, from the royalty
payments payable by Licensee under Section 5.4(a) for a reporting period, [**]
percent ([**]%) of Required Third Party Payments paid by Licensee with respect
to Licensed Products during the applicable reporting period; provided that in no
event shall a deduction under this subsection (c) reduce any royalty payment
payable by Licensee under Section 5.4(a) by more than [**] percent ([**]%).

(d) Payments in Respect of Alnylam In-Licenses. In addition to any royalty set
forth in Section 5.4(a) during the Royalty Term, Licensee shall reimburse
Alnylam for [**] percent ([**]%) of all royalty payments payable (each such
payment, a “Listed Alnylam Third Party Payment,” collectively, the “Listed
Alnylam Third Party Payments”) to Third Parties pursuant to Listed Alnylam Third
Party Agreements in respect of Net Sales of Licensed Products; provided that in
no event shall the royalty payments payable by Licensee hereunder in respect of
such Listed Alnylam Third Party Payments in any reporting period exceed in the
aggregate [**] percent ([**]%) of Net Sales of Licensed Products for such
reporting period. The Parties shall cooperate to coordinate such reimbursements
by Licensee in a manner that ensures all amounts payable by Licensee hereunder
pursuant to Listed Alnylam Third Party Agreements are paid in a timely manner
and otherwise in compliance with such Listed Alnylam Third Party Agreements.
Licensee shall have the right to have an independent public accountant
reasonably acceptable to Alnylam audit Alnylam’s books and records solely for
purposes of verifying such Listed Alnylam Third Party Payments, which right
shall be exercisable [**] per year solely with respect to records covering up to
the [**] calendar years prior to audit notification, upon reasonable advance
notice and during Alnylam’s business hours, subject to the confidentiality
provisions of Article VI hereof. Audit results and findings shall be shared by
Licensee and Alnylam. If the audit reveals an overpayment by Licensee under this
Section 5.4(d), the amount of such overpayment shall be credited towards any
future reimbursement amounts payable by Licensee under this Section 5.4(d),
subject to Section 5.4(e). If the audit reveals an underpayment by Licensee,
Licensee shall make up such underpayment within thirty (30) days. The failure of
Licensee to request verification of any Listed Alnylam Third Party Payments
hereunder within the [**] calendar year period set forth above shall be deemed
acceptance of the calculation of such Listed Alnylam Third Party Payments.

 

28

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(e) Deductions. Notwithstanding anything in this Agreement to the contrary, in
no event shall total deductions under Sections 5.4(b) and 5.4(c) reduce any
quarterly royalty payment by Licensee in respect of Net Sales of a given
Licensed Product to less than [**]. Alnylam shall have the burden of
demonstrating the amount of royalty payments payable to Third Parties pursuant
to Listed Alnylam Third Party Agreements. Any deductions allowable under
Sections 5.4(b) and 5.4(c) which cannot be used against any quarterly royalty
payment due to the foregoing limitation may be carried forward and used against
future quarterly royalty payments, subject to the limitation set forth above.

(f) Loss of Listed Alnylam Third Party Agreements. If Alnylam ceases to be a
licensee of Licensed Patent Rights (as such, “Terminated Patent Rights”) under
any Listed Alnylam Third Party Agreement (other than as a result of any action
or omission by Licensee) and Licensee directly licenses such Terminated Patent
Rights from that Third Party, then Licensee may deduct the full amount of any
[**] paid to such Third Party for such license(s) that is attributable to
Licensed Products Covered by such Terminated Patent Rights from any royalties
otherwise payable to Alnylam hereunder; provided, that prior to Licensee
entering into any such license of such Terminated Patent Rights from such Third
Party, Licensee shall notify Alnylam of its intent to do so and shall provide to
Alnylam an opportunity to explain its rationale for ceasing to license such
Terminated Patent Rights and Licensee shall consider in good faith such
rationale. If Licensee does not agree with Alnylam’s rationale, then, at
Licensee’s request, Alnylam shall use commercially reasonable efforts to
reinstate the license for such Terminated Patent Rights within a sixty (60) day
period; provided, however, that Alnylam shall not be required to continue to
undertake such efforts if the Third Party requires payments which are
incremental to what would otherwise be owed to such Third Party had such
Terminated Patent Rights not been terminated, or the imposition of additional
terms and conditions. If Alnylam is unable to reinstate the license, then
Licensee may obtain a direct license for such Terminated Patent Rights from such
Third Party; provided, that in no event shall total deductions under this
Section 5.4(f) reduce any quarterly royalty payment by Licensee in respect of
Net Sales of a given Licensed Product to less than [**].

(g) Duration of Royalty Payments; First Commercial Sale. The royalties payable
under Section 5.4(a) shall be paid on a country-by-country basis on each
Licensed Product commencing upon the occurrence of the First Commercial Sale of
such Licensed Product until the expiration of the applicable Royalty Term for
such Licensed Product. Licensee shall notify Alnylam of the occurrence of First
Commercial Sale of each Licensed Product within fifteen (15) days of its
occurrence.

5.5 [**]. If Licensee exercises the [**] with respect to a Target pursuant to
Section 2.6, and such Target is deemed a [**] hereunder, then Licensee shall pay
Alnylam a fee (the [**]) of (a) [**] Dollars ($[**]) for each of the first [**]
Targets to be [**] pursuant to Licensee’s exercise of the [**] in any calendar
year, (b) following the [**] of the [**] Target as a [**] hereunder in any
calendar year, [**] Dollars ($[**]) for each of the next [**] Targets [**]
pursuant to Licensee’s exercise of the [**] hereunder; (c) following the [**] of
the [**] Target as a [**] hereunder in any calendar year, [**] Dollars ($[**])
for each of the next [**] Targets [**]

 

29

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

pursuant to Licensee’s exercise of the [**] hereunder; and (d) following the
[**] of the [**] Target as a [**] hereunder in any calendar year, [**] Dollars
($[**]) for each Target [**] pursuant to Licensee’s exercise of the [**]
hereunder. Licensee shall pay such [**] within thirty (30) days following
receipt of Alnylam’s invoice with respect to the [**] hereunder.

5.6 Field Option Fee. If Licensee exercises the Field Option with respect to any
Additional Field pursuant to Section 2.5, Licensee shall pay Alnylam a fee (the
“Field Option Fee”) of [**] Dollars ($[**]) for each such Additional Field.
Licensee shall pay such Field Option Fee within thirty (30) days following
receipt of Alnylam’s invoice therefor.

5.7 Most Favored Licensee. During the Option Term, in the event that Alnylam
grants to a Third Party (other than Listed Counterparties or Pre-Existing
Alliance Parties) rights including a non-exclusive, worldwide license under the
Licensed Intellectual Property to Discover, Develop, Manufacture and
Commercialize Licensed Products, at a royalty rate (taking into account any
obligations to make payments to Third Parties) that is more favorable to such
Third Party than the royalty rate (taking into account any obligations to make
payments to Third Parties) set forth in Section 5.4 of this Agreement with
respect to such license grant, then the royalty rate (taking into account any
obligations to make payments to Third Parties) under this Agreement shall be
reduced or adjusted to such more favorable Third Party royalty rate on a
prospective basis from the effective date of Alnylam’s agreement with such Third
Party with respect to such rights. Notwithstanding the foregoing, if (a) the
Third Party has paid cash or other consideration, or there are other elements of
the overall transaction with such Third Party, that justifies a royalty rate
below the rate set forth in Section 5.4 of this Agreement, or (b) the license
has been granted as part of a joint venture or similar collaborative agreement,
then such royalty rate reduction shall not apply. For the avoidance of doubt,
such more favorable royalty rate shall have no retroactive effect and shall not
apply to any royalties which have been paid by Licensee or which have otherwise
accrued under this Agreement prior to the date of such reduction or adjustment.

5.8 Payment of Royalty. Licensee shall calculate royalties on Net Sales
quarterly as of March 31, June 30, September 30 and December 31 (each being the
last day of an “Accounting Period”) and shall pay royalties on Net Sales within
the sixty (60) days after the end of each Accounting Period in which such Net
Sales occur. Royalties on Net Sales shall be paid by Licensee in U.S. Dollars.

5.9 Currency Computation. Whenever calculating royalties requires conversion
from any currency, Licensee shall make such conversion as follows: When
calculating the Adjusted Gross Sales for countries other than the United States
of America, Licensee shall convert the amount of such sales in currencies other
than Swiss Francs into Swiss Francs using for internal foreign currency
translation Licensee’s then current standard practices actually used on a
consistent basis in preparing its audited financial statements. Upon converting
the amount of Adjusted Gross Sales into Swiss Francs, Licensee shall convert
into US Dollars (or other currency), using the daily rate (Reuters) at the last
working day for the applicable period.

5.10 Reporting. With each payment Licensee shall provide in writing for the
relevant Accounting Period the following information split by U.S., each of the
Major Market Countries, and rest of world (a) Adjusted Gross Sales; (b) Net
Sales; (c) the total royalties payable for the applicable period; and (d) any
other information necessary for Alnylam to comply with its reporting and payment
obligations to Third Parties under Alnylam Third Party Obligations, subject to
Alnylam’s obligations under Section 2.3(b)(i).

 

30

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

5.11 Withholding Taxes. Any tax required to be withheld by Licensee under the
laws of any country for the account of Alnylam shall be promptly paid by
Licensee for and on behalf of Alnylam to the appropriate governmental authority,
and Licensee shall furnish Alnylam with proof of payment of such tax. Any such
tax actually paid on Alnylam’s behalf shall be deducted from royalty payments
due to Alnylam hereunder. Licensee shall assist Alnylam in minimizing the
withholding taxes applicable to any payment made by Licensee and in claiming tax
refunds at Alnylam’s request.

5.12 Financial Records. Licensee shall keep, and shall require its Affiliates
and Licensee Partners to keep, for [**] years, full, true and accurate books of
account containing all particulars that may be necessary for the purpose of
calculating all amounts payable under this Agreement or to verify compliance
with this Agreement. Such books of accounts shall be kept at their principal
place of business.

5.13 Audits by Alnylam. At the expense of Alnylam, Alnylam has the right to
engage an independent public accountant reasonably acceptable to Licensee to
perform, on behalf of Alnylam, an audit of such books and records of Licensee
and its Affiliates and Licensee Partners, that are deemed necessary by Alnylam’s
independent public accountant to verify amounts paid or payable under this
Agreement for the period or periods requested by Alnylam and the correctness of
any report or payments made under this Agreement. Upon timely request and at
least thirty (30) Business Days’ prior written notice from Alnylam, such audit
shall be conducted in the countries specifically requested by Alnylam, during
regular business hours in such a manner as to not unnecessarily interfere with
Licensee’s (or its Affiliates’ or Licensee Partners’, as the case may be) normal
business activities, and shall be limited to results in the [**] calendar years
prior to audit notification. Such audit shall not be performed more frequently
than [**] per calendar year nor more frequently than [**]with respect to records
covering any specific period of time. All information, data documents and
abstracts herein referred to shall be used only for the purpose of verifying
royalty statements and other amounts payable under this Agreement, or compliance
with this Agreement, shall be treated as Confidential Information of Licensee
subject to the obligations of this Agreement and need neither be retained more
than [**] year after completion of an audit hereof, if an audit has been
requested; nor more than [**] years from the end of the calendar year to which
each shall pertain; nor more than [**] year after the date of termination of
this Agreement. Audit results and findings shall be shared by Licensee and
Alnylam. If the audit reveals an overpayment, Alnylam shall reimburse Licensee
for the amount of the overpayment within thirty (30) days. If the audit reveals
an underpayment, Licensee shall make up such underpayment within thirty
(30) days with interest as set forth in Section 5.14 below. In addition, if the
underpayment is equal to or greater than five percent (5%) of the amount that
was otherwise due, Licensee shall pay all of the costs of such audit. The
failure of Alnylam to request verification of any royalty calculation within the
period during which corresponding records must be maintained shall be deemed
acceptance of the royalty reporting.

 

31

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

5.14 Late Payments. Licensee shall pay interest to Alnylam on the aggregate
amount of any payments that are not paid on or before the date such payments are
due under this Agreement at a rate per annum equal to the lesser of the one
month London Interbank Offering Rate of interest plus one percent (1%), as
reported by The Wall Street Journal for the applicable period, or the highest
rate permitted by applicable law, calculated on the number of days such payment
is delinquent.

ARTICLE VI

CONFIDENTIAL INFORMATION

6.1 Confidential Information. All Confidential Information disclosed by a Party
to the other Party in connection with the activities contemplated by this
Agreement shall not be used by the receiving Party except in connection with the
activities and licenses contemplated by this Agreement, shall be maintained in
confidence by the receiving Party, and shall not otherwise be disclosed by the
receiving Party to any other Person, without the prior written consent of the
disclosing Party, except to the extent that the Confidential Information (as
determined by competent documentation):

(a) was known or used by the receiving Party or its Affiliates prior to its date
of disclosure to the receiving Party; or

(b) either before or after the date of the disclosure to the receiving Party or
its Affiliates, is lawfully disclosed to the receiving Party or its Affiliates
by sources other than the disclosing Party who are rightfully in possession of
the Confidential Information and not subject to an obligation of confidentiality
or non-use owed to the disclosing Party; or

(c) either before or after the date of the disclosure to the receiving Party or
its Affiliates, becomes published or generally known to the public other than
through the wrongful act or default of the receiving Party or its Affiliates or
its or its Affiliates’ representatives; or

(d) is independently developed by the receiving Party or its Affiliates without
reference to or reliance upon the Confidential Information.

Notwithstanding anything set forth herein to the contrary, this Article VI shall
not prohibit the receiving Party from disclosing Confidential Information of the
disclosing Party to defend or prosecute litigation; provided that, to the extent
practicable, the receiving Party provides prior written notice of such
disclosure to the disclosing Party and assists the disclosing Party in its
reasonable and lawful efforts to avoid or minimize the degree of such
disclosure. Notwithstanding the foregoing provisions of this Section 6.1, either
Party may only disclose the terms of this Agreement if such Party reasonably
determines, based on advice from its counsel, that it is required to make such
disclosure by applicable Law, regulation or legal process, including without
limitation by the rules or regulations of the United States Securities and
Exchange Commission or similar regulatory agency in a country other than the
United States or of any stock exchange or NASDAQ, or pursuant to relevant
accounting standards, such as IFRS or GAAP, in which event such Party shall
provide prior notice of such intended disclosure to the other Party sufficiently
in advance to enable the other Party to seek confidential treatment or other
protection for such information unless the disclosing Party is prevented by Law
from providing such advance notice and shall disclose only such terms of this
Agreement as such

 

32

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

disclosing Party reasonably determines, based on advice from its counsel, are
required by applicable Law or legal process to be disclosed. Alnylam shall be
permitted to disclose in confidence (pursuant to a written agreement with
confidentiality obligations no less restrictive than set forth herein) the terms
of this Agreement to the extent Alnylam is contractually obligated to do so
pursuant to Alnylam Third Party Obligations and to potential and existing
investors, lenders and acquirors; provided, that Alnylam shall redact such
portions as Licensee reasonably requests.

6.2 Employee and Advisor Obligations. Each Party agrees that it may provide
Confidential Information received from the other Party (including the terms of
this Agreement) only to its and its Affiliates’ (a) employees, consultants,
advisors and contractors who have a need to know such information in order for
the receiving Party to exercise its rights or perform its obligations under this
Agreement, and (b) potential and existing investors, lenders and acquirors, in
each case who have an obligation to treat such information and materials as
confidential under terms no less restrictive than those set forth herein.

6.3 Publicity. Upon execution of this Agreement, the Parties shall jointly issue
a press release announcing the execution of this Agreement in form and substance
substantially as set forth on Schedule G hereto. Thereafter, neither Party shall
issue any press release or public announcement relating to this Agreement or any
Discovery Collaboration without the prior written approval of the other Party,
which approval shall not be unreasonably withheld, conditioned or delayed,
except that a Party may issue a press release or public announcement if required
by Law, including by the rules or regulations of the United States Securities
and Exchange Commission or similar regulatory agency in a country other than the
United States or of any stock exchange or NASDAQ or pursuant to relevant
accounting standards, such as IFRS or GAAP; provided that the other Party has
received prior notice of such intended press release or public announcement if
practicable under the circumstances and the Party subject to the requirement
includes in such press release or public announcement only such information
relating to this Agreement as is necessary to comply with applicable Law.
Alnylam shall not issue any press release or public announcement relating to
Licensed Products without the prior written approval of Licensee. The rights of
approval and notice granted to a Party in accordance with the preceding sentence
shall only apply for the first time that specific information is to be
disclosed, and shall not apply to the subsequent disclosure of substantially
similar information that has previously been made public other than through a
breach of this Agreement by the issuing Party or its Affiliates.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

7.1 Mutual Representations and Warranties.

(a) Representations of Authority. Each Party represents and warrants to the
other Party that, as of the Effective Date, it has full corporate right, power
and authority to enter into this Agreement and to perform its obligations under
this Agreement.

 

33

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(b) Consents. Each Party represents and warrants to the other Party that all
necessary consents, approvals and authorizations of all government authorities
and other Persons required to be obtained by it as of the Effective Date in
connection with the execution, delivery and performance of this Agreement have
been obtained.

(c) No Conflict. Each Party represents and warrants to the other Party that the
execution and delivery of this Agreement and the performance of its obligations
hereunder (i) does not violate or conflict with the provisions of its
certificate of incorporation or by-laws, (ii) does not conflict with or violate
any requirement of applicable Laws effective as of the Effective Date, and
(iii) does not and will not conflict with, violate, breach or constitute a
default under any contractual obligations of it or any of its Affiliates
existing as of the Effective Date.

(d) Authorization and Binding Nature. Each Party represents and warrants to the
other Party that the execution, delivery and performance of this Agreement and
the performance of all obligations hereunder have been duly authorized by all
requisite corporate action on the part of such Party and this Agreement
constitutes valid and legally binding obligations of such Party, limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the enforcement of creditors’ rights generally and
(ii) as may be limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

(e) Employee Obligations. Each Party represents and warrants that all of its
employees, officers and consultants have executed agreements or have existing
obligations under Law requiring assignment to such Party of all intellectual
property and proprietary rights made during the course of and as the result of
their association with such Party, and obligating such individuals to maintain
as confidential the Confidential Information of such Party and of a Third Party
which such Party may receive.

7.2 Representations and Warranties of Alnylam. Alnylam represents and warrants
to Licensee that, as of the Effective Date:

(a) Organization and Good Standing. Alnylam is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.

(b) Non-Infringement. To Alnylam’s knowledge, (i) no Third Party is currently
infringing or misappropriating any Licensed Intellectual Property, it being
understood that there may be Third Parties that are conducting research or
clinical development under the “safe harbor” exemption from patent infringement
under 35 USC 271(e)(1) or similar exemptions in other jurisdictions, and
(ii) the practice of the Licensed Intellectual Property as contemplated under
this Agreement does not violate the intellectual property rights of any Third
Party.

(c) Validity. All Licensed Intellectual Property that is owned by Alnylam, and,
to the best of Alnylam’s knowledge, all Licensed Intellectual Property that is
licensed by Alnylam pursuant to Listed Alnylam Third Party Agreements, is in
full force and effect and all necessary registration, maintenance, and renewal
fees for such Licensed Intellectual Property have been paid on time. Except for
those oppositions or challenges which are publicly disclosed in Alnylam’s
filings with the U.S. Securities and Exchange Commission, no Third Party has
initiated a suit or other proceedings to challenge the validity of the Licensed
Patent Rights. Alnylam has no reason to believe that the Licensed Patent Rights
are other than valid and enforceable.

 

34

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(d) Litigation. Alnylam and its Affiliates are not aware of any pending or
threatened claim or litigation (nor has Alnylam received notice of a potential
claim or litigation) (i) which alleges that any issued patents of a Third Party
would be infringed by the Development and Commercialization of any Licensed
Product hereunder or (ii) that questions the validity of this Agreement or the
right of Alnylam to enter into this Agreement, or to consummate the transactions
contemplated hereby. To Alnylam’s knowledge, there are no legal actions or
investigations pending or threatened involving the employment by or with Alnylam
of any of Alnylam’s current or former officers, their use in connection with
Alnylam’s business or any information or techniques allegedly proprietary to any
of their former employers, or their obligations under any agreements with prior
employers or alleging a violation of Law. Alnylam is not a party to any order,
writ, injunction, judgment or decree of any court. There is no action, suit,
proceeding or investigation by Alnylam currently pending or that Alnylam intends
to initiate.

(e) Authority. Alnylam and its Affiliates have the right and authority to grant
the licenses to Licensee set forth in Section 2.1(a) of this Agreement as
contemplated under this Agreement.

(f) Certain Exclusive Rights. Alnylam has granted exclusive licenses under
Licensed Intellectual Property to Third Parties, or options to acquire exclusive
licenses under Licensed Intellectual Property, for an aggregate of no more than
[**] Targets.

(g) Listed Alnylam Third Party Agreements. Schedule D-1 identifies all Listed
Alnylam Third Party Agreements existing as of the Effective Date, and Schedule
D-2 summarizes certain relevant Alnylam Third Party Obligations under such
Listed Alnylam Third Party Agreements, including without limitation Listed
Alnylam Third Party Payment obligations. All Listed Alnylam Third Party
Agreements are in full force and effect, and no dispute presently exists between
Alnylam and such Listed Counterparties and Pre-Existing Alliance Parties that
would place in jeopardy any of the licenses granted by Alnylam under this
Agreement.

(h) Pre-Existing Alliance Agreements. Schedule E identifies all Pre-Existing
Alliance Agreements existing as of the Effective Date.

(i) Isis. Alnylam, through its Affiliate or a Third Party collaborator, has
commenced an IND-Enabling Study for [**] product candidate as set forth in
Section 5.2(b) of the Listed Alnylam Third Party Agreement with Isis
Pharmaceuticals, Inc. Alnylam presently has the exclusive right under the “Isis
Patents” (as defined on Schedule C) and the right to grant sublicenses under the
Listed Alnylam Third Party Agreement with Isis Pharmaceuticals, Inc.

(j) Protecting IP Rights. Alnylam and its Affiliates have taken reasonable
measures to protect the Licensed Intellectual Property, consistent with prudent
commercial practices in the biotechnology industry.

 

35

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(k) Completeness. Schedule C provides a complete listing of the Licensed Patent
Rights as of the Effective Date. Alnylam does not Control as of the Effective
Date any Patent Rights other than the Licensed Patent Rights that Cover (a) the
general structure, architecture, or design of double-stranded oligonucleotide
molecules which engage RNAi mechanisms in a cell; (b) chemical modifications of
double-stranded oligonucleotides (including any modification to the base, sugar
or internucleoside linkage, nucleotide mimetics, and any end modifications)
which do not abolish the RNAi activity of the double-stranded oligonucleotides
in (a); (c) manufacturing techniques for the double-stranded oligonucleotide
molecules or chemical modifications of (a) and (b); or (d) all uses or
applications of double-stranded oligonucleotide molecules or chemical
modifications in (a) or (b); (e) delivery technologies necessary or useful for
delivery of double-stranded oligonucleotide molecules; or (f) manufacturing
techniques for the delivery technologies in clause (e); but excluding Patent
Rights which specifically relate to Blocked Targets.

(l) Forthrightness. Alnylam has not intentionally withheld or omitted any
information from Licensee which Alnylam believes would be material in Licensee’s
decision to enter into this Agreement.

7.3 Representations and Warranties of Licensee. Licensee represents and warrants
to Alnylam that, as of the Effective Date, Licensee is not engaged in a dispute
with UBC.

7.4 No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTIONS 7.1, 7.2
or 7.3, OR IN THE COMMON STOCK PURCHASE AGREEMENT, OR IN THE SHARE PURCHASE
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, INCLUDING ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE VIII

TERM AND TERMINATION

8.1 Term. This Agreement shall be effective as of the Effective Date and shall
continue, subject to Sections 8.2, 8.3 and 8.4, in accordance with its terms
until, with respect to a Licensed Product in a particular country, the
expiration of such Licensed Product’s Royalty Term in such country. Without
prejudice to any other rights or remedies available at law or in equity, neither
Party shall have the right to terminate any right or obligation under this
Agreement except pursuant to Section 8.2, 8.3 or 8.4. Notwithstanding the
foregoing, in the event that the Effective Date does not occur on or before
December 15, 2007, this Agreement shall terminate automatically on December 15,
2007 and be of no further force or effect, unless otherwise agreed upon by the
Parties.

 

36

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

8.2 Termination for Cause.

(a) Licensee may terminate this Agreement upon sixty (60) calendar days’ prior
written notice to Alnylam upon the material breach by Alnylam of any of its
representations, warranties or obligations under this Agreement; provided that
such termination shall become effective only if (i) Alnylam fails to remedy or
cure the breach within such sixty (60) day period, or (ii) if such breach cannot
be remedied or cured through the application of commercially reasonable efforts
within such sixty (60) day period, and Alnylam has (within such time period)
submitted a plan for cure as promptly as is reasonably practicable (but in no
event beyond an additional sixty (60) day period) through the application of
commercially reasonable efforts with a remedy or cure period reasonably
acceptable to Licensee, then after the earlier of the remedy or cure date
accepted by Licensee or the date Alnylam ceases to use commercially reasonable
efforts to remedy or cure such breach.

(b) Alnylam may terminate this Agreement upon sixty (60) calendar days’ prior
written notice to Licensee upon the material breach by Licensee of any of its
representations, warranties or obligations under this Agreement; provided that
such termination shall become effective only if (i) Licensee fails to remedy or
cure the breach within such sixty (60) day period, or (ii) if such breach cannot
be remedied or cured through the application of commercially reasonable efforts
within such sixty (60) day period, and Licensee has (within such time period)
submitted a plan for cure as promptly as is reasonably practicable (but in no
event beyond an additional sixty (60) day period) through the application of
commercially reasonable efforts with a remedy or cure period reasonably
acceptable to Alnylam, then after the earlier of the remedy or cure date
accepted by Alnylam or the date Licensee ceases to use commercially reasonable
efforts to remedy or cure such breach.

8.3 Termination for Patent Challenge. If Licensee or any of its Affiliates or
Licensee Partners initiates, maintains or supports any action to (a) oppose the
grant of a patent, or (b) challenge the validity, patentability, enforceability
and/or scope of an issued patent, in each case under the Licensed Patent Rights,
then Alnylam shall have the right, upon thirty (30) days’ prior written notice
to Licensee, to terminate this Agreement; provided, however, that if Licensee or
any of its Affiliates or Licensee Partners, as relevant, cease such opposition
or challenge within such thirty (30) day period, then Alnylam shall not have the
right to terminate this Agreement.

8.4 Termination At Will. Licensee shall have the right to terminate this
Agreement on a Licensed Product-by-Licensed Product, Licensed Patent
Right-by-Licensed Patent Right, and country-by-country basis after the first
(1st) anniversary of the Effective Date for any reason upon one hundred and
eighty (180) days prior written notice to Alnylam; provided, however, that if
royalties were payable for any of the prior four (4) Accounting Periods or are
currently payable hereunder with respect to such Licensed Product in such
country, Licensee shall continue to comply with the terms of this Agreement with
respect to such Licensed Product in such country as if the Agreement had not
terminated hereunder, as such terms relate to the payment of royalties and event
payments with respect to such Licensed Product in such country, and the related
accounting provisions of this Agreement.

8.5 Effect of Expiration or Termination. Unless otherwise expressly set forth
herein, all rights and obligations of the Parties hereunder shall terminate as
of the effective date of such expiration or termination.

 

37

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(a) Termination by Licensee For Alnylam Breach. If Licensee terminates this
Agreement pursuant to Section 8.2(a), then the licenses granted to Licensee
under Section 2.1(a) shall continue subject only to the restrictions set forth
in Sections 2.1, 2.2, 2.3, 2.4, 2.5, 2.6 and 2.7, and Licensee’s obligation to
pay to Alnylam the royalties and event payment amounts due under Sections
2.5(a), 5.3 and 5.4 and under any applicable terms of the Discovery
Collaboration as they become due; provided, however, that Licensee may withhold
[**] percent ([**]%) of each event and royalty payment due hereunder until the
actual amount of damages owed by Alnylam to Licensee with respect to the breach
of this Agreement resulting in such termination is determined, whereupon such
withheld amount shall be credited against such damages and any amount remaining
shall be paid to Alnylam within thirty (30) days after such determination.

(b) Termination by Alnylam For Licensee Breach or Patent Challenge; Termination
by Licensee For Convenience. If (i) Alnylam terminates this Agreement pursuant
to Section 8.2(b) or 8.3, or (ii) Licensee terminates this Agreement, in its
entirety or with respect to certain Licensed Products or Licensed Patent Rights,
pursuant to Section 8.4, then all provisions of this Agreement, including the
licenses granted under Section 2.1(a) by Alnylam to Licensee hereunder, shall
terminate with respect to the Agreement in its entirety or, solely with respect
to a termination of a Licensed Product or Licensed Patent Right by Licensee
under the immediately preceding clause (ii), with respect to such terminated
Licensed Product or Licensed Patent Right.

(c) Paid-Up License. Upon the expiration of the Royalty Term applicable to any
Licensed Product in a country, subject to Alnylam Third Party Obligations,
Licensee’s and its Affiliates’ licenses under Section 2.1(a) with respect to
such Licensed Product in such country shall become a fully paid-up, royalty-free
license, with the right to sublicense, to Discover, Develop, Commercialize or
Manufacture such Licensed Product in such country.

(d) Survival. The expiration or termination of any right or obligation under
this Agreement for any reason will not affect obligations, including the payment
of any royalties and event payments, that have accrued as of the date of such
expiration or termination, as the case may be, and the provisions set forth in
Sections 2.5(a), 5.3-5.6 and 5.8-5.14 (with respect to each of the foregoing
Sections, solely to the extent that any amounts are due but unpaid thereunder),
Section 8.4, this Section 8.5, and Articles VI and IX hereof, shall survive such
expiration or termination.

ARTICLE IX

MISCELLANEOUS

9.1 Indemnification.

(a) By Alnylam. Alnylam shall defend, indemnify and hold harmless Licensee, its
Affiliates and their respective directors, officers, employees and agents, at
Alnylam’s cost and expense, from and against any liabilities, losses, costs,
damages, fees or expenses (including reasonable fees and expenses of legal
counsel) arising out of any Third Party claim based on (i) any breach by Alnylam
of any of its representations, warranties or obligations pursuant to this
Agreement, or (ii) the negligence or willful misconduct of Alnylam or its
Affiliates or sublicensees, or any of their respective directors, officers,
employees and agents, in the performance of obligations or exercise of rights
under this Agreement; except to the extent that such claims arise out of any
negligence or willful misconduct of Licensee or its Affiliates, Licensee
Partners or sublicensees, or any of their respective directors, officers,
employees and agents.

 

38

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(b) By Licensee. Licensee shall defend, indemnify and hold harmless Alnylam, its
Affiliates and their respective directors, officers, employees and agents at
Licensee’s cost and expense, from and against any liabilities, losses, costs,
damages, fees or expenses (including reasonable fees and expenses of legal
counsel) arising out of any Third Party claim based on (i) any breach by
Licensee of any of its representations, warranties or obligations pursuant to
this Agreement, or (ii) the negligence or willful misconduct of Licensee or its
Affiliates, Licensee Partners or sublicensees, or any of their respective
directors, officers, employees and agents, in the performance of obligations or
exercise of rights under this Agreement, or (iii) any Product Liability Claim
relating to a Licensed Product; except to the extent that such claims arise out
of any negligence or willful misconduct of Alnylam or its Affiliates or
sublicensees, or any of their respective directors, officers, employees and
agents.

(c) Claims for Indemnification with respect to Third Parties.

(i) With regard to any Third Party claim for which indemnification may be sought
under this Section 9.1 against a person entitled to indemnification under this
Section 9.1 (an “Indemnified Party”), the Indemnified Party shall give prompt
written notification to the person from whom indemnification is sought (the
“Indemnifying Party”) of the commencement of any action, suit or proceeding
relating to such Third Party claim or, if earlier, upon the assertion of any
such claim by a Third Party (it being understood and agreed, however, that the
failure by an Indemnified Party to give notice of a Third Party claim as
provided in this Section 9.1(c) shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually prejudiced as a result of such failure
to give notice).

(ii) Within thirty (30) days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding or claim with
counsel reasonably satisfactory to the Indemnified Party. If the Indemnifying
Party does not assume control of such defense, the Indemnified Party shall
control such defense.

(iii) The Party not controlling such defense may participate therein at its own
expense; provided that if the Indemnifying Party assumes control of such defense
and the Indemnified Party reasonably concludes, based on advice from counsel,
that the Indemnifying Party and the Indemnified Party have conflicting interests
with respect to such action, suit, proceeding or claim, the Indemnifying Party
shall be responsible for the reasonable fees and expenses of counsel to the
Indemnified Party solely in connection therewith; provided further, however,
that in no event shall the Indemnifying Party be responsible for the fees and
expenses of more than one counsel in any one jurisdiction for all Indemnified
Parties.

(iv) The Party controlling such defense shall keep the other Party advised of
the status of such action, suit, proceeding or claim and the defense thereof and
shall consider recommendations made by the other Party with respect thereto.

 

39

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(v) The Indemnified Party shall not agree to any settlement of such action,
suit, proceeding or claim without the prior written consent of the Indemnifying
Party, which shall not be unreasonably withheld. The Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, agree to any
settlement of such claim or consent to any judgment in respect thereof that does
not include a complete and unconditional release of the Indemnified Party from
all liability with respect thereto or that imposes any liability or obligation
on the Indemnified Party.

9.2 Choice of Law. This Agreement shall be governed by and interpreted under the
laws in effect in the State of Delaware, excluding its conflicts of laws
principles.

9.3 Notices. Any notice or report required or permitted to be given or made
under this Agreement by one of the Parties to the other shall be in writing and
shall be deemed to have been delivered upon personal delivery or (a) in the case
of notices provided between Parties in the continental United States, four
(4) days after deposit in the mail or the next Business Day following deposit
with a reputable overnight courier and (b) in the case of notices provided by
telecopy (which notice shall be followed immediately by an additional notice
pursuant to clause (a) above if the notice is of a default hereunder), upon
completion of transmissions to the addressee’s telecopier, as follows (or at
such other addresses or facsimile numbers as may have been furnished in writing
by one of the Parties to the other as provided in this Section 9.3):

If to Alnylam:

Alnylam Pharmaceuticals, Inc.

300 Third Street, 3rd Floor

Cambridge, Massachusetts 02142

Attention: Vice President — Legal

Fax: (617) 551-8101

With a copy (which shall not constitute notice) to:

WilmerHale LLP

60 State Street

Boston, MA 02109

Attention: Steven D. Singer, Esq.

Fax: (617) 526-5000

If to Licensee:

F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124

4070 Basel

Switzerland

Attention: Legal Department

Fax: 41 61 688 1396

 

40

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

And: Hoffmann-La Roche Inc.

340 Kingsland Street

Nutley, New Jersey 07110

USA

Attention: Corporate Secretary

Fax: (973) 235-3500

With a copy (which shall not constitute notice) to:

F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124

4070 Basel

Switzerland

Attention: Pharma Partnering

Fax: 41 61 688 7990

9.4 Severability. If, under applicable Law any provision hereof is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement (“Severed Clause”), then, it is
mutually agreed that this Agreement shall endure except for the Severed Clause.
The Parties shall consult and use their best efforts to agree upon a valid and
enforceable provision which shall be a reasonable substitute for such Severed
Clause in light of the intent of this Agreement.

9.5 Interpretation. Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The word “or” shall be construed to have the same
meaning and effect as “and/or.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to any Laws herein shall be construed as
referring to such Laws as from time to time enacted, repealed or amended,
(c) any reference herein to any Person shall be construed to include the
Person’s successors and assigns, (d) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(e) all references herein to Articles, Sections, Exhibits or Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules of this
Agreement. The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

9.6 Integration. This Agreement constitutes the entire agreement between the
Parties with respect to the within subject matter and supersedes all previous
agreements, whether written or oral; provided, that the Parties acknowledge the
contemporaneous execution and delivery of the Other Transaction Documents, which
shall not be superseded by this Agreement. This Agreement may be amended only in
writing signed by properly authorized representatives of each of the Parties.

 

41

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

9.7 Independent Contractors; No Agency. Neither Party shall have any
responsibility for the hiring, firing or compensation of the other Party’s
employees or for any employee benefits. No employee or representative of a Party
shall have any authority to bind or obligate the other Party to this Agreement
for any sum or in any manner whatsoever, or to create or impose any contractual
or other liability on the other Party without said Party’s written approval. For
all purposes, and notwithstanding any other provision of this Agreement to the
contrary, each Party’s legal relationship under this Agreement to the other
Party shall be that of independent contractor. The Parties agree and acknowledge
that neither owes any fiduciary duties to the other.

9.8 Assignment; Successors. Neither Alnylam nor Licensee may assign this
Agreement in whole or in part without the prior written consent of the other
Party and such attempted assignment shall be deemed null and void; provided,
however, that either Party may assign this Agreement without the prior written
consent of the other Party (a) to an Affiliate of such Party, provided that the
assigning Party shall remain primarily liable hereunder for the performance of
all obligations by the assignee, or (b) to a Third Party in connection with a
merger, sale or transfer of all or substantially all of the assigning Party’s
business (in the case of Licensee, its pharmaceutical business related to RNAi
technology and in the case of an assignment from Alnylam to [**] to which this
Agreement relates, provided that such assignee shall agree in writing to be
bound by the terms and conditions of this Agreement. This Agreement shall be
binding upon, and shall inure to the benefit of, all permitted successors and
assigns.

9.9 Execution in Counterparts; Facsimile Signatures. This Agreement may be
executed in counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same instrument even if both
Parties have not executed the same counterpart. Signatures provided by facsimile
transmission shall be deemed to be original signatures.

9.10 Waivers. No failure on the part of Licensee or Alnylam to exercise and no
delay in exercising any right, power, remedy or privilege under this Agreement,
or provided by statute or at law or in equity or otherwise, shall impair,
prejudice or constitute a waiver of any such right, power, remedy or privilege
or be construed as a waiver of any breach of this Agreement or as an
acquiescence therein, nor shall any single or partial exercise of any such
right, power, remedy or privilege preclude any other or further exercise thereof
or the exercise of any other right, power, remedy or privilege.

9.11 No Consequential or Punitive Damages. NEITHER PARTY HERETO WILL BE LIABLE
FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR MULTIPLE DAMAGES
ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR
LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF, OR OTHERWISE UNDER, THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION
9.11 IS INTENDED TO LIMIT OR RESTRICT (A) THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY WITH RESPECT TO THIRD PARTY CLAIMS UNDER SECTION 9.1
OR (B) REMEDIES AVAILABLE TO EITHER PARTY WITH RESPECT TO A BREACH OF ARTICLE
VI.

 

42

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

9.12 Actions of Affiliates. Except as set forth in Section 9.15 below, each
Party shall be liable for any failure by its Affiliates to comply with the
restrictions, limitations and obligations set forth in this Agreement. Each
Party may perform its obligations hereunder personally or through one or more
Affiliates, although each Party shall nonetheless be solely responsible for the
performance of its Affiliates. Neither Party shall permit any of its Affiliates
to commit any act (including any act of omission) that such Party is prohibited
hereunder from committing directly. To the extent that the rights granted to a
Party hereunder may be and are exercised by an Affiliate of such Party, such
Affiliate shall be bound by the corresponding obligations of such Party.

9.13 Expenses. Except as otherwise expressly set forth in this Agreement, each
Party shall be solely responsible for the expenses it incurs in connection with
its performance of the activities contemplated by this Agreement.

9.14 No Third Party Beneficiaries. Except as expressly set forth in this
Agreement, no Person other than the Parties and their respective Affiliates and
permitted assignees hereunder shall be deemed an intended third party
beneficiary hereunder or have any right to enforce any obligation of this
Agreement. Notwithstanding the foregoing, the Parties agree that UBC shall be
deemed a third party beneficiary of, and shall have the right to enforce
directly against Licensee, its Affiliates and/or Licensee Partners, certain
terms of this Agreement as set forth in the UBC Sublicense Agreement.

9.15 Alnylam Europe AG. Solely for the limited purposes of Sections 2.1, 2.2 and
2.3 hereof, Alnylam Europe AG shall be a party to this Agreement. Alnylam Europe
AG shall have no other right or obligation other than as set forth under the
aforementioned provisions of this Agreement.

9.16 Bankruptcy. All licenses (and to the extent applicable rights) granted
under or pursuant to this Agreement by Alnylam and its Affiliates to Licensee
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of
Title 11, US Code (the “Bankruptcy Code”) licenses of rights to “intellectual
property” as defined under Section 101(60) of the Bankruptcy Code. Unless
Licensee elects to terminate this Agreement, the Parties agree that Licensee
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code, subject to the continued performance of its obligations under
this Agreement.

[Remainder of This Page Intentionally Left Blank]

 

43

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Alnylam, Alnylam Europe AG and Licensee have caused this
License and Collaboration Agreement to be duly executed by their authorized
representatives, as of the date first written above.

 

F. HOFFMANN-LA ROCHE LTD By:   /s/ Nigel Sheeil  

Name: Nigel Sheeil

Title: Vice President

Global Head Licensing

HOFFMANN-LA ROCHE INC.

By:   /s/ Warwick S. Bedwell  

Name: Warwick S. Bedwell

Title: Vice President

Global Head of Business Development

ALNYLAM PHARMACEUTICALS, INC.

By:   /s/ John Maraganore  

Name: John Maraganore

Title: President & CEO

Solely for purposes of Sections 2.1, 2.2 and 2.3 hereof: ALNYLAM EUROPE AG By:  
/s/ Kreutzer Bossko  

Name: Kreutzer Bossko

Title:

 

44

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule A

Primary Therapeutic Areas

Cancer: Targets principally involved in [**], excluding Targets involved in
[**], including, without limitation, [**], but excluding Targets of [**].

Hepatic: Targets principally involved in [**], including, without limitation,
[**], but excluding Targets of [**].

Metabolic Disease: Targets principally involved in diseases of metabolism,
including, without limitation, [**], but excluding Targets of [**].

Pulmonary Disease: Targets principally involved in diseases of the pulmonary
system, including, without limitation, [**], but excluding Targets of [**].

 

Page 1, Schedule A

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule B

Supplemental Therapeutic Areas

Autoimmune Disease: Targets principally involved in [**]. Such disorders
include, without limitation[**], but excluding Targets of [**].

Bacterial Infection: Targets principally involved in bacterial infection [**],
including, without limitation, Targets [**].

Cardiovascular: Targets principally involved in diseases of the heart or of the
vascular system, including, without limitation, [**], but excluding Targets of
[**].

Oral: Targets principally involved in diseases of the oral cavity, including,
without limitation, [**], but excluding Targets of [**].

Dermatology: Targets principally involved in diseases of the skin, including,
without limitation, [**], but excluding Targets of [**].

Endocrine: Targets principally involved in diseases of the endocrine system,
including, without limitation, [**], but excluding [**] and excluding Targets of
[**].

Ex Vivo Therapy: Genes that are targeted as part of ex vivo therapy, including,
without limitation, [**] including, without limitation, [**].

Gastrointestinal: Targets principally involved in diseases of the
gastrointestinal system, including, without limitation, [**], but excluding
Targets of [**].

Genitourinary: Targets principally involved in diseases of the genitourinary
system, including, without limitation, [**], but excluding Targets of [**].

Hematology: Targets principally involved in [**], including, without limitation,
[**], but excluding Targets of [**].

Inflammatory Disease: Targets principally involved in [**]. Such disorders
include, without limitation, those [**], including [**], but excluding Targets
of [**].

Musculoskeletal Disease: Targets principally involved in diseases of the
muscles, ligaments or bone, including, without limitation, [**], but excluding
targets of [**].

Neurological Disease: Targets principally involved in [**], including, without
limitation, [**], but excluding those [**].

Ophthalmic Disease: Targets principally involved in diseases of the eye,
including, without limitation, [**], but excluding Targets of [**].

Parasitic Disease: Targets principally involved in parasitic [**], including,
without limitation, Targets [**].

 

Page 1, Schedule B

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Renal Disease: Targets principally involved in diseases of the kidney,
including, without limitation, [**], but excluding Targets of [**].

Transplantation Medicine: Targets principally involved in [**], but excluding
Targets of [**].

Viral Disease: Targets principally involved in viral [**], including, without
limitation, Targets [**].

 

Page 2, Schedule B

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule C

Licensed Patent Rights

[**]

 

Page 1, Schedule C

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule C(1)

[**]

 

Page 1, Schedule C(1)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Alnylam Pharmaceutical, Inc.

Core Patents

 

CaseNumber

   InvTitle    Country    CaseType    AppNumber    FilDate    PubNumber   
PubDate    PatNumber    IssDate    ApplicationStatus                           
  

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[**]

A total of 5 pages have been omitted pursuant to a request for confidential
treatment.

 

Page 2, Schedule C(1)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

PATENT RIGHTS CONTROLLED BY TEKMIRA (INEX) THROUGH AN

OWNERSHIP INTEREST

 

Page 3, Schedule C(1)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Inex File Number

   Title    Serial/Patent Numbers    Inventors    Owner            

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[**]

A total of 9 pages have been omitted pursuant to a request for confidential
treatment.

 

Page 4, Schedule C(1)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

PATENT RIGHTS CONTROLLED BY TEKMIRA (INEX) UNDER A LICENSE FROM

A THIRD PARTY

 

Page 5, Schedule C(1)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Inex File Number

   Title    Serial/Patent Numbers    Inventors    Owner            

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[**]

A total of 16 pages have been omitted pursuant to a request for confidential
treatment.

 

Page 6, Schedule C(1)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

M.I.T. Patent Rights

M.I.T. Case No. [**]

 

I. United States Patents and Applications

[**]

 

II. International (non-U.S.) Patents and Applications

[**]

M.I.T. Case No. [**]

 

I. United States Patents and Applications

[**]

 

Page 7, Schedule C(1)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CANCER RESEARCH/STANFORD

PATENT RIGHTS

 

CaseNumberInvTitle

   Country    CaseType    AppNumber    FilDate    ApplicationStatus    PubNumber
   PubDate    PatNumber    IssDate                           

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[**]

A total of 2 pages have been omitted pursuant to a request for confidential
treatment.

 

Page 8, Schedule C(1)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule C(2)

PATENTS AND PATENT APPLICATIONS LICENSED FROM ISIS PHARMACEUTICALS INC.

Schedule C(2)(a): Isis Chemistry Patents

 

Page 1, Schedule C(2)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Isis Current Chemistry Patents

 

Isis
Docket
Number   

Country

Name

   Status   

Patent

Number

  

Grant

Date

   Title    3rd Party    3rd Party                     

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[**]

A total of 51 pages have been omitted pursuant to a request for confidential
treatment.

 

Page 2, Schedule C(2)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Isis Current Chemistry Patents (June 2007 Updates)

 

Isis Docket
Number

   Country    Status    Serial Number    Filing Date    Title

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[**]

 

Page 3, Schedule C(2)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Isis Current Chemistry Patents (as at June 27, 2007)

 

Isis Docket
Number

   Country    Status    Serial Number    Filing Date    Title               

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[**]

A total of 3 pages have been omitted pursuant to a request for confidential
treatment.

 

Page 4, Schedule C(2)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule C(2)(b): Isis Motif and Mechanism Patents

 

Page 1, Schedule C(2)(b)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Isis Current Motif and Mechanism Patents (June 2007 Updates)

 

Isis
Docket
Number    Country Name    Status    Patent Number    Grant Date    Title    3rd
Party    3rd Party

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[**]

A total of 10 pages have been omitted pursuant to a request for confidential
treatment.

 

Page 2, Schedule C(2)(b)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Isis Current Mechanism and Motif Patents (June 2007 Updates)

 

Isis Docket
Number

   Country    Status    Serial Number    Filing Date    Title

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[**]

 

Page 3, Schedule C(2)(b)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Isis Future Motif and Mechanism Patents (as at June 2007)

 

Isis Docket
Number

   Country    Status    Serial Number    Filing Date    Title               

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[**]

A total of 3 pages have been omitted pursuant to a request for confidential
treatment.

 

Page 4, Schedule C(2)(b)

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule D-1

Listed Alnylam Third Party Agreements

Copies of the following agreements, some in redacted form, have been, or shall
be, made available to Licensee as of the Effective Date:

 

1. Co-Exclusive License Agreement between Max Planck Innovation GmbH (formerly
Garching Innovation GmbH) and Alnylam Pharmaceuticals, Inc., dated December 20,
2002, as amended by Amendment dated July 2, 2003, and the Requirements Amendment
effective June 15, 2005

 

2. Co-Exclusive License Agreement between Max Planck Innovation GmbH (formerly
Garching Innovation GmbH) and Alnylam Europe AG (formerly Ribopharma AG), dated
July 30, 2003, as amended by the Requirements Amendment effective June 15, 2005

 

3. Licence Agreement between Cancer Research Technology Ltd. and Alnylam
Pharmaceuticals, Inc., dated July 18, 2003

 

4. Agreement between the Board of Trustees of the Leland Stanford Junior
University and Alnylam Pharmaceuticals, Inc., dated September 17, 2003

 

5. Strategic Collaboration & License Agreement between Isis Pharmaceuticals,
Inc., and Alnylam Pharmaceuticals, Inc., dated March 11, 2004, as supplemented
or amended by letter agreements dated March 9, 2004 (as amended by letter
agreement dated October 28, 2005), March 11, 2004, and June 10, 2005

 

6. Amended and Restated Exclusive Patent License Agreement between Alnylam
Pharmaceuticals, Inc. and Massachusetts Institute of Technology, dated May 9,
2007

 

7. License and Collaboration Agreement between Tekmira Pharmaceuticals
Corporation (formerly INEX Pharmaceuticals Corporation) and Alnylam
Pharmaceuticals, Inc., dated January 8, 2007

 

8. The Sublicense Agreement between Tekmira Pharmaceuticals Corporation
(formerly INEX Pharmaceuticals Corporation) and Alnylam Pharmaceuticals, Inc.,
dated January 8, 2007

 

Page 1, Schedule D-1

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule D-2

Certain Alnylam Third Party Obligations

This Schedule D-2 highlights certain obligations of, or restrictions on, Alnylam
and/or its sublicensees of Licensed Intellectual Property under Listed Alnylam
Third Party Agreements, including without limitation Listed Third Party Payment
obligations, which are applicable to Licensee under this Agreement, in each case
subject to the terms and conditions of such Listed Alnylam Third Party
Agreements. The summaries set forth in this Schedule D-2 are not intended to be
comprehensive or inclusive of all obligations or restrictions which may be
applicable to sublicensees of Licensed Intellectual Property under such Listed
Alnylam Third Party Agreements.

Unless otherwise expressly stated, capitalized terms not otherwise defined in
this Schedule D-2 shall have the meanings ascribed to them in the applicable
Listed Alnylam Third Party Agreement, and references to sections, articles,
schedules or exhibits made in this Schedule D-2 shall be to sections, articles,
schedules or exhibits, as the case may be, in or to such applicable Listed
Alnylam Third Party Agreement.

MAX PLANCK (US)

 

1. Co-Exclusive License Agreement between Max Planck Innovation (formerly
Garching Innovation GmbH) (“Max Planck”) and Alnylam Pharmaceuticals, Inc.
(“Alnylam”), dated December 20, 2002, as amended by Amendment dated July 2, 2003
and the Requirement Amendment (“Requirement Amendment”) effective June 15, 2005
(as amended, “Max Planck US License Agreement”)

Limitations on License Grant (Section 2.1)

 

  •  

Alnylam’s co-exclusive license is limited to a license to develop, make, have
made, use, sell and import Licensed Products in the Field.

 

  •  

Owners retain the right to practice under the Patent Rights for research,
teaching, education, non-commercial collaboration and publication purposes. The
German and the U.S. federal government retain a royalty-free, non-exclusive,
non-transferable license to practice any government-funded invention claimed in
any Patent Rights for government purposes.

Certain Sublicense Terms (Sections 2.4 and 11.8)

 

  •  

Immediately after the signature of each sublicense granted under the Max Planck
US License Agreement, Alnylam is required to provide Max Planck with a copy of
the signed sublicense agreement.

 

  •  

Sublicensees are required to perform their sublicense agreement in accordance
with the Max Planck US License Agreement. If Max Planck determines that Alnylam
or any of its Sublicencees has failed to fulfill any of its obligations under
Section 4 (including without limitation diligence and reporting obligations),
then Max Planck may treat such failure as a material breach in accordance with
Section 11.7.

 

Page 1, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

In the event that any license granted to Alnylam under the Max Planck US License
Agreement is terminated, any sublicense under such license granted prior to
termination of said license shall remain in full force and effect, provided that
(i) the Sublicensee is not then in breach of its sublicense agreement; and
(ii) the Sublicensee agrees to be bound to Max Planck as licensor under the
terms and conditions of the sublicense agreement, provided that Max Planck shall
have no other obligation than to leave the sublicense granted by Alnylam in
place.

Diligence and Reporting (Sections 4.1 and 4.2; Sections 1 and 3 of Requirement
Amendment)

 

  •  

Sublicensees are required to use commercially reasonable efforts to develop and
to introduce into the commercial market Licensed Products at the earliest
practical date.

 

  •  

Sublicensees are required to furnish information to Alnylam for inclusion in its
reports to Max Planck, which reports are due within 30 days after the end of
each calendar quarter with Alnylam’s standard R&D report, on the progress of its
efforts during the immediately preceding calendar quarter to develop and
commercialize Licensed Products for each indication and sub-indication within
the Field. The report shall also contain a discussion of intended R&D efforts
for the calendar quarter in which the report is submitted.

 

  •  

Under the Requirement Amendment, Alnylam is required to comply with certain
operational and reporting obligations relating to Alnylam Europe AG.

Royalty Payment Obligation (Sections 5.2 and 5.3)

 

  •  

The following running royalties are payable to Max Planck on Net Sales of
therapeutic and prophylactic Licensed Products by Alnylam and its Sublicensees:

 

  (i) [**]% ([**] percent) of the first US$[**] US Dollars) of annual
accumulated Net Sales of all Licensed Products;

 

  (ii) [**]% ([**] percent) of annual accumulated Net Sales of all Licensed
Products between US$[**] US Dollars) and US$[**] US Dollars);

 

  (iii) [**]% ([**] percent) of annual accumulated Net Sales of all Licensed
Products between US$[**] US Dollars) and US$[**] US Dollars);

 

  (iv) [**]% ([**] percent) of annual accumulated Net Sales of all Licensed
Products between US$[**] US Dollars) and US$[**] US Dollars);

 

  (v) [**]% ([**] percent) of annual accumulated Net Sales of all Licensed
Products between US$[**] US Dollars) and US$[**] US Dollars); and

 

Page 2, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (vi) [**]% ([**] percent) of annual accumulated Net Sales of all Licensed
Products above US$[**] US Dollars).

 

  •  

If the sale of any Licensed Product is covered by more than one of the Patent
Rights, multiple royalties shall not be due.

 

  •  

Non-cash consideration shall not be accepted by any Sublicensee for Licensed
Products without the prior written consent of Max Planck.

 

  •  

In the event any Sublicensee takes, for objective commercial and/or legal
reasons, a license from any third party under any patent applications or patents
that dominate the Patent Rights or is dominated by the Patent Rights in order to
develop, make, use, sell or import any Licensed Product (explicitly excluding,
without limitation, any third party patents and patent applications for
formulation, stabilization and delivery), then up to [**]% of any additional
running royalties to be paid to such third party may be deducted, up to [**]%
([**] percent) of the running royalties stated in Section 5.2, from the date
such running royalties must be paid to such third party. However, the running
royalties stated in Section 5.2 shall not be reduced to less than a minimum of
[**]% ([**] percent) of Net Sales in any case. For avoidance of doubt, if a
Sublicensee takes a license to a third party target, in no event is a deduction
allowed on any license fees for such target from running royalties due to Max
Planck under the Max Planck US License Agreement.

 

  •  

If (i) Sublicensees sell a Licensed Product in a country where no Patent Rights
are issued and no patent applications that are part of the Patent Rights are
pending that have not been pending for less than [**] years after filing
national patent applications in the country in question, and (ii) such Licensed
Product is manufactured in a country where Patent Rights are issued or patent
applications that are part of the Patent Rights are pending that have not been
pending for more than [**] years after filing national patent applications in
the country in question, the royalties stated in Section 5.2 will be reduced by
[**]% ([**] percent) for such Licensed Product, until the expiration or
abandonment of all issued patents and filed patent applications within the
Patent Rights in the country in which the Licensed Product is manufactured.

Royalty Payment and Reports (Sections 5.4 and 5.5)

 

  •  

Within 30 days after the end of each calendar half year, Alnylam is required to
deliver a detailed report to Max Planck for the immediately preceding calendar
half year showing at least (i) the number of Licensed Products sold by Alnylam
and its Sublicensees in each country, (ii) the gross price charged by Alnylam
and its Sublicensees for each Licensed Products in each country, (iii) the
calculation of Net Sales, and (iv) the resulting running royalties due to Max
Planck according to those figures. If no running royalties are due to Max
Planck, the report shall so state.

 

  •  

Running royalties shall be payable for each calendar half year, and shall be due
to Max Planck within 60 days after the end of each calendar half year.

 

Page 3, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Bookkeeping and Auditing (Sections 5.6 and 5.7)

 

  •  

Sublicensees are obliged to keep complete and accurate books on any reports and
payments due to Max Planck under the Max Planck US License Agreement, which
books shall contain sufficient information to permit Max Planck to confirm the
accuracy of any reports and payments made to Max Planck. Upon Max Planck’s
request, Alnylam, or agents appointed by Max Planck for Alnylam, shall check the
books of its Sublicensees for Max Planck, once a year. This right of auditing by
Max Planck shall expire five years after each report or payment has been made.
Alnylam shall have the right to check the books of its Sublicensees according to
Section 5.6. All payments made by Sublicensees under the Max Planck US License
Agreement are nonrefundable and noncreditable against each other.

Compliance with Laws (Section 10.1)

 

  •  

Alnylam is required to use commercially reasonable efforts to comply with all
local, state, federal, and international laws and regulations relating to the
development, manufacture, use and sale of Licensed Products.

Non-Use of Owners Names (Section 10.2)

 

  •  

Sublicensees are prohibited from using the name of “Massachusetts Institute of
Technology”, “University of Massachusetts”, “Whitehead Institute”, “Max Planck
Institute”, “Max Planck Society”, “Garching Innovation” or any variation,
adaptation, or abbreviation thereof, or of any of its trustees, officers,
faculty, students, employees, or agents, or any trademark owned by any of the
Owners, in any promotional material or other public announcement or disclosure
without the prior written consent of the Owners or in the case of an individual,
the consent of that individual.

Termination for Patent Challenge (Section 11.5)

 

  •  

To the extent legally enforceable, if any Sublicensee attacks, or has attacked
or supports an attack through a third party, the validity of any of the Patent
Rights, Alnylam shall have the right to terminate the sublicense agreement
immediately; upon request of Max Planck, Alnylam shall have the obligation to
terminate such sublicense agreement.

MAX PLANCK (EUROPEAN)

 

2. Co-Exclusive License Agreement between Max Planck and Alnylam Europe AG
(formerly Ribopharma AG), dated July 30, 2003, as amended by the Requirement
Amendment effective June 15, 2005 (as amended, “Max Planck European License
Agreement”)

Limitations on License Grant (Sections 2.1 and 11.9)

 

  •  

Alnylam Europe AG’s co-exclusive license is limited to a license to develop,
make, have made, use, sell and import Licensed Products in the Field.

 

Page 4, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

The Approving Owners retain the right to practice under the Patent Rights for
research, teaching, education, non-commercial collaboration and publication
purposes. The *German and the U.S. federal government retain a royalty-free,
non-exclusive, non-transferable license to practice any government-funded
invention claimed in any Patent Rights for government purposes.

 

  •  

In countries where it is legally impossible to grant license to jointly owned
patent rights without the approval of all joint owners, Max-Planck-Gesellschaft
zur Foerderung der Wissenschaften e.V. (“Max Planck Gesellschaft”) has agreed to
partially assign its ownership position in the Joint Patent Rights in such
countries to Alnylam Europe AG, restricted to develop, make, have made, use,
sell and import Licensed Products in the Field, whereby Alnylam Europe AG is
allowed to further assign such ownership position, restricted to develop, make,
have made, use, sell and import Licensed Products in the Field in such countries
to Third Parties and Sublicensees only with the prior written approval of Max
Planck (formerly Garching Innovation GmbH), which shall not unreasonably be
withheld. In any event, the ownership position assigned to Alnylam Europe AG
and, as the case may be, sub-assigned by Alnylam Europe AG to its assignees,
shall entitle neither Alnylam Europe AG nor its assignees to any actions, claims
or anything which exceed the rights granted to them under the Patent Rights by
the Max Planck European License Agreement.

 

  •  

If Max Planck Gesellschaft has partially assigned its ownership position in the
Joint Patent Rights in certain countries to Alnylam Europe AG according to
Section 2.1, Alnylam Europe AG is obligated to cost-free re-assign such
ownership position in such countries to Max Planck Gesellschaft on or before the
effective date of termination of the Max Planck European License Agreement. In
the event that Alnylam Europe AG has further assigned its ownership position in
certain countries in accordance with Section 2.1, such further assignment shall
remain in full force and effect, provided that (a) the sub-assignee is not then
in breach of its sub-assignment agreement; and (b) the sub-assignee agrees to be
bound to Max Planck as assignor under the terms and conditions of the
sub-assignment agreement, provided that Max Planck shall have no other
obligation than to leave the sub-assignment granted by Alnylam Europe AG in
place.

Royalty Payment Obligation (Section 5.2 and 5.3)

 

  •  

The same royalty rates and substantially similar deductions apply with respect
to Net Sales of Licensed Products as those set forth under the Max Planck US
License Agreement. Alnylam or Alnylam Europe AG shall only pay royalties on
sales of such Licensed Products to a Third Party.

 

  •  

Notwithstanding the foregoing, in no event shall royalties be due under both the
Max Planck European License Agreement and the Max Planck US License Agreement on
the Net Sale of a particular Licensed Product.

 

Page 5, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Other Obligations and Restrictions

 

  •  

Other obligations and restrictions under the Max Planck European License
Agreement are substantially similar to those set forth in the summary above with
respect to the Max Planck US License Agreement.

 

  •  

Section 12.7 states that in the event of any discrepancies between the Max
Planck European License Agreement and Max Planck US License Agreement due to the
fact that the Max Planck US License Agreement does not reflect, among other
things, that UMASS’ ownership position in the Joint Patent Rights is excluded
from the Joint Patent Rights with respect to the Max Planck US License Agreement
and the Max Planck European License Agreement, the Max Planck European License
Agreement shall prevail.

CANCER RESEARCH TECHNOLOGY

 

3. Licence Agreement between Cancer Research Technology Ltd. (“CRT”) and
Alnylam, dated July 18, 2003 (“CRT Agreement”)

Limitations on License Grants (Sections 2.1 and 2.3)

 

  •  

Alnylam’s license is limited to the Field under the CRT Patent Rights to
research, develop, have developed, use, keep, make, have made, import, have
imported, sell, have sold and otherwise dispose of Licensed Products. Except as
necessary for the development and/or sale of Licensed Products in the Field,
Alnylam does not have rights to make use of the CRT Patent Rights for any
diagnostic application, as research tools or reagents, for target validation, or
for small molecule drug discovery.

 

  •  

CRT and Cancer Research UK shall have the right to use, and CRT shall have the
right to consent to the use by academic research institutions (including for the
sake of clarity those in receipt of Cancer Research UK funding) of, the CRT
Patent Rights in the Field for internal, or in collaboration with another
academic research institution, non-commercial, non-commercially sponsored
research. For the sake of clarity, Cancer Research UK-funded Researchers shall
be permitted under the CRT Patent Rights to conduct clinical trials of potential
dsRNA therapeutic agents as part of their Cancer Research UK-funded academic
research.

Certain Sublicense Terms (Section 2.4)

 

  •  

Any Sub-license entered into by Alnylam must be limited to the Field and contain
restrictions in equivalent terms to those set out in Clause 2.1.

 

  •  

Any Sub-license shall terminate automatically on the expiry or termination for
whatever reason of the CRT Agreement. If the CRT Agreement is terminated
pursuant to Clause 10, CRT has agreed to enter into a direct licensing
arrangement with any Sub-licensee on terms substantially similar to those
contained in the CRT Agreement save that any license granted by CRT to any
Sub-licensee shall be consistent with the terms of the Sub-license

 

Page 6, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

granted by Alnylam (or its Affiliate) in relation to field, territory,
exclusivity, rights to sub-license and payment provisions. However, if the CRT
Agreement is terminated by Alnylam pursuant to Clause 10.2, the foregoing shall
apply save that the granting of such license by CRT shall be subject to CRT’s
consent. Nothing in Clause 2.4 shall confer upon CRT any obligation to enter
into a direct licensing arrangement with the Sub-licensee where the Sub-licensee
is in default of its obligations under the Sub-license. CRT shall not be
expected to take any responsibility for any disputes between Alnylam (or its
Affiliate) and its Sub-licensees relating to the terms of the Sub-license(s) and
notwithstanding the foregoing, CRT shall not be obliged to enter into a direct
license with a Sub-licensee in circumstances in which the Sub-licensee reserves
any right to maintain a claim against CRT where such claim was previously
maintained against Alnylam (or its Affiliate).

Sublicensees are required to undertake to CRT directly to allow the same access
to the books and records as CRT has to Alnylam’s books and records under the CRT
Agreement.

 

  •  

Sublicensees are restricted with respect to rights to assign in equivalent terms
to those set out in Clause 15 and any further sublicensing must be subject to
the terms of Clause 2.4.

Royalty Payment Obligation (Sections 3.2.1 and 3.3)

 

  •  

Royalties of [**]% of Net Sales of Royalty Licensed Products in the Field are
payable to CRT.

 

  •  

If at any time prior to or during the period for the payment of royalties under
the CRT Agreement in relation to any particular territory, a Sub-licensee elects
in its reasonable opinion to take a license from a Third Party to any Blocking
IP to develop, make, sell, or otherwise dispose of Licensed Products, the
royalties set forth in Clause 3.2.1 shall be reduced by [**]% of the amount paid
to such Third Party to access said Blocking IP. In no event shall the royalty
payable to CRT be reduced below [**]%.

Royalty Reports and Payment (Sections 4.2.1 and 5.1)

 

  •  

Royalty payments are required to be made to CRT within 30 days of the end of the
Quarter in which sales of the relevant Licensed Products took place.

 

  •  

Following the earlier of first commercial sale of a Licensed Product in the
Field by Alnylam or its Affiliate or the grant of a Sub-license, Alnylam is
required to prepare an annual statement showing all monies due to CRT under the
CRT Agreement for the previous calendar year, on a country by country basis. The
statement shall include the number of units of each Royalty Licensed Product
sold in each country in which sales occurred, and shall be submitted to CRT
within 60 Business Days of March 31st of each year. If CRT gives notice pursuant
to the CRT Agreement that it does not accept the statement, Alnylam shall make
available to an independent accountant all books and records required for the
purpose of certifying such statement.

 

Page 7, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Books and Records (Section 5.2)

 

  •  

Sub-licensees are required to keep true and accurate records and books of
account containing all data necessary for calculating amounts payable to CRT.
Such records and books of account shall be kept for 5 years following the end of
the calendar year to which they relate, and shall, upon reasonable notice having
been given by CRT, be open at all reasonable times on Business Days for
inspection by an independent firm of accountants.

Diligence and Reporting (Article 6)

 

  •  

Alnylam shall use reasonable efforts to develop, make, market, sell, and
otherwise dispose of Licensed Products in all therapeutic areas within the Field
and market each Licensed Product in the Field throughout the United States,
Europe and Japan.

 

  •  

If CRT believes that Alnylam has failed to meet the diligence requirements set
forth in Clause 6, but Alnylam fails to reestablish diligence within [**] of
receipt of notice from CRT, CRT’s remedy is limited to, at CRT’s discretion,
termination of Alnylam’s license under the CRT Patent Rights in the particular
territory or therapeutic area or, with respect to Clause 6.2, indication within
the cancer therapeutic area for which Alnylam has failed to meet the diligence
requirements. For the sake of clarity, should Alnylam’s license be terminated in
respect of a therapeutic area or territory pursuant to Clause 6.3, CRT shall be
free to offer such therapeutic area or territory to a potential licensee.

 

  •  

Within 30 days of the end of each Year, Alnylam shall provide CRT with a written
report of the steps taken by Alnylam, its Affiliates and Sub-licensees to comply
with the performance obligations of Clause 6.1 and Clause 6.2. Alnylam’s annual
statement shall also include a detailed description of therapeutic areas and
territories under development and an overview of Alnylam’s development plans for
the forthcoming year (itself or through Affiliates or Sub-licensees).

 

  •  

If Alnylam intends to undertake a Phase I Clinical Trial of any Licensed Product
in the UK, Alnylam shall, at its option, notify CRT with the particulars of the
proposed investigation, and allow Cancer Research UK the opportunity of
conducting or procuring the conduct of the investigation on behalf of Alnylam or
participate in such an investigation, subject to the agreement of terms
acceptable to Alnylam, CRT and Cancer Research UK.

Claimed Infringement (Sections 7.4 and 7.5)

 

  •  

Alnylam shall, at its option and at its own cost, defend and enforce or shall
procure the defence or enforcement of the rights under the CRT Patent Rights. If
Alnylam opts not to defend or enforce the relevant CRT Patent Rights, Alnylam
shall grant to CRT (if CRT so requests) any and all rights that would be
necessary for CRT to undertake the enforcement or defence. If Alnylam is unable
to grant such rights, then it shall, at CRT’s request, grant to CRT the right to
conduct such an action in its name. Alnylam shall provide, at CRT’s request and
CRT’s reasonable expense, such reasonable assistance as CRT may reasonably
request in any such proceedings.

 

Page 8, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Limitation of Liability (Section 8.6)

 

  •  

It is agreed that CRT shall not be liable to Alnylam’s Sub-licensees in
contract, tort, negligence, breach of statutory duty or otherwise for any loss,
damage, cost or expense of an indirect or consequential nature (including any
economic loss or other loss of turnover, profits, business or goodwill) arising
out of or in connection with the CRT Agreement or the subject matter thereof.

Termination for Patent Challenge (Section 10.5)

 

  •  

CRT may terminate the CRT Agreement upon 30 days’ written notice to Alnylam if
Alnylam or its Affiliate commences legal proceedings, with the exception of
interference proceedings declared by the USPTO or any other patent office,
contesting the validity of the CRT Patent Rights; or commences itself, or
provides any material assistance to a Third Party in relation to, legal
proceedings contesting the ownership of the CRT Patent Rights. Any actions taken
concerning determination of priority of invention under US patent law between a
CRT Patent Right and claims in a patent or patent application which is owned by
or licensed by Alnylam or its Affiliate shall not be considered a contest of
validity or ownership under Clause 10.5.

STANFORD

 

4. Agreement between the Board of Trustees of the Leland Stanford Junior
University (“Stanford”) and Alnylam, dated September 17, 2003 (“Stanford
Agreement”)

Limitations on License Grant (Articles 3 and 4)

 

  •  

Alnylam’s license is limited to a license in the Licensed Field of Use to make,
have made, use, have used, sell, have sold, import, and have imported Licensed
Product in the Licensed Territory.

 

  •  

Stanford may practice the Invention and use the Technology for its own bona fide
research, including sponsored research and collaborations. Stanford has the
right to publish any information included in Technology and Licensed Patents.

 

  •  

The Stanford Agreement is subject to all of the terms and conditions of Title 25
USC 200-204, including an obligation that Licensed Product sold or produced in
the U.S. be “manufactured substantially in the U.S.” Alnylam shall take all
reasonable action necessary on its part as licensee to enable Stanford to
satisfy its obligations to the U.S. Government under Title 35.

 

Page 9, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Diligence and Reporting (Article 5)

 

  •  

Alnylam is required to use all commercially reasonable efforts and diligence to
develop, manufacture, and sell or lease Licensed Product and to diligently
develop markets for the Licensed Product. In particular, Alnylam is required to
meet the milestones shown in Appendix A to the Stanford Agreement, which shall
satisfy Alnylam’s diligence obligations. If Alnylam in good faith fails to meet
a milestone set forth on Appendix A, and Alnylam fails to reestablish diligence
within [**], Stanford may terminate the Stanford Agreement.

 

  •  

Stanford may terminate the Stanford Agreement if Alnylam or a sublicensee has
not sold licensed Product for any [**] period after Alnylam’s or a sublicensee’s
first commercial sale of Licensed Product.

 

  •  

On or before September 30 of each year until Alnylam markets a Licensed Product,
Alnylam is required to make a written annual report covering the preceding year
ending June 30, regarding progress toward commercialization of Licensed Product.
The report must include, as a minimum, information (e.g., summary of work
completed, key scientific discoveries, summary of work in progress, current
schedule of anticipated events or milestones and market plans for introduction
of Licensed Product) sufficient to enable Stanford to satisfy reporting
requirements of the U.S. Government, and for Stanford to ascertain progress by
Alnylam toward meeting the diligence requirements of Article 5.

Royalty Payment Obligation (Article 6)

 

  •  

On each anniversary of the Effective Date, a minimum yearly royalty of $[**]must
be paid to Stanford, which payments are non-refundable but creditable against
earned royalties to the extent provided in Section 6.4.

 

  •  

Earned royalties of [**]% of Net Sales for Licensed Product are payable to
Stanford, subject to the following:

 

  (i) Royalty Payments are reduced up to [**]% (from [**]% of Net Sales down to
[**]% of Net Sales) by the amount of royalty paid to access additional
intellectual property necessary in order to sell Licensed Products (“Additional
Earned Royalties”).

 

  (ii) Such royalty payments shall be reduced as follows:

 

  (1) [**]% if Additional Earned Royalties are [**]% or less.

 

  (2) [**]% if Additional Earned Royalties are greater than [**]% but less than
[**]%.

 

  (3) [**]% if Additional Earned Royalties are equal to or greater than [**]%
but less than [**]%.

 

  (4) [**]% if Additional Earned Royalties are equal to or greater than [**]%
but less than [**]%.

 

  (5) [**]% if Additional Earned Royalties are equal to or higher than [**]%.

 

Page 10, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (iii) Only one royalty is due on each Licensed Product, regardless of whether
its manufacture, use, importation, or sale is covered by more than one patent or
patent application included in Licensed Patents, and no further royalties will
be due for use of such Licensed Product by Alnylam or its sublicensee’s
customers.

 

  •  

Creditable payments under the Stanford Agreement will be an offset against each
earned royalty payment which is required to be paid under Section 6.3 until the
entire credit is exhausted.

 

  •  

If the Stanford Agreement is not terminated in accordance with other provisions,
royalties must continue to be paid on all Licensed Products that are either sold
or produced under the license granted in Article 3, whether or not such Licensed
Products are produced before the Effective Date or sold after the Licensed
Patents have expired.

Certain Sublicense Terms (Sections 13.3-13.5)

 

  •  

Any sublicense granted by Alnylam under the Stanford Agreement must be subject
and subordinate to the terms and conditions of the Stanford Agreement.

 

  •  

Sublicensees may not further sublicense, except that Sublicensees may further
sublicense rights under Licensed Patents only as needed or implied in the course
of distribution or performance of service as required for the sale to an end
user of Licensed Products.

 

  •  

Any sublicense will expressly include the provisions of Articles 7, 8 and 9 for
the benefit of Stanford.

 

  •  

If a sublicensee desires that its sublicense survive the termination of the
Stanford Agreement, Stanford has agreed that the sublicense will revert to
Stanford subject to the transfer of all obligations, including the payment of
royalties specified in the sublicense, to Stanford or its designee, if the
Stanford Agreement is terminated.

 

  •  

Alnylam will provide Stanford in confidence a copy of all relevant portions of
any sublicenses granted pursuant to Article 13.

Royalty Reports, Payments, and Accounting (Article 7)

 

  •  

Beginning with the first sale of a Licensed Product, Alnylam is required to make
written reports (even if there are no sales) and earned royalty payments within
30 days after the end of each calendar quarter. The report must be in the form
of Appendix B to the Stanford Agreement and state the number, description, and
aggregate Net Sales of Licensed Product during the completed calendar quarter,
and calculation of earned royalty payment due. With each report, royalty
payments due for the completed calendar quarter must be paid.

 

  •  

A written report is due within 90 days after the license expires under
Section 3.2. Alnylam is required to continue to make reports after the license
has expired, until all Licensed Product produced have been sold or destroyed.
Royalty payments must also continue to be made, concurrent with the submittal of
each post-termination report.

 

Page 11, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

Records must be kept and maintained for 3 years showing the manufacture, sale,
use, and other disposition of products sold or otherwise disposed of under the
license, including general-ledger records of cash receipts and expenses, as well
as other information sufficient to determine royalties due, including production
records, customers, and serial numbers, and related information in sufficient
detail to enable Alnylam to determine the royalties payable under the Stanford
Agreement.

 

  •  

An independent certified public accountant selected by Stanford and acceptable
to Alnylam is permitted to examine such books and records from time to time (but
no more than once a year) to the extent necessary to verify the royalty and
termination reports as detailed in the Stanford Agreement.

Negation of Warranties (Article 8)

 

  •  

Stanford has represented and warranted to Alnylam that, to the best of
Stanford’s OTL knowledge, Stanford is the sole owner of Stanford Licensed
Patents and has the right to enter into the Stanford Agreement and to grant the
rights and licenses set forth therein.

 

  •  

Notwithstanding the foregoing, nothing in the Stanford Agreement or any
sublicense agreement shall be construed as:

 

  (i) Stanford’s warranty or representation as to the validity or scope of any
Licensed Patent;

 

  (ii) A warranty or representation that anything made, used, sold, or otherwise
disposed of under any license granted under the Stanford Agreement or any
sublicense agreement is or will be free from infringement of patents,
copyrights, and other rights of third parties;

 

  (iii) An obligation to bring suit against third parties for infringement,
except as described in Article 12 of the Stanford Agreement;

 

  (iv) Granting by implication, estoppel, or otherwise any licenses or rights
under patents or other rights of Stanford or other persons other than Licensed
Patents, regardless of whether the patents or other rights are dominant or
subordinate to any Licensed Patents; or

 

  (v) An obligation to furnish any technology or technological information.

Except as expressly set forth in the Stanford Agreement, it is acknowledged and
agreed that Stanford makes no representations and extends no warranties of any
kind, either express or implied. There are no express or implied warranties of
merchantability or fitness for a particular purpose, or that Licensed Products
will not infringe any patent, copyright, trademark, or other rights, or any
other express or implied warranties.

 

Page 12, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

Nothing in the Stanford Agreement or any sublicense agreement grants any
sublicensee any express or implied license or right under or to U.S. Patent
4,656,134 entitled “Amplification of Eucaryotic Genes” or any patent application
corresponding thereto.

Indemnification and Insurance (Article 9)

 

  •  

Alnylam is required to indemnify, hold harmless, and defend Stanford and
Stanford Hospitals and Clinics, and their respective trustees, officers,
employees, students, and agents against all claims for death, illness, personal
injury, property damage, and improper business practices arising out of the
manufacture, use, sale, or other disposition of Invention, Licensed Patents,
Licensed Products, by Alnylam or any sublicensee, or their customers except to
the extent such claims are due to the gross negligence or willful misconduct of
Stanford. Upon notification to Alnylam in writing of any such claim, Alnylam
shall manage and control, at its own expense, the defense of such claim and its
settlement. Alnylam agrees not to settle any such claim against Stanford without
Stanford’s written consent where such settlement would include any admission of
liability on the part of Stanford, where the settlement would impose any
restriction on the conduct by Stanford of any of its activities, or where the
settlement would not include an unconditional release of Stanford from all
liability for claims that are the subject matter of such claim.

 

  •  

Subject to Section 9.1, neither Stanford nor Alnylam shall be liable to each
other for any loss profit, expectation, punitive or other indirect, special,
consequential, or other damages whatsoever, in connection with any claim arising
out of or related to the Stanford Agreement whether grounded in tort (including
negligence), strict liability, contract, or otherwise.

 

  •  

Alnylam shall at all times comply, through insurance or self-insurance, with all
statutory workers’ compensation and employers’ liability requirements covering
all employees with respect to activities performed under the Stanford Agreement.

 

  •  

Alnylam shall maintain, during the term of the Stanford Agreement, Comprehensive
General Liability Insurance, including Product Liability Insurance prior to
commercialization, with a reputable and financially secure insurance carrier to
cover the activities of Alnylam and its sublicensees. Upon initiation of human
clinical trials of any Licensed Product, such insurance will provide minimum
limits of liability of Five Million Dollars and will include Stanford and
Stanford Hospitals and Clinics, and their respective trustees, directors,
officers, employees, students, and agents as additional insureds. Insurance will
be written to cover claims incurred, discovered, manifested, or made during or
after the expiration of the Stanford Agreement and must be placed with carriers
with ratings of at least A- as rated by A.M. Best. Alnylam will furnish a
Certificate of Insurance evidencing primary coverage and additional insured
requirements and requiring thirty (30) days prior written notice of cancellation
or material change to Stanford. Alnylam will advise Stanford, in writing, that
it maintains excess liability coverage (following form) over primary insurance
for at least the minimum limits set forth above. All insurance of Alnylam will
be primary coverage; insurance of Stanford and Stanford Hospitals and Clinics
will be excess and noncontributory.

 

Page 13, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Marking (Article 10)

 

  •  

Before the issuance of Licensed Patents, Licensed Products made, sold, or
otherwise disposed of under the license grant must be marked with the words
“Patent Pending,” and following the issuance of one or more patents, with the
numbers of the Licensed Patents.

Use of Stanford Names and Marks (Article 11)

 

  •  

Stanford’s prior written consent is required for the use of its name or the
names of faculty, students, employees or, or any trademark, service mark, trade
name, or symbol of Stanford or Stanford Hospitals and Clinics, or any that is
associated with any of them. Any use of Stanford’s name will be limited to
statements of fact and will not imply endorsement of Alnylam’s products or
services.

ISIS

 

5. Strategic Collaboration & License Agreement between Isis Pharmaceuticals,
Inc. (“Isis”), and Alnylam, dated March 11, 2004, as supplemented or amended by
letter agreements dated March 9, 2004 (as amended by letter agreement dated
October 28, 2005), March 11, 2004, and June 10, 2005 (as amended, “Isis
Agreement”)

Limitations on License Grant (Section 5.1)

 

  •  

Alnylam’s licenses are limited to a license to research, develop, make, have
made, use, import, offer to sell and sell Double Stranded RNA and Double
Stranded RNA Products.

 

  •  

The license excludes any right to practice the Isis Excluded Technology.

 

  •  

Isis retains its rights in the Isis Patent Rights and in the Joint Patents
(x) exclusively for the Isis Exclusive Targets and (y) exclusively for the Isis
Encumbered Targets.

 

  •  

Licenses to Isis Patent Rights that are joint patents with Third Parties (i.e.,
invented by one or more Isis inventors and one or more non-Isis inventors) are
licensed subject to the retained rights of any non-Isis inventors and their
assignees and licensees. Any such retained rights of non-Isis inventors and
their assignees and licensees existing as of the Effective Date are set forth in
Exhibit 5.3(c) attached to the Addendum Transmittal to the Isis Agreement.

 

  •  

Licenses to Isis Patent Rights that are subject to contractual obligations
between Isis and Third Parties in effect as of the Effective Date are licensed
subject to the restrictions and other terms described in Exhibit 5.3(d) attached
to the Addendum Transmittal to the Isis Agreement.

 

Page 14, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

The license to Licensed Know-How under the Isis Agreement is subject to the
non-disclosure obligations set forth in Article 12 of the Isis Agreement.

Certain Sublicense Terms (Sections 5.2, 5.3 and 14.4)

 

  •  

Alnylam cannot sublicense its right to grant Naked Sublicenses under the Isis
Agreement except that Alnylam may permit its sublicensees to grant further
sublicenses in connection with an Alnylam Product.

 

  •  

The rights of any sublicensee under any permitted sublicense granted in
accordance with Section 5.2 will survive the termination of the Isis Agreement.

Royalty Payment Obligations (Section 7.2)

 

  •  

Royalties are payable to Isis on sales of Alnylam Products, equal to [**]% of
Net Sales.

 

  •  

The royalty may be reduced by [**]% of any additional royalties that Alnylam
owes to Third Parties on such Alnylam Product that arise from Alnylam acquiring
access to new technologies after the Effective Date (as defined in the Isis
Agreement); provided, however that (a) the royalty due under this section can
never be less than a floor of [**]% and (b) additional royalties arising as the
result of the addition, pursuant to Section 11.8, of Isis Future Chemistry
Patents or Isis Future Motif and Mechanism Patents to the Isis Patent Rights
licensed to Alnylam cannot be used to reduce the royalty.

Payment Terms (Section 9.1)

 

  •  

Royalties payable under the Isis Agreement are payable on a quarterly basis
within 45 days after the end of each calendar quarter. Alnylam is required to
provide Isis with a report setting forth (i) gross sales of Alnylam Products by
Alnylam, its Affiliates and sublicensees, (ii) all deductions from such gross
sales taken in calculating Net Sales, (iii) Net Sales of Alnylam Products by
Alnylam, its Affiliates and sublicensees, (iv) royalties payable based on such
Net Sales and (v) all other information relevant to the calculation of such
royalties, on a product-by-product and country-by-country basis, for each
calendar quarter within [**] after the end of such calendar quarter.

MIT

 

6. Amended and Restated Exclusive Patent License Agreement between Massachusetts
Institute of Technology (“MIT”) and Alnylam, dated May 9, 2007 (“MIT Agreement”)

Limitations on License Grant (Sections 2.1 and 2.5)

 

  •  

Alnylam’s license is limited to a license to develop, make, have made, use and
import Library Products and Licensed Processes to develop, make, have made, use,
sell, offer to sell, lease, and import Licensed Products in the Field in the
Territory and to develop and perform Licensed Processes in the Field in the
Territory.

 

Page 15, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

Alnylam may permit third parties (i) to use Library Products and Licensed
Processes for the purpose of research with academic or nonprofit institutions
and contract research, including for the conduct of clinical trials of a
Licensed Product, and (ii) to sell Licensed Products under an agency,
consignment or equivalent arrangement, wherein such rights are not sublicense
rights.

 

  •  

Alnylam does not have the right to sell or offer for sale the Library Products
separately from a sale or offer for sale of a Licensed Product.

 

  •  

MIT retains the right to practice under the Patent Rights for research,
teaching, and educational purposes.

 

  •  

The U.S. federal government retains a royalty-free, non-exclusive,
non-transferable license to practice any government-funded invention claimed in
any Patent Rights as set forth in 35 USC 201-211, and the regulations
promulgated thereunder, as amended, or any successor statutes or regulations.

 

  •  

The Patent Rights shall not be asserted against non-for-profit research
institutions that practice the Patent Rights for research funded by (i) the
institutions themselves, (ii) not-for profit foundations, or (iii) any federal,
state or municipal government. If Alnylam wants to assert the Patent Rights
against not-for-profit research institutions it may only do so if the
infringement activity of the not-for-profit research institution was performed
in the fulfillment of research sponsored by a for-profit entity and the
assertion of infringement must be limited to those specific activities.

Certain Sublicense Terms (Section 2.3)

 

  •  

Alnylam may grant sublicenses under commercially reasonable terms and conditions
during the Exclusive Period.

 

  •  

The sublicense must incorporate terms and conditions sufficient to enable
Alnylam and its Affiliates to comply with the MIT Agreement. Such sublicenses
shall also include provisions to provide that if Sublicensee brings a Patent
Challenge against MIT (except as required under a court order or subpoena),
Alnylam may terminate the sublicense.

 

  •  

Alnylam shall promptly furnish MIT with a fully signed photocopy of any
sublicense agreement, which copy may be redacted except with respect to terms
directly relevant to Alnylam’s obligations under the MIT Agreement.

 

  •  

Upon termination of the MIT Agreement, any Sublicensee not then in default shall
have the right to seek a license from MIT, and MIT agrees to negotiate such
licenses in good faith under reasonable terms and conditions.

U.S. Manufacturing Requirement (Section 2.4)

 

  •  

Library Products, whether or not part of Licensed Products, used or sold in the
U.S. shall be manufactured substantially in the U.S.

 

Page 16, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Diligence and Reporting (Sections 3.1 and 3.2)

 

  •  

Sublicensees are required to use diligent efforts to develop Library Products
and Licensed Products and to introduce Licensed Products into the commercial
market; thereafter Sublicensees are required to make Licensed Products
reasonably available to the public. Specifically, the following obligations must
be fulfilled:

 

  (i) Written reports are due within [**] days after the end of each calendar
year on the progress of efforts during the immediately preceding calendar year
to develop and commercialize Licensed Products. Such reports shall include the
number of [**], a description of [**], and the [**] that have been tested. The
report shall also contain a discussion of intended efforts and sales projections
for the year in which the report is submitted.

 

  (ii) Within [**] after the Effective Date, [**] shall be evaluated for use in
[**] of RNAi Products.

 

  (iii) Prior to [**], at least [**] shall be advanced to [**] studies in
support of [**] for [**] studies.

 

  (iv) Filing of [**] for Licensed Product [**] by [**].

 

  (v) Commencement of [**] for a Licensed Product within [**] for such Licensed
Product.

 

  (vi) First Commercial Sale of a Licensed Product within [**] for each such
Licensed Product.

 

  •  

If any Sublicensee is determined to have failed to fulfill any obligation under
Sections 3.1(a) and 3.1(c) — (g), MIT may treat such failure as a material
breach in accordance with Section 12.3(b), subject to any mutually-agreed upon
changes to such diligence requirements pursuant to Section 3.2.

Royalty Payment Obligations (Section 4.1)

 

  •  

Royalties of [**]% of Net Sales of Licensed Products and Licensed Processes are
due within [**] days of the end of each calendar quarter.

 

  •  

If Alnylam or an Affiliate is legally required to pay royalties to one or more
third parties in order to obtain a license or similar right necessary to
practice the Patent Rights, Alnylam shall be entitled to a credit up to [**]
percent ([**]%) of the amounts payable to such third parties against the
royalties due to MIT for the same Reporting Period; provided, however, that
(i) in no event will royalties due to MIT under Section 4.1(c), when aggregated
with any other offsets and credits allowed under the MIT Agreement, be less than
[**]% of Net Sales in any Reporting Period, and (ii) royalties due to third
parties with respect to [**] patents (see Appendix B to MIT Agreement) shall not
qualify for purposes of the offset against royalties under Section 4.1(d).

 

Page 17, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

Multiple royalties are not due if the manufacture, use, lease, or sale of any
Licensed Product or the performance of any Licensed Process is covered by more
than one of the Patent Rights.

Royalty Payment and Reports (Sections 5.1 and 5.2)

 

  •  

Royalties are payable for each Reporting Period and are due to MIT within [**]
days of the end of each Reporting Period.

 

  •  

Prior to the First Commercial Sale of a Licensed Product or first commercial
performance of a Licensed Process, Alnylam is required to deliver annual reports
within [**] days of the end of each calendar year, containing information
concerning the immediately preceding year, as further described in Section 5.2.

 

  •  

The date of First Commercial Sale of a Licensed Product or commercial
performance of a Licensed Process must be reported to MIT within [**] days of
its occurrence.

 

  •  

After First Commercial Sale of a Licensed Product or commercial performance of a
Licensed Process, reports are required to be delivered to MIT within [**] days
of the end of each Reporting Period containing information concerning the
immediately preceding Reporting Period, as further described in Section 5.2.

 

  •  

Section 5.2 states that reports must include, among other things, information
concerning the number of Licensed Products sold, leased, or distributed, the
number of [**], a description of Licensed Processes performed in each country as
may be pertinent to a royalty accounting, gross price charged in each country,
calculation of Net Sales in each country (including a listing of applicable
deductions), total royalty payable on Net Sales, the exchange rate used for
conversion, [**] categorized by rights relating to [**], and the [**]. If no
amounts are due to MIT for any Reporting Period, the report shall so state.

Recordkeeping and Audit Rights (Section 5.4)

 

  •  

Sublicensees are required to maintain complete and accurate records reasonably
relating to (i) the rights and obligations under the MIT Agreement, and (ii) any
amounts payable to MIT in relation to the MIT Agreement, which records shall
contain sufficient information to permit MIT to confirm the accuracy of any
reports and payments delivered to MIT and compliance in other respects with the
MIT Agreement. Such records shall be retained for at least [**] years following
the end of the calendar year to which they pertain, during which time a
certified public accountant selected by MIT may inspect such records upon
advance notice and during normal business hours solely for the purpose of
verifying any reports and payments or compliance in other respects with the MIT
Agreement.

 

Page 18, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Claimed Infringement (Section 7.3)

 

  •  

If a Patent Challenge is brought against Alnylam by a third party, MIT, at its
option, shall have the right within 20 days after commencement of such action to
take over the sole defense of the action. If MIT does not exercise this right,
Alnylam may take over the sole defense of such action, subject to Sections 7.4
and 7.5.

Compliance with Laws (Sections 11.1 and 11.2)

 

  •  

Alnylam is required to use reasonable commercial efforts to comply with all
commercially material laws and regulations relating to development, manufacture,
use, and sale of Library Products, Licensed Products, and Licensed Processes.

 

  •  

Sublicensees are required to comply with all United States laws and regulations
controlling the export of certain commodities and technical data.

Non-Use of MIT Name (Section 11.3)

 

  •  

Sublicensees are prohibited from using the name of “Massachusetts Institute of
Technology”, “Lincoln Laboratory” or any variation, adaption or abbreviation
thereof, or of any of MIT’s trustees, officers, faculty, students, employees or
agents, or any trademark owned by MIT, or any terms of the MIT Agreement in any
promotional material or other public announcement or disclosure without MIT’s
prior written consent, which may be withheld in MIT’s sole discretion.

Marking of Library and Licensed Products (Section 11.4)

 

  •  

To the extent commercially feasible and consistent with prevailing business
practices, Sublicensees are required to mark all Library Products (whether or
not sold as part of Licensed Products) that are manufactured or sold under the
MIT Agreement with the number of each issued patent under the Patent Rights that
applies to such Library Product.

Termination for Patent Challenge (Section 12.5)

 

  •  

If a Sublicensee brings a Patent Challenge (except as required under a court
order or subpoena), MIT may send a written demand to Alnylam to terminate the
sublicense. If Alnylam fails to so terminate such sublicense within 30 days of
MIT’s demand, MIT may immediately terminate the MIT Agreement and/or the license
granted thereunder.

Effect of Early Termination (Section 12.6)

 

  •  

Upon any early termination of the MIT Agreement, Sublicensees may complete and
sell any work-in-progress and inventory of Licensed Products that exist as of
the date of termination, provided that such Sublicensees shall continue to pay
applicable royalties, and shall complete and sell all work-in-progress and
inventory of Licensed Products within six months of the date of termination.

 

Page 19, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

TEKMIRA

 

7. License and Collaboration Agreement between Tekmira Pharmaceuticals
Corporation (formerly INEX Pharmaceuticals Corporation) (“Tekmira”) and Alnylam,
dated January 8, 2007 (“Tekmira Agreement”)

Limitations on License Grant (Sections 6.1 and 6.4)

 

  •  

Alnylam’s licenses are limited to a license to Develop, Manufacture and
Commercialize Alnylam Royalty Products in the Alnylam Field and in and for the
Territory.

 

  •  

Section 6.4 states that all licenses and other rights granted to Alnylam with
respect to INEX Technology under Article 6 are subject to (i) the rights granted
to Tekmira, and to Tekmira’s ability to grant rights to Alnylam under the INEX
In-Licenses, and (ii) the provisions of the UBC Sublicense Documents governing
or relating to the rights sublicensed to Alnylam.

Certain Sublicense Terms (Sections 6.2 and 14.4(b))

 

  •  

Alnylam may grant sublicenses to Third Parties to Develop, Manufacture and
Commercialize Alnylam Royalty Products; provided, that (i) with respect to any
sublicense of Alnylam’s rights under Section 6.1.1(a) in respect of any Alnylam
Royalty Product for which Tekmira has not initiated Manufacturing of batches of
finished dosage form for GLP toxicology studies, Alnylam is required to use
Commercially Reasonable Efforts to facilitate a business discussion between
Tekmira and Alnylam’s Sublicensee (other than Tekmira or its Affiliates) with
respect to the provision of manufacturing services by Tekmira to such
Sublicensee; and (ii) with respect to any sublicense of Alnylam’s rights under
Section 6.1.1(a) in respect of any Alnylam Royalty Product for which Tekmira has
initiated Manufacturing of batches of finished dosage form for GLP toxicology
studies, Alnylam’s Sublicensee (other than Tekmira or its Affiliates) shall be
required to obtain its requirements of the bulk finished dosage form of such
Alnylam Royalty Product from Tekmira on the terms set forth in Article 5,
however, Tekmira agrees to negotiate in good faith with Alnylam and/or Alnylam’s
Sublicensee either an alternate or modified supply arrangement or the release of
such Sublicensee from such exclusive supply obligation in return for reasonable
compensation to Tekmira.

 

  •  

Each license and/or sublicense granted by Alnylam pursuant to Section 6.2.2 must
be subject and subordinate to the terms and conditions of the Tekmira Agreement
and must contain terms and conditions consistent with those in the Tekmira
Agreement, including, without limitation, the requirements of Section 6.4.
Commercializing Sublicensees are required to: (i) submit applicable sales or
other reports consistent with those required under the Tekmira Agreement;
(ii) comply with an audit requirement similar to the requirement set forth in
Section 7.6; and (iii) comply with the confidentiality and non-use provisions of
Article 8 with respect to both Parties’ Confidential Information. If Alnylam
becomes aware of a material breach of any sublicense by a Third Party
Sublicensee, Alnylam is required to promptly notify Tekmira of the particulars
of same and take all Commercially Reasonable Efforts to enforce the terms of
such sublicense.

 

Page 20, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

Any sublicense granted by Alnylam shall survive termination of the licenses or
other rights granted to Alnylam under the Tekmira agreement in accordance with
Article 6, and be assumed by Tekmira as long as (i) the Sublicensee is not then
in breach of its license and/or sublicense agreement, (ii) the Sublicensee
agrees in writing to be bound to Tekmira as a licensor under the terms and
conditions of the license and/or sublicense agreement, and (iii) the Sublicensee
agrees in writing that in no event shall Tekmira assume any obligations or
liabilities, or be under any obligation or requirement of performance, under any
such license and/or sublicense extending beyond Tekmira’s obligations and
liabilities under the Tekmira Agreement.

Diligence and Annual Reports (Section 6.7)

 

  •  

Alnylam is required to use Commercially Reasonable Efforts to Develop and
Commercialize an Alnylam Royalty Product in the Territory.

 

  •  

Alnylam is required to deliver to Tekmira an annual report, due no later than
December 31 of each Contract Year during the Agreement Term, which summarizes
the major activities undertaken by Alnylam during the preceding twelve
(12) months to Develop and Commercialize its Royalty Products in the Territory
in the applicable field. The report will include an outline of the status of any
such Royalty Products in clinical trials and the existence of any sublicenses
with respect to such Royalty Products which have not been previously disclosed.

Compliance with Laws (Section 6.8)

 

  •  

Alnylam is required to conduct its obligations under the Tekmira Agreement in
accordance with all applicable laws, rules and regulations, including without
limitation current governmental regulations concerning good laboratory
practices, good clinical practices and cGMP, as applicable.

Royalty Payment Obligations (Sections 7.3 and 7.4; Section 6.1.3)

 

  •  

Royalties are payable to Tekmira on Net Sales of Alnylam Royalty Products in the
Territory as follows:

 

Aggregate Calendar Year Net Sales of the

Alnylam Royalty Product in the Territory

   Royalty
(as a percentage of  Net Sales)  

on the first $[**] — $[**]

     [**] % 

On the subsequent $[**] — $[**]

     [**] % 

Greater than $[**]

     [**] % 

 

Page 21, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

Notwithstanding the foregoing, in the event that an Alnylam Royalty Product is
comprised of a formulation Covered by or employing any Third Party Liposome
Patent Rights then subject to the terms and conditions of the Tekmira Agreement,
royalties on Net Sales of Alnylam Royalty Products in the Territory shall be
calculated as follows:

 

Aggregate Calendar Year Net Sales of the

Alnylam Royalty Product in the Territory

   Royalty
(as a percentage of  Net Sales)  

on the first $[**] — $[**]

     [**] % 

On the subsequent $[**] — $[**]

     [**] % 

Greater than $[**]

     [**] % 

 

  •  

Royalties on Alnylam Royalty Products at the rates set forth above are payable
on a country-by-country and product-by-product basis commencing on the date of
First Commercial Sale of such Alnylam Royalty Product in a country and
continuing until the later of the expiration of the last Valid Claim Covering
the Manufacture or Commercialization of such Alnylam Royalty Product in the
country of sale, subject to the following conditions:

 

  (i) only one royalty shall be due with respect to the same unit of Alnylam
Royalty Product;

 

  (ii) no royalties shall be due upon the sale or other transfer among a Party
and its Related Parties, but in such cases the royalty shall be due and
calculated upon such Party’s or its Related Party’s Net Sales to the first
independent Third Party;

 

  (iii) no royalties shall accrue on the sale or other disposition of the
Alnylam Royalty Product by a Party or its Related Parties for use in a clinical
study sponsored by such Party or under an IND prior to Regulatory Approval of
such Alnylam Royalty Product in the applicable jurisdiction; and

 

  (iv) no royalties shall accrue on the disposition of an Alnylam Royalty
Product in reasonable quantities by a Party or its Related Parties as samples
(promotion or otherwise) or as donations (for example, to non-profit
institutions for a non-commercial purpose).

 

  •  

If the Development, Manufacture or Commercialization of an Alnylam Royalty
Product in accordance with the Tekmira Agreement infringes Necessary Third Party
IP, the applicable royalties in each country in the Territory payable to Tekmira
will be reduced by [**] percent ([**]%) of the amount paid by Alnylam of any
royalties under all licenses of such Necessary Third Party IP that are
reasonably allocable to the Development, Manufacture and Commercialization of
the Alnylam Royalty Product in or for such country in the Alnylam Field;
provided, however, that, on a country-by-country basis, in no event shall the
royalties payable to Tekmira with respect to Net Sales in a country for any
Calendar Quarter be reduced below the greater of: (i) [**] percent ([**]%) of
the royalties otherwise payable to Tekmira for such Calendar Quarter as
calculated pursuant to Section 7.3, and (ii) the amount of any royalties payable
under the In-licenses of

 

Page 22, Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

Alnylam that are reasonably allocable to the Commercialization or Manufacture of
the Alnylam Royalty Product in or for such country in the Field (where the
royalties are calculated by adding one percentage point to the applicable
royalty rate(s) in the applicable In-License(s)).

 

  •  

In the event that Alnylam is required to make any payments to UBC in respect of
the INEX Technology or INEX Collaboration IP licensed to Alnylam pursuant to the
UBC Sublicense Agreement, then Alnylam shall be entitled to offset any amounts
payable by Alnylam to Tekmira under the Tekmira Agreement by the amount of
Alnylam’s payments to UBC until such amounts have been credited in full.

Royalty Reports; Payment (Section 7.3.4)

 

  •  

During the Agreement Term, commencing upon the First Commercial Sale of an
Alnylam Royalty Product, Alnylam is required to provide to Tekmira a quarterly
written report showing the quantity of Alnylam Royalty Products sold in each
country (as measured in saleable units of product), the gross sales of such
Alnylam Royalty Product in each country, total deductions for such Alnylam
Royalty Product for each country included in the calculation of Net Sales, the
Net Sales in each country of such Alnylam Royalty Product subject to royalty
payments sold by Alnylam and its Related Parties during the reporting period and
the royalties payable with respect to such Alnylam Royalty Product under the
Tekmira Agreement. Quarterly reports are due no later than the twenty-fifth
(25th) day following the close of each Calendar Quarter. Royalties shown to have
accrued by each royalty report are due and payable on the date such royalty
report is due.

 

  •  

Complete and accurate records must be kept in sufficient detail to enable the
royalties and other payments payable under the Tekmira Agreement to be
determined.

Audit Rights (Section 7.6)

 

  •  

Upon the written request of Tekmira and not more than once in each Calendar
Year, a Sublicensee must permit an independent certified public accounting firm
of nationally recognized standing selected by Tekmira and reasonably acceptable
to such Sublicensee to have access during normal business hours to such of the
records of Sublicensee as may be reasonably necessary to verify the accuracy of
the royalty and other financial reports required to be delivered under the
Tekmira Agreement for any Calendar Year ending not more than [**] months prior
to the date of such request, for the sole purpose of verifying the basis and
accuracy of payments made under Article 7.

Claimed Infringement (Section 10.4)

 

  •  

Alnylam may, if it so desires, defend any Infringement Claim brought against
either Alnylam or Tekmira or its Affiliates or Sublicensees arising out of the
Development, Manufacture or Commercialization of any Alnylam Royalty Product in
the Alnylam Field in the Territory. Alnylam must keep Tekmira informed, and from
time to time consult with Tekmira regarding the status of any such claims and
provide Tekmira with copies of

 

Page 23 Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

all documents filed in, and all written communications relating to, any suit
brought in connection with such claims. Tekmira also has the right to
participate and to be presented in any such claim or related suit. If Alnylam
fails to exercise its right to assume such defense within thirty (30) days
following written notice of such Infringement Claim, Tekmira has the sole and
exclusive right to control the defense of such Infringement Claim.

Patent Certification (Section 10.8)

 

  •  

To the extent required or permitted by law, Alnylam is required to use
Commercially Reasonable Efforts to maintain with the applicable Regulatory
Authorities during the Agreement Term correct and complete listings of
applicable Patent Rights for Alnylam Royalty Products being commercialized,
including all so called “Orange Book” listings required under the Hatch-Waxman
Act.

Termination for Patent Challenge (Section 11.5)

 

  •  

If any Sublicensee asserts in any court or other governmental agency of
competent jurisdiction that an INEX Patent Right or a Patent Right Controlled by
Tekmira by virtue of the INEX-UBC License Agreement and sublicensed to Alnylam
pursuant to the UBC Sublicense (in either case, an “INEX Patent”) is invalid,
unenforceable, or that no issued Valid Claim embodied in such INEX Patent
excludes a Third Party from making, having made, using, selling, offering for
sale, importing or having imported an Alnylam Royalty Product in such
jurisdiction, then Tekmira shall be entitled, upon written notice to Alnylam, to
terminate all licenses granted to Alnylam for such Alnylam Royalty Product(s)
covered by such INEX Patent that is under challenge in the applicable
jurisdiction; provided however, that Tekmira shall not terminate such license if
within thirty (30) days of Alnylam’s receipt of Tekmira’s notification under the
Tekmira Agreement:

 

  (i) it is confirmed by written notice to Tekmira that Sublicensee no longer
intends to challenge the validity or enforceability of such INEX Patent; or

 

  (ii) documentation is provided to Tekmira to confirm Sublicensee’s withdrawal
of its filing, submission, or other process commenced in any court or other
governmental agency of competent jurisdiction to challenge the validity or
enforceability of any such INEX Patent.

TEKMIRA/UBC

 

8. The Sublicense Agreement between Tekmira and Alnylam, dated January 8, 2007
(“UBC Sublicense Agreement”)

Limitations on License Grant (Sections 3.1 and 16.1)

 

  •  

Alnylam’s sublicense is limited to a license to research, develop, manufacture,
have made, distribute, import, use, sell and have sold Products in and for the
Alnylam Field.

 

Page 24 Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

University retains the right to use the Technology without charge in any manner
whatsoever for non-commercial research, scholarly publication, educational or
other non-commercial use.

 

  •  

The UBC Sublicense Agreement and the license granted thereunder terminates on
the expiration of a term of 20 years from the Date of Commencement or the
expiration of the last Patent, whichever event shall last occur, unless earlier
terminated as a result of the termination of Alnylam’s rights to INEX Technology
(as that term is defined in the Tekmira Agreement) under the Tekmira Agreement.
Upon expiry of the UBC Sublicense Agreement, the licenses become perpetual,
fully-paid up, worldwide licenses to use and sublicense the Technology and to
manufacture, have made, distribute, import, use and sell Products in the Alnylam
Field, without further payment of Royalties to Tekmira.

Certain Sublicense Terms (Section 4.2)

 

  •  

Alnylam may grant sublicenses to third parties with respect to the Technology
upon written notice to Tekmira and the University, provided that the Sublicensee
agree (i) to perform the terms of the UBC Sublicense Agreement as if such
Sublicensee were Alnylam under the UBC Sublicense Agreement; (ii) to represent
that Sublicensee is not, as of the effective date of the relevant sublicense
agreement, engaged in a dispute with the University; and (iii) to be subject to
a written sublicense agreement that contains terms consistent with “the terms of
this Agreement” described in Section 4.2(c) and that provides that the
University is a third party beneficiary of, and has the right to enforce
directly against the sublicensee, the terms in such sublicense agreement that
are consistent with the terms listed in Section 4.2(c)(ii).

 

  •  

Section 4.2(c)(ii) states that the “terms of this Agreement” means (i) the terms
set forth in the UBC Sublicense Agreement; (ii) terms in such sublicense
agreement consistent with Sections 1.3, 1.7, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7,
2.8 and 2.13 of the Consent Agreement among Alnylam, Tekmira and the University
of even date with the UBC Sublicense Agreement (“Consent Agreement”); and
(iii) other customary and reasonable terms, including but not limited to terms
relating to breach and termination, that are consistent with Alnylam’s
obligations to Tekmira under the UBC Sublicense Agreement and the Tekmira
Agreement.

The terms of the Consent Agreement referenced in clause (ii) above are set forth
below:

 

1.3 Alnylam Consent to Certain Disclosures to the University. Alnylam consents
to Tekmira disclosing to the University: (i) Alnylam’s report to Tekmira made
pursuant to Article 10.8 of the UBC Sublicense Agreement; and (ii) copies of
Alnylam’s sublicenses provided to Tekmira pursuant to Article 4.3 of the UBC
Sublicense Agreement; solely for the purposes of calculation of royalties under
the UBC License, determining compliance with Section 10.8 of the License
Agreement between Tekmira and University dated July 1, 1998, as amended by an
Amendment Agreement dated July 11, 2006, and a Second Amendment Agreement dated
January 8, 2007 (as amended, the “UBC License”) and determining compliance with
Article 5 of the UBC Sublicense Agreement, and the University shall use
reasonable efforts to ensure that all information provided to the University or
its representatives pursuant to this Section 1.3 remains confidential and is
treated as such by the University.

 

Page 25 Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

1.7 Rights of the University. In consideration of the University providing its
consent in the Consent Agreement, Tekmira and Alnylam agree that the University
shall be entitled to rely upon any rights provided to the University pursuant to
the terms of the UBC Sublicense Agreement, notwithstanding that the University
is not a party to the UBC Sublicense Agreement.

 

2.1 Limited Warranties. Alnylam and its Affiliates expressly acknowledge and
agree that:

 

  (a) Except as expressly set out in Section 2.1(c) of the Consent Agreement,
the University makes no representations, conditions, or warranties, either
express or implied, with respect to the Technology, Improvements, Patents or any
Products. Without limiting the generality of the foregoing, the University
specifically disclaims any implied warranty, condition, or representation that
the Technology, Improvements, Patents or Products: (i) shall correspond with a
particular description; (ii) are of merchantable quality; (iii) are fit for a
particular purpose; or (iv) are durable for a reasonable period of time.

 

  (b) Except as expressly set out in Section 2.1(c) of the Consent Agreement,
nothing in the UBC License, the Consent Agreement, or the UBC Sublicense
Agreement shall be construed as: (i) a warranty or representation by the
University as to title to the Technology, the Patents or any improvement or that
anything made, used, sold or otherwise disposed of under the license granted in
the Consent Agreement is or will be free from infringement of patents,
copyrights, trademarks, industrial design or other intellectual property rights,
(ii) an obligation by the University to bring or prosecute or defend actions or
suits against third parties for infringement of patents, copyrights, trademarks,
industrial designs or other intellectual property or contractual rights, or
(iii) the conferring by the University of the right to use in advertising or
publicity the name of the University or UBC Trademarks.

 

  (c) The University agrees that the warranty set forth in Section 7.4 of the
UBC License will inure to the benefit of Alnylam and its sublicensees. For
avoidance of doubt, such warranty is exactly as stated in the UBC License and
its inclusion in the Consent Agreement will not change its terms in any way
including, but not limited to, changing the date of such warranty from June 30,
2001.

 

2.2 Disclaimer of Product Liability. Alnylam and its Affiliates expressly
acknowledge and agree that the University shall not be liable for any damages,
or any other loss, whether direct, indirect consequential, incidental, or
special which Alnylam or its Affiliates, or any further sublicense under any
sublicense agreements between Alnylam and such further sublicensee, suffer,
arising from any defect, error, fault, or failure to perform with respect to the
Technology, Patents, Improvements or any Products, even if the University has
been advised of the possibility of such defect, error, fault, or failure.
Alnylam and its Affiliates acknowledge that they have been advised by the
University to undertake their own due diligence with respect to the Technology,
Patents, Improvements and Products.

 

Page 26 Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

2.3 Indemnification of the University. Alnylam and its Affiliates indemnify,
hold harmless and defend the University, its Board of Governors, officers,
employees, faculty, students, invitees and agents (the “UBC Indemnitees”)
against any and all claims (including all legal fees and disbursements incurred
in association therewith) arising out of the exercise of any rights under the
Consent Agreement, the UBC License or the UBC Sublicense Agreement, including,
without limiting the generality of the foregoing, against any damages or losses,
consequential or otherwise, arising from or out of the use of the Technology,
Patents, Improvements or Product(s) sublicensed under the UBC Sublicense
Agreement by Alnylam or its Related Parties, or their respective customers or
end-users howsoever the same may arise. For greater clarity, it is confirmed
that, without limiting the generality of the foregoing, the indemnification by
Alnylam and its Affiliates of the UBC Indemnitees set out in the Consent
Agreement shall include an obligation to indemnify the UBC Indemnitees against
any and all subrogated claims which may be brought against the UBC Indemnitees
by any person(s) or entities (including without limitation Alnylam, its Related
Parties, their respective customers or end-users, or their respective insurers)
which may not have waived their rights of subrogation against the UBC
Indemnitees, and shall also include, without limiting any of the foregoing, an
obligation to indemnify the UBC Indemnitees against any and all claims relating
to any injury or death to any person or damage to any property caused by any
Product, whether claimed by reason of breach of warranty, negligence, product
defect or otherwise, and regardless of the form in which any such claim is made.

 

2.4 Monetary Cap Respecting UBC License. The University’s liability, whether
under the express or implied terms of the Consent Agreement, the UBC License or
the UBC Sublicense Agreement, in tort (including negligence), or at common law,
for any loss or damage suffered by Alnylam or its Related Parties, whether
direct, indirect, special, or any other similar or like damage, to the extent
that such losses or damage may arise or does arise from any breaches of the UBC
License, the Consent Agreement or the UBC Sublicense Agreement by UBC
Indemnitees, shall be limited to the sum of $[**].

 

2.5 Disclaimer of Consequential Losses by the University. In no event shall the
University be liable for consequential or incidental damages arising from any
breach or breaches of the UBC License, the UBC Sublicense Agreement or the
Consent Agreement.

 

2.6 Litigation. Provided that Tekmira has obtained the University’s consent
required by Article 7 of the UBC License, Tekmira’s right to prosecute
litigation in Article 7 of the UBC License may be exercised by Alnylam pursuant
to Sections 7.5 and 7.6 of the UBC Sublicense Agreement.

 

2.7 UBC Trademarks. Alnylam shall not use any of the University’s trademarks or
make reference to the University or its name in any advertising or publicity
whatsoever, without the prior written consent of the University, except as
required by law. Nothing in the Consent Agreement shall prevent Alnylam from
making or issuing factual statements to the public regarding its business or use
of the Patent. If Alnylam is required by law to act in contravention of this
provision, Alnylam shall provide the University with sufficient advance notice
in writing to permit the University to bring an application or other proceeding
to contest the requirement.

 

Page 27 Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

2.8 Confidentiality of Terms. Alnylam requires of the University, and the
University agrees insofar as it may be permitted to do so at law, that the
Consent Agreement, the UBC Sublicense Agreement and each part of each of them,
is confidential and shall not be disclosed to third parties, as Alnylam claims
that such disclosure would or could reveal commercial, scientific or technical
information and would significantly harm Alnylam’s competitive position and/or
interfere with Alnylam’s negotiations with prospective sublicensees.
Notwithstanding anything contained in this Section 2.8, the parties to the
Consent Agreement acknowledge and agree that the University may identify the
title of the Consent Agreement and/or the UBC Sublicense Agreement, the parties
to the Consent Agreement and/or the UBC Sublicense Agreement, the inventors of
the Technology, the term of the Consent Agreement and/or the UBC Sublicense
Agreement, and the consideration actually paid to the University pursuant to the
Consent Agreement and/or the UBC Sublicense Agreement.

 

2.13 Alnylam Warranties. Alnylam warrants and represents to the University that:

 

  (a) Alnylam is a corporation duly organized, existing, and in good standing
under the laws of Delaware and has the power, authority, and capacity to enter
into the Consent Agreement and to carry out the transactions contemplated by the
Consent Agreement, all of which have been duly and validly authorized by all
requisite corporate proceedings;

 

  (b) the execution, delivery and performance by Alnylam of the Consent
Agreement and the UBC Sublicense Agreement do not contravene or constitute a
default under any provision of applicable law or its articles or by-laws (or
equivalent documents) or of any judgment, injunction, order, decree or other
instrument binding upon Alnylam; and

 

  (c) the Consent Agreement constitutes a valid and binding agreement of
Alnylam, enforceable against Alnylam in accordance with its terms.

 

  •  

Alnylam is required to furnish Tekmira with a copy of each sublicense granted
within 30 days after execution. Any such copy may contain reasonable redactions
as Alnylam may make, provided that such redactions do not include provisions
necessary to demonstrate compliance with the requirements of the UBC Sublicense
Agreement. If University requests of Tekmira that a less redacted version of any
sublicense be provided to University, Alnylam agrees to discuss in good faith
with Tekmira and the University the University’s concerns.

 

  •  

Sublicensee is required to observe and perform similar terms and conditions to
those in the UBC Sublicense Agreement and those terms set forth in
Section 4.2(c), including, without limitation, a restriction on the grant of
further sublicenses without notice to Tekmira and the University.

 

Page 28 Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

Any sublicense granted by Alnylam under the UBC Sublicense Agreement shall
survive termination of the licenses or other rights granted to Alnylam under the
UBC Sublicense Agreement, and be assumed by Tekmira, as long as (i) the
sublicensee is not then in breach of its sublicense agreement, (ii) the
sublicensee agrees in writing to be bound to Tekmira as a sublicensor and to the
University under the terms and conditions of the UBC Sublicense Agreement, and
(iii) the sublicensee agrees in writing that in no event shall Tekmira assume
any obligations or liabilities, or be under any obligation or requirement of
performance, under any such sublicense extending beyond Tekmira’s obligations
and liabilities under the UBC Sublicense Agreement.

Royalty Obligations (Section 5.0)

 

  •  

The consideration for the rights granted to Alnylam to the Technology under the
UBC Sublicense Agreement, and the consideration for the rights granted by
Tekmira to Alnylam to other technologies under the Tekmira Agreement, is the
payment by Alnylam of milestones and royalties in accordance with the terms of
Article 7 of the Tekmira Agreement.

Claimed Infringement (Section 7.7)

 

  •  

If any complaint alleging infringement or violation of any patent or other
proprietary rights is made against Alnylam (or a sublicensee of Alnylam) with
respect to the manufacture, use or sale of Product, the following procedure
shall be adopted:

 

  (i) Alnylam shall promptly notify Tekmira upon receipt of any such complaint
and shall keep Tekmira fully informed of the actions and positions taken by the
complainant and taken or proposed to be taken by Tekmira (on behalf of itself or
a sublicensee);

 

  (ii) all costs and expenses incurred by Alnylam (or any sublicensee of
Alnylam) in investigating, resisting, litigating and settling such a complaint,
including the payment of any award or damages and/or costs to any third party,
shall be paid by Alnylam (or any sublicensee of Alnylam, as the case may be);
and

 

  (iii) if as a result of such suit it is decided that a Product infringes any
valid claim on a patent owned by another, Tekmira shall consider fair
distribution of Royalty Income.

Use of Trademarks (Section 10.1)

 

  •  

No use of or reference to the UBC Trade-marks or the University or its name is
allowed in any advertising or publicity whatsoever, without the prior written
consent of the University, except as required by law.

Diligence and Reporting (Section 10.2)

 

  •  

Alnylam is required to use its reasonable commercial efforts to promote, market
and sell the Products and utilize the Technology and to meet or cause to be met
the market demand for the Products and the utilization of the Technology.

 

Page 29 Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  •  

Alnylam is required to deliver to Tekmira an annual report, due on December 31
of each year during the term of the UBC Sublicense Agreement, which summarizes
the major activities Alnylam has undertaken in the course of the preceding 12
months to develop and commercialize and/or market the Technology. The report
must include an outline of the status of any Products in clinical trials and the
existence of any sublicenses of the Technology.

Compliance with Laws (Section 18.0)

 

  •  

Alnylam is required to comply with all laws, regulations and ordinances, whether
Federal, Provincial, Municipal or otherwise with respect to the Technology
and/or the UBC Sublicense Agreement.

 

Page 30 Schedule D-2

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule E

Pre-Existing Alliance Agreements

Copies of the following agreements, some in redacted form, have been, or shall
be, made available to Licensee as of the Effective Date:

 

1. Strategic Collaboration & License Agreement between Isis Pharmaceuticals,
Inc., and Alnylam Pharmaceuticals, Inc., dated March 11, 2004, as supplemented
or amended by letter agreements dated March 9, 2004 (as amended by letter
agreement dated October 28, 2005), March 11, 2004, and June 10, 2005

 

2. License and Collaboration Agreement between Tekmira Pharmaceuticals
Corporation (formerly INEX Pharmaceuticals Corporation) and Alnylam
Pharmaceuticals, Inc., dated January 8, 2007

 

3. The Research Collaboration and License Agreement, effective as of October 12,
2005, by and between Alnylam and Novartis, as amended by the Addendum Re:
Influenza Program effective as of December 13, 2005, Amendment No. 1 to such
Addendum effective as of March 14, 2006, and Amendment No. 2 to such Addendum
effective as of May 5, 2006

 

4. Amended and Restated Research Collaboration and License Agreement between
Merck & Co., Inc, Alnylam Pharmaceuticals, Inc. and Alnylam Holding Co., dated
July 3, 2006

 

5. Amended and Restated Collaboration Agreement by and between Alnylam
Pharmaceuticals, Inc. and Medtronic, Inc., dated July 27, 2007

 

6. Collaboration and License Agreement by and between Alnylam Pharmaceuticals,
Inc. and Biogen Idec MA Inc., dated September 20, 2006

 

Page 1 Schedule E

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule F

Technology Transfer Plan

The Technology Transfer Plan outlined below between Licensee and Alnylam is
designed to ensure that all capabilities and know-how related to the discovery
and development of RNAi Therapeutics are efficiently and rapidly exchanged
between both sites. The list of information and technologies to be transferred
is divided into RNAi Pharmaceutics [**] and RNAi Platform [**]. This will ensure
that both Licensee and Alnylam will have acquired the knowledge and skills
required in the development of RNAi Therapeutics from both a theoretical and
practical standpoint.

The Technology Transfer Plan, as well as the Transition Services Plan (see
Schedule A of Share Purchase Agreement) will be overseen and managed by the
Joint Transitional Team (JTT), as outlined in the Share Purchase Agreement.

It is envisioned that the Technology transfer will take place in three stages:

 

1) Plan roll-out (from Execution Date to Effective Date). This stage would
involve establishing contact with technology transfer counterparts in Licensee,
Kulmbach Facility and Alnylam and begin writing SOPs. A preliminary list of
Licensee, Kulmbach Facility and Alnylam contacts is shown in Table 1; this will
be finalized during the plan roll-out period.

 

2) Technology Transfer Period (as defined in Section 3.1). This stage would
involve finalization and transfer of SOPs between Licensee and Alnylam. This
would involve frequent email and videoconference interactions. Face to face
meetings will be utilized as required to ensure efficient transfer of
technologies and capabilities. Ideally all technology transfer would be
completed by this end of this phase.

 

3) Additional technology transfer phase (up to [**] after end of Technology
Transfer Period). Any additional technology transfer will be performed as
required.

 

Page 1 Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Table 1: Initial Proposed list of Contacts

Involved in Licensee/Kulmbach Facility/Alnylam Technology Transfer

 

Technology

   Licensee
Contact   Kulmbach
Facility
Contact   Alnylam
Contact

Alnylam to Licensee/Kulmbach Facility (RNAi Therapeutics)

      

1. Drug Substance Information

   [**]   [**]   [**]

2.1. Drug Product Information: Overall

   [**]   [**]   [**]

2.2. Drug Product Information: Safety/tox

   [**]   [**]   [**]

3. Drug Substance Manufacturing

   [**]   [**]   [**]

Alnylam to Licensee/Kulmbach Facility (RNAi Platform)

      

4. Mid Scale Synthesis

   [**]   [**]   [**]

5. Large Scale Synthesis

   [**]   [**]   [**]

6. Conjugation Chemistry

   [**]   [**]   [**]

7. Liposomal Formulations

   [**]   [**]   [**]

8. Pulmonary Formulations

   [**]   [**]   [**]

9. Analytic Methods

   [**]   [**]   [**]

10. 5’RACE Assay

   [**]   [**]   [**]

11. In vivo Models

   [**]   [**]   [**]

Licensee/Kulmbach Facility to Alnylam (RNAi Platform)

      

12. Bioinformatics and Database Systems

   [**]   [**]   [**]

13. Small-scale Synthesis

   [**]   [**]   [**]

14. Conjugation Chemistry

   [**]   [**]   [**]

15. Peptide Formulations

   [**]   [**]   [**]

16. Bioanalytics and Analytics

   [**]   [**]   [**]

17. IFN and TNF Assays

   [**]   [**]   [**]

18. In vitro Models

   [**]   [**]   [**]

19. In vivo Models

   [**]   [**]   [**]

 

Page 2, Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

RNAi Therapeutics Transfer from Alnylam to Licensee

 

1. Drug Substance Information: Alnylam shall provide to Licensee the following
test information for typical siRNA drug substance used in [**] studies and those
used in [**] studies. Alnylam shall also provide to Licensee analogous
information for typical reference standards.

 

General Test

   Typical Method
(alternate if available)

Appearance, solubility, pH of solution, molecular weight

   [**]

Identity (individual strands and duplex)

   [**]

Purity

   [**]

Assay (%w/v)

   [**]

Moisture content (if powder)

   [**]

Organic volatiles

   [**]

Heavy metals (if any)

  

Sterility/bioburden

   [**]

Bacterial endotoxins

   [**]

Stability indicating test method

   [**]

Other tests as relevant for the molecule depending on the chemical modifications
involved

  

 

2. Drug Product Information (2.1 Overall, and 2.2 Safety/Tox): Alnylam shall
provide to Licensee the following information about siRNA drug products that
have been subjected to more detailed characterization [**]. The information that
will be provided for the drug product is:

 

  a. Formulation composition

 

  b. Formulation manufacturing procedure with in-process control specifications.
Terminal sterilization procedure (if applicable) or in-process controls that are
typically relevant of the dosage form [**]

 

  c. If new/novel formulation excipient(s) ([**]) involved then Alnylam shall
provide to Licensee the following additional information about that
excipient(s):

 

  i. Analytical profile

 

Page 3, Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  ii. Physico-chemical characterization

 

  iii. Synthesis procedure

 

  iv. Analytical release specification

 

  v. Storage condition

 

  vi. Safety/toxicity data supporting its human use on a chronic basis and any
associated genotoxicity and immunostimulation.

 

  vii. Justification for the use of the desired excipient

 

  d. Experience with different batch sizes and batch record information if
available

 

  e. Equipment train (and specific parts if applicable)

 

  f. In addition to the above information, subject to availability, Alnylam will
supply the following test information for drug product batches, their release
specifications, and their stability (ICH protocol)

 

General Test

   Typical Method
(alternate if available)

Appearance

  

Assay for siRNA (%w/v)

   [**]

Moisture content (if powder)

  

Particle size of the dosage form (if applicable)

   [**]

Osmolarity (if applicable)

  

Sterility/bioburden

   [**]

Bacterial endotoxins

   [**]

Stability indicating test method

   [**]

Other test methods and experience with other dosage forms [**]

For dispersed systems [**], Alnylam shall provide to Licensee additional
information about [**] for the stability batches and their physico-chemical
stability.

Alnylam shall provide to Licensee information on the impact of [**] on the
product’s in vivo performance, [**]

Alnylam shall provide to Licensee other applicable dosage form experience that
would enable Licensee to transition/integrate the technology within Licensee
and/or to third party contract manufacturer.

 

Page 4, Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

3. Drug Substance Manufacturing:

 

  a. Synthesis/manufacturing technology

 

  i. Overview on technology landscape: existing technologies, IP, CMO’s

 

  ii. Technology used at Alnylam for small and large scale production

 

  iii. License terms for any IP covering synthesis and manufacturing technology

 

  iv. Preferred partners

 

  v. Knowledge of commercial suppliers and capacity of main players

 

  b. Raw materials incl. solid support, HPLC columns

 

  i. Specifications

 

  ii. Suppliers

 

  iii. Costs

 

  iv. Solid supports: screened/tested? Advantages/disadvantages,
regeneration/recycling?

 

  v. HPLC columns: technologies available, handling, containment, life times,
costs, suppliers

 

  vi. Any animal-derived raw materials?

 

  c. Process

 

  i. Description of chemistry involved

 

  ii. Detailed process flow and step description

 

  iii. Equipment/capacities/equipment suppliers

 

  iv. Overall and step yields, processing time

 

  v. Reproducibility

 

  vi. Critical steps, intermediates

 

  vii. Scale-up issues

 

Page 5, Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  viii. Process validation

 

  ix. Safety, health and environmental issues

 

  d. Analytics

 

  i. Description of analytical methods for API characterization [**], single
strand and duplex

 

  ii. Specifications and release methods

 

  iii. IPC methods

 

  iv. API stability, storage conditions, issues

 

  v. Impurity profiles: what is acceptable, characterization of product-related
compounds

 

  vi. Endotoxin, adventitious agents control

 

  vii. Comparability strategy

 

  viii. History of difficulties with analytical methodologies

 

  e. Costs

 

  i. Experience to date with typical manufacturing costs per development phase,
at pre-commercial scale

 

  f. API CMC development

 

  i. Typical development times, costs

 

  ii. Typical API supply requirements per phase

 

  iii. Supply outsourcing: typical lead times, technical transfer issues

RNAi Platform Transfer from Alnylam to Licensee

 

4. Mid-scale Synthesis

 

  a. Sourcing of raw materials and reagents

 

  b. SOP for synthesis and purification

 

  c. SOP for analytic characterization

 

  d. List of equipment required

 

Page 6, Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

5. Large-scale synthesis

 

  a. Sourcing of raw materials and reagents

 

  b. SOP for synthesis and purification

 

  c. SOP for analytic characterization

 

  d. List of equipment required

 

6. Conjugation chemistry

 

  a. Overview of [**] conjugates synthesized

 

  i. Sourcing of raw materials and reagents

 

  ii. Detailed synthesis schemes

 

  iii. Analytic characterization

 

  iv. Summary of Issues/Difficulties

 

  v. Summary of in vitro and in vivo results to date with [**] conjugates

 

  b. Overview of [**] conjugates synthesized

 

  i. Sourcing of raw materials and reagents

 

  ii. Detailed synthesis schemes

 

  iii. Analytic characterization

 

  iv. Summary of Issues/Difficulties

 

  v. Summary of in vitro and in vivo results to date with [**] conjugates

 

  c. Overview of [**] conjugates synthesized

 

  i. Sourcing of raw materials and reagents

 

  ii. Detailed synthesis schemes

 

  iii. Analytic characterization

 

  iv. Summary of Issues/Difficulties

 

  v. Summary of in vitro and in vivo results to date with [**] conjugates

 

Page 7, Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

7. Liposomal formulations

 

  a. Overview of [**] formulations tested

 

  i. Sourcing of raw materials and reagents

 

  ii. Detailed synthesis schemes

 

  iii. Analytic characterization

 

  iv. Summary of Issues/Difficulties

 

  b. Summary of in vitro and in vivo results to date with [**]

 

  c. SOP for synthesis of [**]

 

  d. SOP for preparing [**] formulations

 

  e. SOP for analytic characterization methods for [**] formulations

 

  f. List of formulation and analytic equipment required

 

8. [**] formulations

 

  a. List of equipment required

 

  b. SOP for preparing [**] formulations

 

  c. Analytic characterization methods

 

9. Analytic methods

 

  a. Summary of analytic methods tried and results

 

10. 5’ RACE assay for evaluation of RNAi-mediated silencing

 

  a. Primer design

 

  b. Sourcing of reagents and kits

 

  c. Experimental SOP

 

11. In vivo models for evaluation of RNAi delivery and activity

 

  a. Animal models for delivery of siRNA to liver [**]

 

  i. Typical experimental design

 

  ii. Experimental SOP for in vivo [**] studies in rodent and non-human primate
(where performed)

 

Page 8, Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  iii. Experimental SOP for in vitro [**] activity assays in rodent and
non-human primate (where performed).

RNAi Platform Transfer From Kulmbach Facility to Alnylam

 

12. Bioinformatics and database systems

 

  a. Transfer of bioinformatic search capability at Alnylam

 

  i. Detailed information around the IT programs and sequence databases required
to perform bioinformatic searches

 

  ii. Detailed SOP for carrying out and analyzing bioinformatic searches

 

  b. [**] siRNA chemical compound information storage database at Alnylam

 

13. Small–scale synthesis

 

  a. Overview of equipment requirements and small-scale process procedures

 

  b. Detailed SOP for synthesis, annealing, and QC

 

14. Conjugation chemistry

 

  a. Overview of [**] conjugates synthesized

 

  i. Sourcing of raw materials and reagents

 

  ii. Detailed synthesis schemes

 

  iii. Analytic characterization

 

  iv. Summary of Issues/Difficulties

 

  v. Summary of in vitro and in vivo results to date

 

  b. Experimental design and SOP for in vitro and in vivo screening

 

  i. [**] conjugates

 

  ii. [**] conjugates

 

15. [**] formulations

 

  a. Overview of [**] investigated

 

  b. Synthesis and/or sourcing of [**]

 

  c. Formulation studies (including physico-chemical characterization and SOP)

 

Page 9, Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  d. Summary of in vitro and in vivo results to date

 

  e. Experimental design and SOP for in vitro and in vivo screening

 

16. Bioanalytics and analytics

 

  a. Summary of analytic methods tried and results

 

  b. Summary of bioanalytic methods tried and results

 

17. IFN/[**] Assays

 

  a. SOP for [**] interferon [**] induction assay

 

  b. Knowledge of specific siRNA sequence motifs that are known
immunostimulators

 

  c. Summary on the role of chemical modifications in abrogating
immunostimulation

 

18. In vitro models for evaluation of RNAi delivery and activity

 

  a. In vitro [**] screening model

 

  i. [**] design

 

  ii. [**] construction

 

  iii. Design of typical siRNA screen

 

  iv. Experimental SOP

 

  b. In vitro cell line-based screen of [**] target

 

  i. Cell transfection optimization procedure

 

  ii. mRNA assay readout [**] – design and optimization

 

  iii. Design of typical siRNA screen

 

  iv. Experimental SOP

 

19. In vivo models for evaluation of RNAi delivery and activity

 

  a. [**] model to analyse silencing in multiple tissues

 

  i. Typical experimental design

 

  ii. Experimental SOP

 

Page 10, Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  b. [**] lung model [**]

 

  i. Typical experimental design

 

  ii. Experimental SOP

 

Page 11, Schedule F

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule G

Press Release

Media release

LOGO [g265091img001.jpg]

Basel, 9 July 2007

Roche and Alnylam form major alliance on RNAi therapeutics

 

  •  

Roche accesses Nobel Prize winning technology for drug discovery and development

 

  •  

Alnylam’s site in Germany to become Roche’s Center of Excellence for RNAi
therapeutics

 

  •  

Alnylam to receive 331 million US dollars in upfront payments and equity
investment

Roche and the US-based biopharmaceutical company Alnylam Pharmaceuticals, Inc.
(Nasdaq: ALNY) announced today that they have entered into a major alliance in
which Roche obtains a non-exclusive license to Alnylam’s technology platform for
developing RNAi (RNA interference) therapeutics. The alliance will initially
cover four therapeutic areas: oncology, respiratory diseases, metabolic
diseases, and certain liver diseases. Alnylam and Roche also will collaborate on
RNAi drug discovery for one or more disease targets in these therapeutic areas.
In addition, Roche will acquire Alnylam’s European research site located in
Kulmbach, Germany (Bavaria), subject to regulatory approval. This site will
become Roche’s Center of Excellence for RNAi therapeutics discovery.

RNAi is a potential foundation for a whole new class of human therapeutic
products. RNAi is a natural mechanism that the body uses to inhibit expression
of certain genes.

Harnessing the activity of RNAi creates a direct opportunity to develop specific
and potent drugs against diseases that are difficult to treat.

“Alnylam has made significant advances in RNAi therapeutics, one of the most
promising approaches to tomorrow’s healthcare technology. Working together with
Alnylam provides us with new capabilities to target complex diseases within our
focus areas,” said Lee E. Babiss, Head of Roche Global Pharma Research. “Our
mission is to find novel solutions for patients who suffer from difficult to
treat diseases and we will be fully committed to this goal, together with our
new colleagues located at the acquired site in Kulmbach.”

“We are pleased to form this new alliance with Roche, which is widely recognised
for its commitment to innovation in biotechnology. We look forward to working
together to advance our transformative technology into a whole new class of
drugs,” said John Maraganore, Ph.D.,

 

Page 1, Schedule G

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

President and Chief Executive Officer of Alnylam. “Such significant support from
Roche will also strengthen Alnylam’s efforts to build a leading innovation-based
biopharmaceutical company. Indeed, together with our demonstrated commitment to
scientific excellence, advancement of our pipeline and unparalleled intellectual
property estate, we believe that this new alliance greatly extends our
leadership position in the discovery and development of RNAi therapeutics.”

Alnylam-Roche Collaboration

Alnylam has granted to Roche a non-exclusive license providing Roche access to
broad Alnylam intellectual property (IP) and know-how, including fundamental,
chemistry and delivery IP. Indications will initially include oncology,
respiratory disease, metabolic disease and certain liver diseases. Alnylam
maintains the right to non-exclusively license its IP to additional partners in
potential future agreements. In addition, Alnylam and Roche will collaborate on
one or more disease targets to be identified in the future in exchange for
milestone and royalty payments.

The transaction includes Roche’s acquisition of Alnylam’s European research site
in Kulmbach, Germany (Bavaria), with about 40 employees. The team in Kulmbach
will remain dedicated to RNAi therapeutics discovery as a new Center of
Excellence for RNAi therapeutics within Roche’s global research organisation.

The alliance could be valued at over 1 billion US dollars in consideration of
upfront payments, potential product milestone payments for multiple products and
field expansion payments, excluding potential royalties on future sales of
commercial products. Under the terms of the agreement, Roche will pay Alnylam
331 million US dollars in upfront cash payments and equity investment, including
1.975 million shares of Alnylam common stock the Roche Venture Fund agreed to
purchase at 21.50 US dollars per share, representing just less than five percent
of Alnylam’s outstanding common stock. Roche will also pay Alnylam milestones on
products as they advance in development and commercialisation as well as
royalties on future sales of commercial products. Further, Roche may pay Alnylam
field expansion payments to increase the number of therapeutic areas.

The close of the agreements, including Roche’s purchase of Alnylam shares and
purchase of Alnylam’s site in Germany, is subject to certain regulatory
approvals and is expected to occur within approximately 30 days.

About RNAi

RNAi (RNA interference) is a revolution in biology, representing a breakthrough
in understanding how genes are turned on and off in cells, and a completely new
approach to drug discovery and development. Its discovery has been heralded as
“a major scientific breakthrough that happens once every decade or so,” and
represents one of the most promising and rapidly advancing frontiers in biology
and drug discovery today which was awarded the Nobel Prize in October 2006. RNAi
is a natural process of gene silencing that occurs in organisms ranging from
plants to mammals. By harnessing the natural biological process of RNAi
occurring in our cells, the creation of a major new class of medicines, known as
RNAi therapeutics, is on the

 

Page 2, Schedule G

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

horizon. RNAi therapeutics target the cause of diseases by potently silencing
specific messenger RNAs (mRNAs), thereby preventing disease-causing proteins
from being made. RNAi therapeutics have the potential to treat disease and help
patients in a fundamentally new way.

About Alnylam Pharmaceuticals

Alnylam is a biopharmaceutical company developing novel therapeutics based on
RNA interference, or RNAi. The company is applying its therapeutic expertise in
RNAi to address significant medical needs, many of which cannot effectively be
addressed with small molecules or antibodies, the current major classes of
drugs. Alnylam is leading the translation of RNAi as a new class of innovative
medicines with peer-reviewed research efforts published in the world’s top
scientific journals including Nature, Nature Medicine, and Cell. The company is
leveraging these capabilities to build a broad pipeline of RNAi therapeutics;
its most advanced program is in Phase II human clinical trials for the treatment
of respiratory syncytial virus (RSV) infection. In addition, the company is
developing RNAi therapeutics for the treatment of influenza,
hypercholesterolemia, and liver cancers, amongst other diseases. The company’s
leadership position in fundamental patents, technology, and know-how relating to
RNAi has enabled it to form major alliances with leading companies including
Merck, Medtronic, Novartis, Biogen Idec, and Roche. The company, founded in
2002, maintains global headquarters in Cambridge, Massachusetts. For more
information, visit www.alnylam.com.

About the Roche Venture Fund

The Roche Venture Fund makes investments in early stage biotech and diagnostics
companies to support innovative technologies and medicines. Based in Basel,
Switzerland, the Roche Venture Fund manages a portfolio of over 25 companies in
10 countries.

About Roche

Headquartered in Basel, Switzerland, Roche is one of the world’s leading
research-focused healthcare groups in the fields of pharmaceuticals and
diagnostics. As one of the world’s biggest biotech companies and an innovator of
products and services for the early detection, prevention, diagnosis and
treatment of diseases, the Group contributes on a broad range of fronts to
improving people’s health and quality of life. Roche is one of the world leaders
in in-vitro diagnostics and drugs for cancer and transplantation, a market
leader in virology and active in other major therapeutic areas such as
autoimmune diseases, inflammation, metabolism and central nervous system. In
2006 sales by the Pharmaceuticals Division totalled 33.3 billion Swiss francs,
and the Diagnostics Division posted sales of 8.7 billion Swiss francs. Roche
employs roughly 75,000 people worldwide and has R&D agreements and strategic
alliances with numerous partners, including majority ownership interests in
Genentech and Chugai. Additional information about the Roche Group is available
on the Internet at www.roche.com.

 

Page 3, Schedule G

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Roche Group Media Office

Phone: +41 61 688 8888 / e-mail: basel.mediaoffice@roche.com

 

  •  

Daniel Piller (Head of Roche Group Media Office)

 

  •  

Katja Prowald (Head of Science Communications)

 

  •  

Martina Rupp

 

  •  

Baschi Dürr

 

  •  

Claudia Schmitt

 

Page 4, Schedule G

[**]  =

   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.